Exhibit 10.1

 

EXECUTION COPY

 

 

CLASS A-1 NOTE PURCHASE AGREEMENT

 

(SERIES 2016-1 CLASS A-1 NOTES)

 

dated as of May 11, 2016

 

among

 

TACO BELL FUNDING, LLC,
as the Issuer,

 

TACO BELL FRANCHISE HOLDINGS, LLC, TACO BELL FRANCHISE HOLDER 1, LLC, TACO BELL
FRANCHISOR, LLC and TACO BELL IP HOLDER, LLC,

 

each as a Guarantor,

 

TACO BELL CORP.,
as Manager,

 

CERTAIN CONDUIT INVESTORS,
each as a Conduit Investor,

 

CERTAIN FINANCIAL INSTITUTIONS,
each as a Committed Note Purchaser,

 

CERTAIN FUNDING AGENTS,

 

COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH
as L/C Provider, as Swingline Lender and as Administrative Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

2

SECTION 1.01

Definitions

2

 

 

 

ARTICLE II PURCHASE AND SALE OF SERIES 2016-1 CLASS A-1 NOTES

2

SECTION 2.01

The Advance Notes

2

SECTION 2.02

Advances

2

SECTION 2.03

Borrowing Procedures

3

SECTION 2.04

The Series 2016-1 Class A-1 Notes

5

SECTION 2.05

Reduction in Commitments

6

SECTION 2.06

Swingline Commitment

8

SECTION 2.07

L/C Commitment

10

SECTION 2.08

L/C Reimbursement Obligations

14

SECTION 2.09

L/C Participations

15

 

 

 

ARTICLE III INTEREST AND FEES

16

SECTION 3.01

Interest

16

SECTION 3.02

Fees

18

SECTION 3.03

Eurodollar Lending Unlawful

18

SECTION 3.04

Deposits Unavailable

19

SECTION 3.05

Increased Costs, etc.

19

SECTION 3.06

Funding Losses

20

SECTION 3.07

Increased Capital or Liquidity Costs

20

SECTION 3.08

Taxes

21

SECTION 3.09

Change of Lending Office

23

 

 

 

ARTICLE IV OTHER PAYMENT TERMS

24

SECTION 4.01

Time and Method of Payment

24

SECTION 4.02

Order of Distributions

24

SECTION 4.03

L/C Cash Collateral

25

SECTION 4.04

Alternative Arrangements with Respect to Letters of Credit

25

 

 

 

ARTICLE V THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS

26

SECTION 5.01

Authorization and Action of the Administrative Agent

26

SECTION 5.02

Delegation of Duties

26

SECTION 5.03

Exculpatory Provisions

26

SECTION 5.04

Reliance

26

SECTION 5.05

Non-Reliance on the Administrative Agent and Other Purchasers

27

SECTION 5.06

The Administrative Agent in its Individual Capacity

27

SECTION 5.07

Successor Administrative Agent; Defaulting Administrative Agent

27

SECTION 5.08

Authorization and Action of Funding Agents

28

SECTION 5.09

Delegation of Duties

29

SECTION 5.10

Exculpatory Provisions

29

SECTION 5.11

Reliance

29

SECTION 5.12

Non-Reliance on the Funding Agent and Other Purchasers

29

SECTION 5.13

The Funding Agent in its Individual Capacity

30

SECTION 5.14

Successor Funding Agent

30

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

30

SECTION 6.01

The Issuer and Guarantors

30

SECTION 6.02

The Manager

31

 

i

--------------------------------------------------------------------------------


 

SECTION 6.03

Lender Parties

32

 

 

 

ARTICLE VII CONDITIONS

33

SECTION 7.01

Conditions to Issuance and Effectiveness

33

SECTION 7.02

Conditions to Initial Extensions of Credit

33

SECTION 7.03

Conditions to Each Extension of Credit

33

 

 

 

ARTICLE VIII COVENANTS

35

SECTION 8.01

Covenants

35

 

 

 

ARTICLE IX MISCELLANEOUS PROVISIONS

36

SECTION 9.01

Amendments

36

SECTION 9.02

No Waiver; Remedies

37

SECTION 9.03

Binding on Successors and Assigns

37

SECTION 9.04

Survival of Agreement

38

SECTION 9.05

Payment of Costs and Expenses; Indemnification

38

SECTION 9.06

Characterization as Transaction Document; Entire Agreement

40

SECTION 9.07

Notices

40

SECTION 9.08

Severability of Provisions

40

SECTION 9.09

Tax Characterization

40

SECTION 9.10

No Proceedings; Limited Recourse

41

SECTION 9.11

Confidentiality

42

SECTION 9.12

GOVERNING LAW; CONFLICTS WITH INDENTURE

42

SECTION 9.13

JURISDICTION

42

SECTION 9.14

WAIVER OF JURY TRIAL

43

SECTION 9.15

Counterparts

43

SECTION 9.16

Third Party Beneficiary

43

SECTION 9.17

Assignment

43

SECTION 9.18

Defaulting Investors

45

SECTION 9.19

No Fiduciary Duties

47

SECTION 9.20

No Guarantee by Manager

48

SECTION 9.21

Term; Termination of Agreement

48

SECTION 9.22

Contractual Recognition of Bail-in Powers

48

 

 

 

SCHEDULES AND EXHIBITS

 

 

 

SCHEDULE I

Investor Groups and Commitments

 

SCHEDULE II

Notice Addresses for Lender Parties and Agents

 

SCHEDULE III

Additional Closing Conditions

 

SCHEDULE IV

Existing Letters of Credit

 

 

 

 

EXHIBIT A-1

Form of Advance Request

 

EXHIBIT A-2

Form of Swingline Loan Request

 

EXHIBIT B

Form of Assignment and Assumption Agreement

 

EXHIBIT C

Form of Investor Group Supplement

 

EXHIBIT D

Form of Purchaser’s Letter

 

 

ii

--------------------------------------------------------------------------------


 

CLASS A-1 NOTE PURCHASE AGREEMENT

 

THIS CLASS A-1 NOTE PURCHASE AGREEMENT, dated as of May 11, 2016 (as amended,
supplemented, amended and restated or otherwise modified from time to time in
accordance with the terms hereof, this “Agreement”), is made by and among:

 

(a)                                 TACO BELL FUNDING, LLC, a Delaware limited
liability company (the “Issuer”),

 

(b)                                 TACO BELL FRANCHISE HOLDINGS, LLC, a
Delaware limited liability company, TACO BELL FRANCHISE HOLDER 1, LLC, a
Delaware limited liability company, TACO BELL FRANCHISOR, LLC, a Delaware
limited liability company and TACO BELL IP HOLDER, LLC, a Delaware limited
liability company (each, a “Guarantor” and, collectively, the “Guarantors”),

 

(c)                                  TACO BELL CORP., a California corporation,
as the manager (the “Manager”),

 

(d)                                 the several commercial paper conduits listed
on Schedule I as Conduit Investors and their respective permitted successors and
assigns (each, a “Conduit Investor” and, collectively, the “Conduit Investors”),

 

(e)                                  the several financial institutions listed
on Schedule I as Committed Note Purchasers and their respective permitted
successors and assigns (each, a “Committed Note Purchaser” and, collectively,
the “Committed Note Purchasers”),

 

(f)                                   for each Investor Group, the financial
institution entitled to act on behalf of the Investor Group set forth opposite
the name of such Investor Group on Schedule I as Funding Agent and its permitted
successors and assigns (each, the “Funding Agent” with respect to such Investor
Group and, collectively, the “Funding Agents”),

 

(g)                                  COÖPERATIEVE RABOBANK, U.A., NEW YORK
BRANCH as L/C Provider, as Swingline Lender, and as administrative agent for the
Conduit Investors, the Committed Note Purchasers, the Funding Agents, the L/C
Provider and the Swingline Lender (together with its permitted successors and
assigns in such capacity, the “Administrative Agent” or the “Series 2016-1
Class A-1 Administrative Agent”).

 

BACKGROUND

 

1.                                      Contemporaneously with the execution and
delivery of this Agreement, the Issuer and Citibank, N.A., as Trustee, are
entering into the Series 2016-1 Supplement, of even date herewith (as the same
may be amended, supplemented, amended and restated or otherwise modified from
time to time in accordance with the terms thereof, the “Series 2016-1
Supplement”), to the Base Indenture, of even date herewith (as the same may be
amended, supplemented, amended and restated or otherwise modified from time to
time in accordance with the terms thereof, the “Base Indenture” and, together
with the Series 2016-1 Supplement and any other supplement to the Base
Indenture, the “Indenture”), by and between the Issuer and the Trustee, pursuant
to which the Issuer will issue the Series 2016-1 Class A-1 Notes (as defined in
the Series 2016-1 Supplement) in accordance with the Indenture.

 

2.                                      The Issuer wishes to (a) issue the
Series 2016-1 Class A-1 Advance Notes to each Funding Agent on behalf of the
Investors in the related Investor Group, and obtain the agreement of the
applicable Investors to make loans from time to time (each, an “Advance” or a
“Series 2016-1 Class A-1 Advance” and, collectively, the “Advances” or the
“Series 2016-1 Class A-1 Advances”) that will constitute the purchase of
Series 2016-1 Class A-1 Outstanding Principal Amounts on the terms and
conditions set forth in this Agreement; (b) issue the Series 2016-1 Class A-1
Swingline Note to the

 

1

--------------------------------------------------------------------------------


 

Swingline Lender and obtain the agreement of the Swingline Lender to make
Swingline Loans on the terms and conditions set forth in this Agreement; and
(c) issue the Series 2016-1 Class A-1 L/C Note to the L/C Provider and obtain
the agreement of the L/C Provider to provide Letters of Credit on the terms and
conditions set forth in this Agreement. L/C Obligations consisting of
Unreimbursed L/C Drawings in connection with Letters of Credit issued pursuant
to the Series 2016-1 Class A-1 L/C Note will constitute purchases of
Series 2016-1 Class A-1 Outstanding Principal Amounts upon the incurrence of
such Unreimbursed L/C Drawings. The Series 2016-1 Class A-1 Advance Notes, the
Series 2016-1 Class A-1 Swingline Note and the Series 2016-1 Class A-1 L/C Note
constitute Series 2016-1 Class A-1 Notes. The Manager has joined in this
Agreement to confirm certain representations, warranties and covenants made by
it in favor of the Trustee and the Noteholders in the Transaction Documents for
the benefit of each Lender Party.

 

ARTICLE I
DEFINITIONS

 

SECTION 1.01                                      Definitions. As used in this
Agreement and unless the context requires a different meaning, capitalized terms
used but not defined herein (including the preamble and the recitals hereto)
shall have the meanings assigned to such terms in the Series 2016-1 Supplemental
Definitions List attached to the Series 2016-1 Supplement as Annex A or in the
Base Indenture Definitions List attached to the Base Indenture as Annex A, as
applicable. Unless otherwise specified herein, all Article, Exhibit, Section or
Subsection references herein shall refer to Articles, Exhibits, Sections or
Subsections of this Agreement.

 

ARTICLE II
PURCHASE AND SALE OF SERIES 2016-1 CLASS A-1 NOTES

 

SECTION 2.01                                      The Advance Notes. On the
terms and conditions set forth in the Indenture and this Agreement, and in
reliance on the covenants, representations and agreements set forth herein and
therein, the Issuer shall issue and shall request the Trustee to authenticate
the Series 2016-1 Class A-1 Advance Notes, which the Issuer shall deliver to
each Funding Agent on behalf of the Investors in the related Investor Group on
the Series 2016-1 Closing Date. Such Series 2016-1 Class A-1 Advance Note for
each Investor Group shall be dated the Series 2016-1 Closing Date, shall be
registered in the name of the related Funding Agent or its nominee, as agent for
the related Investors, or in such other name or nominee as such Funding Agent
may request, shall have a maximum principal amount equal to the Maximum Investor
Group Principal Amount for such Investor Group, shall have an initial
outstanding principal amount equal to such Investor Group’s Commitment
Percentage of the Series 2016-1 Class A-1 Initial Advance Principal Amount, and
shall be duly authenticated in accordance with the provisions of the Indenture.

 

SECTION 2.02                                      Advances.

 

(a)                       Subject to the terms and conditions of this Agreement
and the Indenture, each Eligible Conduit Investor, if any, may, and if such
Eligible Conduit Investor determines that it will not make (or it does not in
fact make) an Advance or any portion of an Advance, its related Committed Note
Purchaser(s) shall or, if there is no Eligible Conduit Investor with respect to
any Investor Group, the Committed Note Purchaser(s) with respect to such
Investor Group shall, upon the Issuer’s request delivered in accordance with the
provisions of Section 2.03 and the satisfaction of all conditions precedent
thereto (or under the circumstances set forth in Section 2.05, 2.06 or 2.08),
make Advances from time to time during the Commitment Term; provided that such
Advances shall be made ratably by each Investor Group based on their respective
Commitment Percentages and the portion of any such Advance made by any Committed
Note Purchaser in such Investor Group shall be its Committed Note Purchaser
Percentage of the Advances to be made by such Investor Group (or the portion
thereof not being made by any Conduit Investor in such Investor Group);
provided, further, that if, as a result of any Committed Note Purchaser (a
“Non-Funding Committed Note Purchaser”) failing to make any previous

 

2

--------------------------------------------------------------------------------


 

Advance that such Non-Funding Committed Note Purchaser was required to make,
outstanding Advances are not held ratably by each Investor Group based on their
respective Commitment Percentages and among the Committed Note Purchasers within
each Investor Group based on their respective Committed Note Purchaser
Percentages at the time a request for Advances is made, (x) such Non-Funding
Committed Note Purchaser shall make all of such Advances until outstanding
Advances are held ratably by each Investor Group based on their respective
Commitment Percentages and among the Committed Note Purchasers within each
Investor Group based on their respective Committed Note Purchaser Percentages
and (y) further Advances shall be made ratably by each Investor Group based on
their respective Commitment Percentages and the portion of any such Advance made
by any Committed Note Purchaser in such Investor Group shall be its Committed
Note Purchaser Percentage of the Advances to be made by such Investor Group (or
the portion thereof not being made by any Conduit Investor in such Investor
Group); provided, further, that the failure of a Non-Funding Committed Note
Purchaser to make Advances pursuant to the immediately preceding proviso shall
not, subject to the immediately following proviso, relieve any other Committed
Note Purchaser of its obligation hereunder, if any, to make Advances in
accordance with Section 2.03(b)(i); provided, further, that, subject, in the
case of clause (i) below, to Section 2.03(b)(ii), no Advance shall be required
or permitted to be made by any Investor on any date to the extent that, after
giving effect to such Advance, (i) the related Investor Group Principal Amount
would exceed the related Maximum Investor Group Principal Amount or (ii) the
Series 2016-1 Class A-1 Outstanding Principal Amount would exceed the
Series 2016-1 Class A-1 Notes Maximum Principal Amount.

 

(b)                       Notwithstanding anything herein or in any other
Transaction Document to the contrary, at no time will a Conduit Investor be
obligated to make Advances hereunder. If at any time any Conduit Investor is not
an Eligible Conduit Investor, such Conduit Investor shall promptly notify the
Administrative Agent (who shall promptly notify the related Funding Agent and
the Issuer) thereof.

 

(c)                        Each of the Advances to be made on any date shall be
made as part of a single borrowing (each such single borrowing being a
“Borrowing”). The Advances made as part of the initial Borrowing on the
Series 2016-1 Closing Date, if any, will be evidenced by the Series 2016-1
Class A-1 Advance Notes issued in connection herewith and will constitute
purchases of Series 2016-1 Class A-1 Initial Advance Principal Amounts
corresponding to the amount of such Advances. All of the other Advances will
constitute Increases evidenced by the Series 2016-1 Class A-1 Advance Notes
issued in connection herewith and will constitute purchases of Series 2016-1
Class A-1 Outstanding Principal Amounts corresponding to the amount of such
Advances.

 

(d)                       Section 2.2(b) of the Series 2016-1 Supplement
specifies the procedures to be followed in connection with any Voluntary
Decrease of the Series 2016-1 Class A-1 Outstanding Principal Amount. Each such
Voluntary Decrease in respect of any Advances shall be either (i) in an
aggregate minimum principal amount of $100,000 and integral multiples of
$100,000 in excess thereof or (ii) in such other amount necessary to reduce the
Series 2016-1 Class A-1 Outstanding Principal Amount to zero.

 

(e)                        Subject to the terms of this Agreement and the
Series 2016-1 Supplement, the aggregate principal amount of the Advances
evidenced by the Series 2016-1 Class A-1 Advance Notes may be increased by
Borrowings or decreased by Voluntary Decreases from time to time.

 

SECTION 2.03                                      Borrowing Procedures.

 

(a)                       Whenever the Issuer wishes to make a Borrowing, the
Issuer shall (or shall cause the Manager on its behalf to) notify the
Administrative Agent (who shall promptly, and in any event by 4:00 p.m. (New
York City time) on the same Business Day as its receipt of the same, notify each
Funding Agent of its pro rata share thereof (or other required share, as
required pursuant to Section 2.02(a)) and notify the Trustee, the Control Party,
the Swingline Lender and the L/C Provider in writing of such Borrowing) by
written notice in the form of an Advance Request delivered to the Administrative

 

3

--------------------------------------------------------------------------------


 

Agent no later than 12:00 p.m. (New York City time) two Business Days (or, in
the case of any Eurodollar Advances for purposes of Section 3.01(b), two
(2) Eurodollar Business Days) prior to the date of such Borrowing (unless a
shorter period is agreed upon by the Administrative Agent and the L/C Provider,
the L/C Issuing Bank, the Swingline Lender or the Funding Agents, as
applicable), which date of Borrowing shall be a Business Day during the
Commitment Term. Each such notice shall be irrevocable and shall in each case
refer to this Agreement and specify (i) the Borrowing date, (ii) the aggregate
amount of the requested Borrowing to be made on such date, (iii) the amount of
outstanding Swingline Loans and Unreimbursed L/C Drawings (if applicable) to be
repaid with the proceeds of such Borrowing on the Borrowing date, which amount
shall constitute all outstanding Swingline Loans and Unreimbursed L/C Drawings
outstanding on the date of such notice that are not prepaid with other funds of
the Issuer available for such purpose, and (iv) sufficient instructions for
application of the balance, if any, of the proceeds of such Borrowing on the
Borrowing date (which proceeds shall be made available to the Issuer). Requests
for any Borrowing may not be made in an aggregate principal amount of less than
$100,000 or in an aggregate principal amount that is not an integral multiple of
$100,000 in excess thereof, except as otherwise provided herein with respect to
Borrowings for the purpose of repaying then-outstanding Swingline Loans or
Unreimbursed L/C Drawings. Subject to the provisos to Section 2.02(a), each
Borrowing shall be ratably allocated among the Investor Groups’ respective
Maximum Investor Group Principal Amounts. Each Funding Agent shall promptly
advise its related Conduit Investor, if any, of any notice given pursuant to
this Section 2.03(a) and shall promptly thereafter (but in no event later than
10:00 a.m. (New York City time) on the date of Borrowing) notify the
Administrative Agent, the Issuer and the related Committed Note
Purchaser(s) whether such Conduit Investor has determined to make all or any
portion of the Advances in such Borrowing that are to be made by its Investor
Group. On the date of each Borrowing and subject to the other conditions set
forth herein and in the Series 2016-1 Supplement (and, if requested by the
Administrative Agent, confirmation from the Swingline Lender and the L/C
Provider, as applicable, as to (x) the amount of outstanding Swingline Loans and
Unreimbursed L/C Drawings to be repaid with the proceeds of such Borrowing on
the Borrowing date, (y) the Undrawn L/C Face Amount of all Letters of Credit
then outstanding and (z) the principal amount of any other Swingline Loans or
Unreimbursed L/C Drawings then outstanding), the applicable Investors in each
Investor Group shall make available to the Administrative Agent the amount of
the Advances in such Borrowing that are to be made by such Investor Group by
wire transfer in U.S. Dollars of such amount in same day funds no later than
10:00 a.m. (New York City time) on the date of such Borrowing, and upon receipt
thereof the Administrative Agent shall make such proceeds available by 3:00
p.m. (New York City time), first, to the Swingline Lender and the L/C Provider
for application to repayment of the amount of outstanding Swingline Loans and
Unreimbursed L/C Drawings as set forth in the applicable Advance Request, if
applicable, ratably in proportion to such respective amounts, and, second, to
the Issuer, as instructed in the applicable Advance Request.

 

(b)                       (i) The failure of any Committed Note Purchaser to
make the Advance to be made by it as part of any Borrowing shall not relieve any
other Committed Note Purchaser (whether or not in the same Investor Group) of
its obligation, if any, hereunder to make its Advance on the date of such
Borrowing, but no Committed Note Purchaser shall be responsible for the failure
of any other Committed Note Purchaser to make the Advance to be made by such
other Committed Note Purchaser on the date of any Borrowing and (ii) in the
event that one or more Committed Note Purchasers fails to make its Advance by
11:00 a.m. (New York City time) on the date of such Borrowing, the
Administrative Agent shall notify each of the other Committed Note Purchasers
not later than 1:00 p.m. (New York City time) on such date, and each of the
other Committed Note Purchasers shall make available to the Administrative Agent
a supplemental Advance in a principal amount (such amount, the “reference
amount”) equal to the lesser of (a) the aggregate principal Advance that was
unfunded multiplied by a fraction, the numerator of which is the Commitment
Amount of such Committed Note Purchaser and the denominator of which is the
aggregate Commitment Amounts of all Committed Note Purchasers (less the
aggregate Commitment Amount of the Committed Note Purchasers failing to make
Advances on such date) and (b) the excess of (i) such Committed Note Purchaser’s
Commitment Amount over (ii) the product of such Committed Note Purchaser’s
related Investor Group Principal Amount multiplied by such Committed Note
Purchaser’s Committed Note Purchaser Percentage (after giving effect to all
prior

 

4

--------------------------------------------------------------------------------


 

Advances on such date of Borrowing) (provided that a Committed Note Purchaser
may (but shall not be obligated to), on terms and conditions to be agreed upon
by such Committed Note Purchaser and the Issuer, make available to the
Administrative Agent a supplemental Advance in a principal amount in excess of
the reference amount; provided, however, that no such supplemental Advance shall
be permitted to be made to the extent that, after giving effect to such Advance,
the Series 2016-1 Class A-1 Outstanding Principal Amount would exceed the
Series 2016-1 Class A-1 Notes Maximum Principal Amount). Such supplemental
Advances shall be made by wire transfer in U.S. Dollars in same day funds no
later than 3:00 p.m. (New York City time) one (1) Business Day following the
date of such Borrowing, and upon receipt thereof the Administrative Agent shall
immediately make such proceeds available, first, to the Swingline Lender and the
L/C Provider for application to repayment of the amount of outstanding Swingline
Loans and Unreimbursed L/C Drawings as set forth in the applicable Advance
Request, if applicable, ratably in proportion to such respective amounts, and,
second, to the Issuer, as instructed in the applicable Advance Request. If any
Committed Note Purchaser which shall have so failed to fund its Advance shall
subsequently pay such amount, the Administrative Agent shall apply such amount
pro rata to repay any supplemental Advances made by the other Committed Note
Purchasers pursuant to this Section 2.03(b).

 

(c)                        Unless the Administrative Agent shall have received
notice from a Funding Agent prior to the date of any Borrowing that an
applicable Investor in the related Investor Group will not make available to the
Administrative Agent such Investor’s share of the Advances to be made by such
Investor Group as part of such Borrowing, the Administrative Agent may (but
shall not be obligated to) assume that such Investor has made such share
available to the Administrative Agent on the date of such Borrowing in
accordance with Section 2.02(a) and the Administrative Agent may (but shall not
be obligated to), in reliance upon such assumption, make available to the
Swingline Lender, the L/C Provider and/or the Issuer, as applicable, on such
date a corresponding amount, and shall, if such corresponding amount has not
been made available by the Administrative Agent, make available to the Swingline
Lender, the L/C Provider and/or the Issuer, as applicable, on such date a
corresponding amount once such Investor has made such portion available to the
Administrative Agent. If and to the extent that any Investor shall not have so
made such amount available to the Administrative Agent, such Investor and the
Issuer jointly and severally agree to repay (without duplication) to the
Administrative Agent on the next Weekly Allocation Date such corresponding
amount (in the case of the Issuer, in accordance with the Priority of Payments),
together with interest thereon, for each day from the date such amount is made
available to the Issuer until the date such amount is repaid to the
Administrative Agent, at (i) in the case of the Issuer, the interest rate
applicable at the time to the Advances comprising such Borrowing and (ii) in the
case of such Investor, the Federal Funds Rate and without deduction by such
Investor for any withholding taxes. If such Investor shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Investor’s Advance as part of such Borrowing for purposes of
this Agreement.

 

SECTION 2.04                                      The Series 2016-1 Class A-1
Notes. On each date an Advance or Swingline Loan is made or a Letter of Credit
is issued hereunder, and on each date the outstanding amount thereof is reduced,
a duly authorized officer, employee or agent of the related Series 2016-1
Class A-1 Noteholder shall make appropriate notations in its books and records
of the amount, evidenced by the related Series 2016-1 Class A-1 Advance Note,
Series 2016-1 Class A-1 Swingline Note or Series 2016-1 Class A-1 L/C Note, of
such Advance, Swingline Loan or Letter of Credit, as applicable, and the amount
of such reduction, as applicable. The Issuer hereby authorizes each duly
authorized officer, employee and agent of such Series 2016-1 Class A-1
Noteholder to make such notations on the books and records as aforesaid and
every such notation made in accordance with the foregoing authority shall be
prima facie evidence of the accuracy of the information so recorded; provided,
however, that in the event of a discrepancy between the books and records of
such Series 2016-1 Class A-1 Noteholder and the records maintained by the
Trustee pursuant to the Indenture, such discrepancy shall be resolved by such
Series 2016-1 Class A-1 Noteholder, the Control Party and the Trustee, in
consultation with the Issuer (provided that such consultation with the Issuer
will not in any way limit or delay such Series 2016-1 Class A-1 Noteholder’s,
the Control Party’s and the Trustee’s ability to resolve such discrepancy), and
such

 

5

--------------------------------------------------------------------------------


 

resolution shall control in the absence of manifest error; provided further that
the failure of any such notation to be made, or any finding that a notation is
incorrect, in any such records shall not limit or otherwise affect the
obligations of the Issuer under this Agreement or the Indenture.

 

SECTION 2.05                                      Reduction in Commitments.

 

(a)                       The Issuer may, upon at least three (3) Business Days’
notice to the Administrative Agent (who shall promptly notify the Trustee, the
Control Party, each Funding Agent and each Investor), effect a permanent
reduction in the Series 2016-1 Class A-1 Notes Maximum Principal Amount and a
corresponding reduction in each Commitment Amount and Maximum Investor Group
Principal Amount on a pro rata basis; provided that (i) any such reduction will
be limited to the undrawn portion of the Commitments, although any such
reduction may be combined with a Voluntary Decrease effected pursuant to and in
accordance with Section 2.2(b) of the Series 2016-1 Supplement, (ii) any such
reduction must be in a minimum amount of $1,000,000, (iii) after giving effect
to such reduction, the Series 2016-1 Class A-1 Notes Maximum Principal Amount
equals or exceeds $5,000,000, unless reduced to zero, and (iv) no such reduction
shall be permitted if, after giving effect thereto, (x) the aggregate Commitment
Amounts would be less than the Series 2016-1 Class A-1 Outstanding Principal
Amount (excluding any Undrawn L/C Face Amounts with respect to which cash
collateral is held by the L/C Provider pursuant to Section 4.03(b)) or (y) the
aggregate Commitment Amounts would be less than the sum of the Swingline
Commitment and the L/C Commitment. Any reduction made pursuant to this
Section 2.05(a) shall be made ratably among the Investor Groups on the basis of
their respective Maximum Investor Group Principal Amounts.

 

(b)                       If any of the following events shall occur, then the
Commitment Amounts shall be automatically and permanently reduced on the dates
and in the amounts set forth below with respect to the applicable event and the
other consequences set forth below with respect to the applicable event shall
ensue (and the Issuer shall give the Trustee, the Control Party, each Funding
Agent and the Administrative Agent prompt written notice thereof):

 

(i)                                     if the Outstanding Principal Amount of
the Series 2016-1 Class A-1 Notes has not been paid in full or otherwise
refinanced in full (which refinancing may also include an extension thereof) by
the Business Day immediately preceding the Class A-1 Notes Renewal Date, (A) on
such Business Day, (x) the principal amount of all then-outstanding Swingline
Loans and Unreimbursed L/C Drawings shall be repaid in full with proceeds of
Advances made on such date (and the Issuer shall be deemed to have delivered
such Advance Requests under Section 2.03 as may be necessary to cause such
Advances to be made), and (y) the Swingline Commitment and the L/C Commitment
shall both be automatically and permanently reduced to zero and (B) (x) all
undrawn portions of the Commitments shall automatically and permanently
terminate and the corresponding portions of the Series 2016-1 Class A-1 Notes
Maximum Principal Amount and the Maximum Investor Group Principal Amounts shall
be automatically and permanently reduced by a corresponding amount (with respect
to the Maximum Investor Group Principal Amounts, on a pro rata basis) and
(y) each payment of principal on the Series 2016-1 Class A-1 Outstanding
Principal Amount occurring on or following such Business Day shall result
automatically and permanently in a dollar-for-dollar reduction of the
Series 2016-1 Class A-1 Notes Maximum Principal Amount and a corresponding
reduction in each Maximum Investor Group Principal Amount on a pro rata basis.

 

(ii)                                  if a Rapid Amortization Event other than a
Rapid Amortization Event triggered by an Event of Default occurs and is
continuing (and shall not have been waived as provided in the Base Indenture)
prior to the Class A-1 Notes Renewal Date, then (A) on the date such Rapid
Amortization Event occurs, (x) all undrawn portions of the Commitments shall
automatically and permanently terminate, which termination shall be deemed to
have occurred immediately following the making of Advances pursuant to clause
(B) below, and the corresponding portions of the Series 2016-1 Class A-1 Notes
Maximum Principal Amount and

 

6

--------------------------------------------------------------------------------


 

the Maximum Investor Group Principal Amounts shall be automatically and
permanently reduced by a corresponding amount (with respect to the Maximum
Investor Group Principal Amounts, on a pro rata basis), (B) no later than the
second Business Day after the occurrence of such Rapid Amortization Event, the
principal amount of all then-outstanding Swingline Loans and Unreimbursed L/C
Drawings shall be repaid in full with proceeds of Advances (and the Issuer shall
be deemed to have delivered such Advance Requests under Section 2.03 as may be
necessary to cause such Advances to be made) and the Swingline Commitment shall
be automatically reduced to zero and the L/C Commitment shall be automatically
reduced by such amount of Unreimbursed L/C Drawings repaid by such Advances; and
(C) each payment of principal (which, for the avoidance of doubt, shall include
cash collateralization of Undrawn L/C Face Amounts pursuant to Sections 4.02,
4.03(a), 4.03(b) and 9.18(c)(ii)) on the Series 2016-1 Class A-1 Outstanding
Principal Amount occurring on or after the date of such Rapid Amortization Event
(excluding the repayment of any outstanding Swingline Loans and Unreimbursed L/C
Drawings with proceeds of Advances pursuant to clause (B) above) shall result
automatically and permanently in a dollar-for-dollar reduction of the
Series 2016-1 Class A-1 Notes Maximum Principal Amount and a corresponding
reduction in each Maximum Investor Group Principal Amount on a pro rata basis;
provided that, in each case, if any Rapid Amortization Event shall cease to be
in effect as a result of being cured or waived in accordance with the Base
Indenture, then the Commitments, Swingline Commitment, L/C Commitment,
Series 2016-1 Class A-1 Maximum Principal Amount and the Maximum Investor Group
Principal Amounts shall be restored to the amounts in effect immediately prior
to the occurrence of such Rapid Amortization Event.

 

(iii)                               [Intentionally omitted].

 

(iv)                              if payments in connection with Indemnification
Amounts, Asset Disposition Proceeds and/or Insurance/Condemnation Proceeds are
allocated to and deposited in the Series 2016-1 Class A-1 Distribution Account
in accordance with Section 3.6(i) of the Series 2016-1 Supplement at a time when
either (i) no Senior Notes other than Series 2016-1 Class A-1 Notes are
Outstanding or (ii) if the Outstanding Principal Amount of the Series 2016-1
Class A-1 Notes has not been paid in full or otherwise refinanced in full (which
refinancing may also include an extension thereof) by the Class A-1 Notes
Renewal Date and such event is continuing, then (x) the aggregate Commitment
Amount shall be automatically and permanently reduced on the date of such
deposit by an amount (the “Series 2016-1 Class A-1 Allocated Payment Reduction
Amount”) equal to the amount of such deposit, and each Committed Note
Purchaser’s Commitment Amount shall be reduced on a pro rata basis of such
Series 2016-1 Class A-1 Allocated Payment Reduction Amount based on each
Committed Note Purchaser’s Commitment Amount, (y) the corresponding portions of
the Series 2016-1 Class A-1 Notes Maximum Principal Amount and the Maximum
Investor Group Principal Amounts shall be automatically and permanently reduced
on a pro rata basis based on each Investor Group’s Maximum Investor Group
Principal Amount by a corresponding amount on such date (and, if after giving
effect to such reduction the aggregate Commitment Amounts would be less than the
sum of the Swingline Commitment and the L/C Commitment, then the aggregate
amount of the Swingline Commitment and the L/C Commitment shall be reduced by
the amount of such difference, with such reduction to be allocated between them
in accordance with the written instructions of the Issuer delivered prior to
such date; provided that after giving effect thereto the aggregate amount of the
Swingline Loans and the L/C Obligations do not exceed the Swingline Commitment
and the L/C Commitment, respectively, as so reduced; provided further that in
the absence of such instructions, such reduction shall be allocated first to the
Swingline Commitment and then to the L/C Commitment) and (z) the Series 2016-1
Class A-1 Outstanding Principal Amount shall be repaid or prepaid (which, for
the avoidance of doubt, shall include cash collateralization of Undrawn L/C Face
Amounts pursuant to Sections 4.02, 4.03(a), 4.03(b) and 9.18(c)(ii)) in an
aggregate amount equal to such Series 2016-1 Class A-1 Allocated Payment
Reduction Amount on the date and in the order required by Section 3.6(j) of the
Series 2016-1 Supplement; and

 

7

--------------------------------------------------------------------------------


 

(v)                                 if any Event of Default shall occur and be
continuing (and shall not have been waived in accordance with the Base
Indenture) and as a result the payment of the Series 2016-1 Class A-1 Notes is
accelerated pursuant to the terms of the Base Indenture (and such acceleration
shall not have been rescinded in accordance with the Base Indenture), the
Series 2016-1 Class A-1 Notes Maximum Principal Amount, the Commitment Amounts,
the Swingline Commitment, the L/C Commitment and the Maximum Investor Group
Principal Amounts shall all be automatically and permanently reduced to zero
upon such acceleration and the Issuer shall (in accordance with the
Series 2016-1 Supplement) cause the Series 2016-1 Class A-1 Outstanding
Principal Amount to be paid in full (which, for the avoidance of doubt, shall
include cash collateralization of Undrawn L/C Face Amounts pursuant to Sections
4.02, 4.03(a), 4.03(b) and 9.18(c)(ii)) together with accrued interest,
Series 2016-1 Class A-1 Notes Quarterly Commitment Fees Amounts payable pursuant
to the Series Supplement, Series 2016-1 Class A-1 Notes Other Amounts and all
other amounts then due and payable to the Lender Parties, the Administrative
Agent and the Funding Agents under this Agreement and the other Transaction
Documents and any unreimbursed Debt Service Advance, Collateral Protection
Advance and Manager Advance (in each case, with interest thereon at the Advance
Interest Rate), in each case subject to and in accordance with the provisions of
the Base Indenture, including the Priority of Payments.

 

SECTION 2.06                                      Swingline Commitment.

 

(a)                       On the terms and conditions set forth in the Indenture
and this Agreement, and in reliance on the covenants, representations and
agreements set forth herein and therein, the Issuer shall issue and shall cause
the Trustee to authenticate the Series 2016-1 Class A-1 Swingline Note, which
the Issuer shall deliver to the Swingline Lender on the Series 2016-1 Closing
Date. Such Series 2016-1 Class A-1 Swingline Note shall be dated the
Series 2016-1 Closing Date, shall be registered in the name of the Swingline
Lender or its nominee, or in such other name as the Swingline Lender may
request, shall have a maximum principal amount equal to the Swingline
Commitment, shall have an initial outstanding principal amount equal to the
Series 2016-1 Class A-1 Initial Swingline Principal Amount, and shall be duly
authenticated in accordance with the provisions of the Indenture. Subject to the
terms and conditions hereof, the Swingline Lender, in reliance on the agreements
of the Committed Note Purchasers set forth in this Section 2.06, agrees to make
swingline loans (each, a “Swingline Loan” or a “Series 2016-1 Class A-1
Swingline Loan” and, collectively, the “Swingline Loans” or the “Series 2016-1
Class A-1 Swingline Loans”) to the Issuer from time to time during the period
commencing on the Series 2016-1 Closing Date and ending on the date that is two
(2) Business Days prior to the Commitment Termination Date; provided that the
Swingline Lender shall have no obligation or right to make any Swingline Loan
if, after giving effect thereto, (i) the aggregate principal amount of Swingline
Loans outstanding would exceed the Swingline Commitment then in effect
(notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Advances hereunder, may
exceed the Swingline Commitment then in effect) or (ii) the Series 2016-1
Class A-1 Outstanding Principal Amount would exceed the Series 2016-1 Class A-1
Notes Maximum Principal Amount. Each such borrowing of a Swingline Loan will
constitute a Subfacility Increase in the outstanding principal amount evidenced
by the Series 2016-1 Class A-1 Swingline Note in an amount corresponding to such
borrowing. Subject to the terms of this Agreement and the Series 2016-1
Supplement, the outstanding principal amount evidenced by the Series 2016-1
Class A-1 Swingline Note may be increased by borrowings of Swingline Loans or
decreased by payments of principal thereon from time to time.

 

(b)                       Whenever the Issuer desires that the Swingline Lender
make Swingline Loans, the Issuer shall (or shall cause the Manager on its behalf
to) give the Swingline Lender and the Administrative Agent irrevocable notice in
writing not later than 11:00 a.m. (New York City time) on the proposed borrowing
date, specifying (i) the amount to be borrowed, (ii) the requested borrowing
date (which shall be a Business Day during the Commitment Term not later than
the date that is two (2) Business Days prior to the Commitment Termination Date)
and (iii) the payment instructions for the proceeds of such borrowing (which
shall be consistent with the terms and provisions of this Agreement

 

8

--------------------------------------------------------------------------------


 

and the Indenture and which proceeds shall be made available to the Issuer).
Such notice shall be in the form attached hereto as Exhibit A-2 hereto (a
“Swingline Loan Request”). Promptly upon receipt of any Swingline Loan Request
(but in no event later than 2:00 p.m. (New York City time) on the date of such
receipt), the Swingline Lender shall promptly notify the Control Party and the
Trustee thereof in writing. Each borrowing under the Swingline Commitment shall
be in a minimum amount equal to $100,000. Promptly upon receipt of any Swingline
Loan Request (but in no event later than 2:00 p.m. (New York City time) on the
date of such receipt), the Administrative Agent (based, with respect to any
portion of the Series 2016-1 Class A-1 Outstanding Subfacility Amount held by
any Person other than the Administrative Agent, solely on written notices
received by the Administrative Agent under this Agreement) will inform the
Swingline Lender whether or not, after giving effect to the requested Swingline
Loan, the Series 2016-1 Class A-1 Outstanding Principal Amount would exceed the
Series 2016-1 Class A-1 Notes Maximum Principal Amount. If the Administrative
Agent confirms that the Series 2016-1 Class A-1 Outstanding Principal Amount
would not exceed the Series 2016-1 Class A-1 Notes Maximum Principal Amount
after giving effect to the requested Swingline Loan, then not later than 3:00
p.m. (New York City time) on the borrowing date specified in the Swingline Loan
Request, subject to the other conditions set forth herein and in the
Series 2016-1 Supplement, the Swingline Lender shall make available to the
Issuer in accordance with the payment instructions set forth in such notice an
amount in immediately available funds equal to the amount of the requested
Swingline Loan.

 

(c)                        The Issuer hereby agrees that each Swingline Loan
made by the Swingline Lender to the Issuer pursuant to Section 2.06(a) shall
constitute the promise and obligation of the Issuer to pay to the Swingline
Lender the aggregate unpaid principal amount of all Swingline Loans made by such
Swingline Lender pursuant to Section 2.06(a), which amounts shall be due and
payable (whether at maturity or by acceleration) as set forth in this Agreement
and in the Indenture for the Series 2016-1 Class A-1 Outstanding Principal
Amount.

 

(d)                       In accordance with Section 2.03(a), the Issuer agrees
to cause requests for Borrowings to be made at least one time per month, for
each month any Swingline Loans are outstanding for at least ten (10) Business
Days during such month, if any Swingline Loans are outstanding in amounts at
least sufficient to repay in full all Swingline Loans outstanding on the date of
the applicable request. In accordance with Section 3.01(c), outstanding
Swingline Loans shall bear interest at the Base Rate.

 

(e)                        [Intentionally omitted.]

 

(f)                         If prior to the time Advances would have otherwise
been made pursuant to Section 2.06(d), an Event of Bankruptcy shall have
occurred and be continuing with respect to the Issuer or any Guarantor or if for
any other reason, as determined by the Swingline Lender in its sole and absolute
discretion, Advances may not be made as contemplated by Section 2.06(d), each
Committed Note Purchaser shall, on the date such Advances were to have been made
pursuant to the notice referred to in Section 2.06(d), purchase for cash an
undivided participating interest in the then-outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) its Committed Note Purchaser Percentage multiplied by (ii) the
related Investor Group’s Commitment Percentage multiplied by (iii) the aggregate
principal amount of Swingline Loans then outstanding that was to have been
repaid with such Advances.

 

(g)                        Whenever, at any time after the Swingline Lender has
received from any Investor such Investor’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Investor its Swingline Participation
Amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Investor’s participating interest was
outstanding and funded and, in the case of principal and interest payments, to
reflect such Investor’s pro rata portion of such payment if such payment is not
sufficient to pay the principal of and interest on all Swingline Loans then
due); provided, however, that in the event that such payment received by the
Swingline Lender is required to be returned, such Investor will return to the
Swingline Lender any portion thereof previously distributed to it by the

 

9

--------------------------------------------------------------------------------


 

Swingline Lender.

 

(h)                       Each applicable Investor’s obligation to make the
Advances referred to in Section 2.06(d) and each Committed Note Purchaser’s
obligation to purchase participating interests pursuant to Section 2.06(f) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Investor, Committed Note Purchaser or the Issuer may have against the
Swingline Lender, the Issuer or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Article VII other
than at the time the related Swingline Loan was made; (iii) any adverse change
in the condition (financial or otherwise) of the Issuer; (iv) any breach of this
Agreement or any other Indenture Document by the Issuer or any other Person; or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

(i)                           The Issuer may, upon at least three (3) Business
Days’ notice to the Administrative Agent and the Swingline Lender, effect a
permanent reduction in the Swingline Commitment; provided that any such
reduction will be limited to the undrawn portion of the Swingline Commitment. If
requested by the Issuer in writing and with the prior written consent of the
Swingline Lender and the Administrative Agent, the Swingline Lender may (but
shall not be obligated to) increase the amount of the Swingline Commitment;
provided that, after giving effect thereto, the aggregate amount of the
Outstanding Series 2016-1 Class A-1 Note Advances, the Swingline Commitment and
the L/C Commitment does not exceed the aggregate amount of the Commitments.

 

(j)                          The Issuer may, upon notice to the Swingline Lender
(who shall promptly notify the Administrative Agent and the Trustee thereof in
writing), at any time and from time to time, voluntarily prepay Swingline Loans
in whole or in part without premium or penalty; provided that (x) such notice
must be received by the Swingline Lender not later than 1:00 p.m. (New York City
time) on the date of the prepayment, (y) any such prepayment shall be in a
minimum principal amount of $100,000 or a whole multiple of $100,000 in excess
thereof or, if less, the entire principal amount thereof then outstanding and
(z) if the source of funds for such prepayment is not a Borrowing, there shall
be no unreimbursed Debt Service Advance, Collateral Protection Advance or
Manager Advance (or interest thereon) at such time. Each such notice shall
specify the date and amount of such prepayment. If such notice is given, the
Issuer shall make such prepayment directly to the Swingline Lender and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

SECTION 2.07                                      L/C Commitment.

 

(a)                       Subject to the terms and conditions hereof, the L/C
Provider (or its permitted assigns pursuant to Section 9.17), in reliance on the
agreements of the Committed Note Purchasers set forth in Sections 2.08 and 2.09,
agrees to provide standby letters of credit, including Interest Reserve Letters
of Credit (each, a “Letter of Credit” and, collectively, the “Letters of
Credit”) for the account of the Issuer or its designee on any Business Day
during the period commencing on the Series 2016-1 Closing Date and ending on the
date that is ten (10) Business Days prior to the Commitment Termination Date to
be issued in accordance with Section 2.07(h) in such form as may be approved
from time to time by the L/C Provider; provided that the L/C Provider shall have
no obligation or right to provide any Letter of Credit on a requested issuance
date if, after giving effect to such issuance, (i) the L/C Obligations would
exceed the L/C Commitment or (ii) the Series 2016-1 Class A-1 Outstanding
Principal Amount would exceed the Series 2016-1 Class A-1 Notes Maximum
Principal Amount.

 

Each Letter of Credit shall (x) be denominated in Dollars, (y) have a face
amount of at least $25,000 or, if less than $25,000, shall bear a reasonable
administrative fee to be agreed upon by the Issuer and the L/C Provider and
(z)expire no later than the earlier of (A) the first anniversary of its date of
issuance and (B) the date that is ten (10) Business Days prior to the Commitment
Termination Date (the “Required Expiration Date”); provided that any Letter of
Credit may provide for the automatic renewal

 

10

--------------------------------------------------------------------------------


 

thereof for additional periods, each individually not to exceed one year (which
shall in no event extend beyond the Required Expiration Date) unless the L/C
Provider notifies the beneficiary of such Letter of Credit at least thirty (30)
calendar days prior to the then-applicable expiration date (or no later than the
applicable notice date, if earlier, as specified in such Letter of Credit) that
such Letter of Credit shall not be renewed; provided further that any Letter of
Credit may have an expiration date that is later than the Required Expiration
Date so long as either (x) the Undrawn L/C Face Amount with respect to such
Letter of Credit has been fully cash collateralized by the Issuer in accordance
with Section 4.02 or 4.03 as of the Required Expiration Date and there are no
other outstanding L/C Obligations with respect to such Letter of Credit as of
the Required Expiration Date or (y) other than with respect to Interest Reserve
Letters of Credit, arrangements satisfactory to the L/C Provider in its sole and
absolute discretion have been made with the L/C Provider (and, if the L/C
Provider is not the L/C Issuing Bank with respect to such Letter of Credit, the
L/C Issuing Bank) pursuant to Section 4.04 such that such Letter of Credit shall
cease to be deemed outstanding or to be deemed a “Letter of Credit” for purposes
of this Agreement as of the Commitment Termination Date.

 

Additionally, each Interest Reserve Letter of Credit shall (1) name the Trustee,
for the benefit of the Senior Noteholders or the Senior Subordinated
Noteholders, as applicable, as the beneficiary thereof; (2) allow the Trustee to
submit a notice of drawing in respect of such Interest Reserve Letter of Credit
whenever amounts would otherwise be required to be withdrawn from the Senior
Notes Interest Reserve Account or the Senior Subordinated Notes Interest Reserve
Account, as applicable, pursuant to the Indenture; and (3) indicate by its terms
that the proceeds in respect of drawings under such Interest Reserve Letter of
Credit shall be paid directly into the Senior Notes Interest Reserve Account or
the Senior Subordinated Notes Interest Reserve Account, as applicable.

 

The L/C Provider shall not at any time be obligated to (I) provide any Letter of
Credit hereunder if such issuance would violate, or cause any L/C Issuing Bank
to exceed any limits imposed by, any applicable Requirement of Law or (II) amend
any Letter of Credit hereunder if (1) the L/C Provider would have no obligation
at such time to issue such Letter of Credit in its amended form under the terms
hereof or (2) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(b)                       On the terms and conditions set forth in the Indenture
and this Agreement, and in reliance on the covenants, representations and
agreements set forth herein and therein, the Issuer shall issue and shall cause
the Trustee to authenticate the Series 2016-1 Class A-1 L/C Note, which the
Issuer shall deliver to the L/C Provider on the Series 2016-1 Closing Date. Such
Series 2016-1 Class A-1 L/C Note shall be dated the Series 2016-1 Closing Date,
shall be registered in the name of the L/C Provider or in such other name or
nominee as the L/C Provider may request, shall have a maximum principal amount
equal to the L/C Commitment, shall have an initial outstanding principal amount
equal to the Series 2016-1 Class A-1 Initial Aggregate Undrawn L/C Face Amount,
and shall be duly authenticated in accordance with the provisions of the
Indenture. Each issuance of a Letter of Credit after the Series 2016-1 Closing
Date will constitute an Increase in the outstanding principal amount evidenced
by the Series 2016-1 Class A-1 L/C Note in an amount corresponding to the
Undrawn L/C Face Amount of such Letter of Credit. All L/C Obligations (whether
in respect of Undrawn L/C Face Amounts or Unreimbursed L/C Drawings) shall be
deemed to be principal outstanding under the Series 2016-1 Class A-1 L/C Note
and shall be deemed to be Series 2016-1 Class A-1 Outstanding Principal Amounts
for all purposes of this Agreement, the Indenture and the other Transaction
Documents other than, in the case of Undrawn L/C Face Amounts, for purposes of
accrual of interest. Subject to the terms of this Agreement and the
Series 2016-1 Supplement, each issuance of a Letter of Credit will constitute a
Subfacility Increase in the outstanding principal amount evidenced by the
Series 2016-1 Class A-1 L/C Note and the expiration of any Letter of Credit or
reimbursements of any Unreimbursed L/C Drawings thereunder or other
circumstances resulting in the permanent reduction in any Undrawn L/C Face
Amounts from time to time will constitute a Subfacility Decrease in the
outstanding principal amount evidenced by the Series 2016-1 Class A-1 L/C Note. 
The L/C Provider and the Issuer agree to promptly notify the Administrative
Agent and the Trustee of any such decreases for which notice to the
Administrative Agent is not

 

11

--------------------------------------------------------------------------------


 

otherwise provided hereunder.

 

(c)                        The Issuer may (or shall cause the Manager on its
behalf to) from time to time request that the L/C Provider provide a new Letter
of Credit by delivering to the L/C Provider at its address for notices specified
herein an Application therefor (in the form required by the applicable L/C
Issuing Bank as notified to the Issuer by the L/C Provider), completed to the
satisfaction of the L/C Provider, and such other certificates, documents and
other papers and information as the L/C Provider may reasonably request on
behalf of the L/C Issuing Bank. Notwithstanding the foregoing sentence, the
letters of credit set forth on Schedule IV hereto shall be deemed Letters of
Credit provided and issued by the L/C Provider hereunder as of the Series 2016-1
Closing Date. Upon receipt of any completed Application, the L/C Provider will
notify the Administrative Agent and the Trustee in writing of the amount, the
beneficiary or beneficiaries and the requested expiration of the requested
Letter of Credit (which shall comply with Section 2.07(a) and (i)) and, subject
to the other conditions set forth herein and in the Series 2016-1 Supplement and
upon receipt of written confirmation from the Administrative Agent (based, with
respect to any portion of the Series 2016-1 Class A-1 Outstanding Subfacility
Amount held by any Person other than the Administrative Agent, solely on written
notices received by the Administrative Agent under this Agreement) that after
giving effect to the requested issuance, the Series 2016-1 Class A-1 Outstanding
Principal Amount would not exceed the Series 2016-1 Class A-1 Notes Maximum
Principal Amount (provided that the L/C Provider shall be entitled to rely upon
any written statement, paper or document believed by it to be genuine and
correct and to have been signed or sent by the proper Person or Persons of the
Administrative Agent for purposes of determining whether the L/C Provider
received such prior written confirmation from the Administrative Agent with
respect to any Letter of Credit), the L/C Provider will cause such Application
and the certificates, documents and other papers and information delivered in
connection therewith to be processed in accordance with the L/C Issuing Bank’s
customary procedures and shall promptly provide the Letter of Credit requested
thereby (but in no event shall the L/C Provider be required to provide any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto, as provided in Section 2.07(a)) by issuing the
original of such Letter of Credit to the beneficiary or beneficiaries thereof or
as otherwise may be agreed to by the L/C Provider and the Issuer. The L/C
Provider shall furnish a copy of such Letter of Credit to the Manager (with a
copy to the Administrative Agent) promptly following the issuance thereof. The
L/C Provider shall promptly furnish to the Administrative Agent, which shall in
turn promptly furnish to the Funding Agents, the Investors, the Control Party
and the Trustee, written notice of the issuance of each Letter of Credit
(including the amount thereof).

 

(d)                       The Issuer shall pay ratably to the Committed Note
Purchasers the L/C Quarterly Fees (as defined in the Series 2016-1 Class A-1
Notes Fee Letter, the “L/C Quarterly Fees”) in accordance with the terms of the
Series 2016-1 Class A-1 Notes Fee Letter and subject to the Priority of
Payments.

 

(e)                        [Intentionally omitted.]

 

(f)                         To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Article II, the provisions of this Article II shall apply.

 

(g)                        The Issuer may, upon at least three (3) Business
Days’ notice to the Administrative Agent and the L/C Provider, effect a
permanent reduction in the L/C Commitment; provided that any such reduction will
be limited to the undrawn portion of the L/C Commitment. If requested by the
Issuer in writing and with the prior written consent of the L/C Provider and the
Administrative Agent, the L/C Provider may (but shall not be obligated to)
increase the amount of the L/C Commitment; provided that, after giving effect
thereto, the aggregate amount of each of the Outstanding Series 2016-1 Class A-1
Note Advances, the Swingline Commitment and the L/C Commitment does not exceed
the aggregate amount of the Commitments.

 

12

--------------------------------------------------------------------------------


 

(h)                       The L/C Provider shall satisfy its obligations under
this Section 2.07 with respect to providing any Letter of Credit hereunder by
issuing such Letter of Credit itself or through an Affiliate if the L/C Issuing
Bank Rating Test is satisfied with respect to such Affiliate and the issuance of
such Letter of Credit. If the L/C Issuing Bank Rating Test is not satisfied with
respect to such Affiliate and the issuance of such Letter of Credit, a Person
selected by the Issuer (at the expense of the L/C Provider) shall issue such
Letter of Credit; provided that such Person and issuance of such Letter of
Credit satisfies the L/C Issuing Bank Rating Test (the L/C Provider (or such
Affiliate of the L/C Provider) in its capacity as the issuer of such Letter of
Credit or such other Person selected by the Issuer (at the expense of the L/C
Provider) being referred to as the “L/C Issuing Bank” with respect to such
Letter of Credit). The “L/C Issuing Bank Rating Test” is a test that is
satisfied with respect to a Person issuing a Letter of Credit if the Person is a
U.S. commercial bank that has, at the time of the issuance of such Letter of
Credit, (i) a short-term certificate of deposit rating of not less than “A-1”
(or then equivalent grade) from S&P and (ii) a long-term unsecured debt rating
of not less than “BBB+” (or then equivalent grade) from S&P or such other
minimum long-term unsecured debt rating as may be reasonably required by the
beneficiary or beneficiaries of such proposed Letter of Credit.

 

Each of the parties hereto shall execute any amendments to this Agreement
reasonably requested by the Issuer in order to have any letter of credit issued
by a Person selected by the Issuer pursuant to this Section 2.07(h) or
Section 5.17 of the Base Indenture be a “Letter of Credit” that has been issued
hereunder and such Person selected by the Issuer be an “L/C Issuing Bank”.

 

(i)                           The L/C Provider and, if the L/C Provider is not
the L/C Issuing Bank for any Letter of Credit, the L/C Issuing Bank shall be
under no obligation to issue any Letter of Credit if: (i) any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain the L/C Provider or the L/C Issuing Bank, as applicable, from
issuing the Letter of Credit, or (ii) any law applicable to the L/C Provider or
the L/C Issuing Bank, as applicable, or any request or directive (which request
or directive, in the reasonable judgment of the L/C Provider or the L/C Issuing
Bank, as applicable, has the force of law) from any Governmental Authority with
jurisdiction over the L/C Provider or the L/C Issuing Bank, as applicable, shall
prohibit the L/C Provider or the L/C Issuing Bank, as applicable, from issuing
of letters of credit generally or the Letter of Credit in particular.

 

(j)                          Unless otherwise expressly agreed by the L/C
Provider or the L/C Issuing Bank, as applicable, and the Issuer when a Letter of
Credit is issued, the rules of the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice (or such
later version thereof as may be in effect at the time of issuance) shall apply
to each standby Letter of Credit issued hereunder.

 

(k)                       For the avoidance of doubt, the L/C Commitment shall
be a sub-facility limit of the Commitment Amounts and aggregate outstanding L/C
Obligations as of any date of determination shall be a component of the
Series 2016-1 Class A-1 Outstanding Principal Amount on such date of
determination, pursuant to the definition thereof.

 

(l)                           If, on the date that is ten (10) Business Days
prior to the expiration of any Interest Reserve Letter of Credit, such Interest
Reserve Letter of Credit has not been replaced or renewed and the Issuer has not
otherwise deposited funds into the Senior Notes Interest Reserve Account or the
Senior Subordinated Notes Interest Reserve Account, as applicable, in the
amounts that would otherwise be required pursuant to the Indenture had such
Interest Reserve Letter of Credit not been issued, the Issuer shall instruct the
Control Party to submit a notice of drawing under such Interest Reserve Letter
of Credit and use the proceeds thereof to fund a deposit into the Senior Notes
Interest Reserve Account or the Senior Subordinated Notes Interest Reserve
Account, as applicable, in an amount equal to the Senior Notes Interest Reserve
Account Deficit Amount or the Senior Subordinated Notes Interest Reserve Account
Deficit Amount, as applicable, on such date, in each case calculated as if such
Interest Reserve Letter of Credit had not been issued.

 

13

--------------------------------------------------------------------------------


 

SECTION 2.08                                      L/C Reimbursement Obligations.

 

(a)                       For the purpose of reimbursing the payment of any
draft presented under any Letter of Credit, the Issuer agrees to pay the L/C
Provider, for its own account or for the account of the L/C Issuing Bank, as
applicable, not later than five (5) Business Days after the day (subject to and
in accordance with the Priority of Payments) on which the L/C Provider notifies
the Issuer and the Administrative Agent (and in each case the Administrative
Agent shall promptly, and in any event by 4:00 p.m. (New York City time) on the
same Business Day as its receipt of the same, notify the Funding Agents) of the
date and the amount of such draft, an amount in Dollars equal to (A) the sum of
(i) the amount of such draft so paid (the “L/C Reimbursement Amount”) and
(ii) any taxes, fees, charges or other costs or expenses (including amounts
payable pursuant to Section 3.02(c), and collectively, the “L/C Other
Reimbursement Costs”) incurred by the L/C Issuing Bank in connection with such
payment, minus (B) any such amounts repaid pursuant to Section 4.03(b). Unless
the L/C Reimbursement Amount with respect thereto minus any such amounts repaid
pursuant to Section 4.03(b) is repaid as set forth in the preceding sentence,
each drawing under any Letter of Credit shall (unless an Event of Bankruptcy
shall have occurred and be continuing with respect to the Issuer or any
Guarantor, in which cases the procedures specified in Section 2.09 for funding
by Committed Note Purchasers shall apply) constitute a request by the Issuer to
the Administrative Agent and each Funding Agent for a Base Rate Borrowing
pursuant to Section 2.03 in the amount of the applicable L/C Reimbursement
Amount minus any such amounts repaid pursuant to Section 4.03(b), and the Issuer
shall be deemed to have made such request pursuant to the procedures set forth
in Section 2.03. The applicable L/C Other Reimbursement Amounts minus, without
duplication, any such amounts repaid pursuant to Section 4.03(b), shall be paid
as Class A-1 Notes Other Amounts subject to and in accordance with the Priority
of Payments.  The applicable Investors in each Investor Group hereby agree to
make Advances in an aggregate amount for each Investor Group equal to such
Investor Group’s Commitment Percentage of the L/C Reimbursement Amount and L/C
Other Reimbursement Costs to pay the L/C Provider. The Borrowing date with
respect to such Borrowing shall be the first date on which a Base Rate Borrowing
could be made pursuant to Section 2.03 if the Administrative Agent had received
a notice of such Borrowing at the time the Administrative Agent receives notice
from the L/C Provider of such drawing under such Letter of Credit. Such
Investors shall make the amount of such Advances available to the Administrative
Agent in immediately available funds not later than 3:00 p.m. (New York City
time) on such Borrowing date and the proceeds of such Advances shall be
immediately made available by the Administrative Agent to the L/C Provider for
application to the reimbursement of such drawing.

 

(b)                       The Issuer’s obligations under Section 2.08(a) shall
be absolute and unconditional, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances and
irrespective of (i) any setoff, counterclaim or defense to payment that the
Issuer may have or has had against the L/C Provider, the L/C Issuing Bank, any
beneficiary of a Letter of Credit or any other Person, (ii) any lack of validity
or enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (iii) payment by the L/C Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) payment by the L/C Issuing Bank
under a Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under the Bankruptcy Code or any other liquidation,
conservatorship, assignment for the benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization or similar debtor relief
laws of any jurisdictions or (v) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.08(b), constitute a legal or equitable discharge
of, or provide a right of setoff against, the Issuer’s obligations hereunder.
The Issuer also agrees that the L/C Provider and the L/C Issuing Bank shall not
be responsible for, and the Issuer’s Reimbursement Obligations under
Section 2.08(a) shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Issuer and any beneficiary of any Letter of Credit
or any other party to which such

 

14

--------------------------------------------------------------------------------


 

Letter of Credit may be transferred or any claims whatsoever of the Issuer
against any beneficiary of such Letter of Credit or any such transferee. Neither
the L/C Provider nor the L/C Issuing Bank shall be liable for any error,
omission, interruption, loss or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the Issuer to the extent permitted by
applicable law) caused by errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of the L/C Provider or the L/C
Issuing Bank, as the case may be. The Issuer agrees that any action taken or
omitted by the L/C Provider or the L/C Issuing Bank, as the case may be, under
or in connection with any Letter of Credit or the related drafts or documents,
if done in the absence of gross negligence, bad faith or willful misconduct and
in accordance with the standards of care specified in the UCC of the State of
New York, shall be binding on the Issuer and shall not result in any liability
of the L/C Provider or the L/C Issuing Bank to the Issuer. As between the Issuer
and the L/C Issuing Bank, the Issuer hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to such beneficiary’s or
transferee’s use of any Letter of Credit. In furtherance of the foregoing and
without limiting the generality thereof, the Issuer agrees with the L/C Issuing
Bank that, with respect to documents presented that appear on their face to be
in substantial compliance with the terms of a Letter of Credit, the L/C Issuing
Bank may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit. In connection with each Interest Reserve Letter of
Credit, the Trustee as beneficiary shall be entitled to the benefit of every
provision of the Base Indenture limiting the liability of or affording rights,
benefits, protections, immunities or indemnities to the Trustee as if they were
expressly set forth herein mutatis mutandis.

 

(c)                        If any draft shall be presented for payment under any
Letter of Credit for which the L/C Provider has Actual Knowledge, the L/C
Provider shall promptly notify the Manager, the Control Party, the Issuer and
the Administrative Agent of the date and amount thereof. The responsibility of
the applicable L/C Issuing Bank to the Issuer in connection with any draft
presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit and, in paying such draft, such L/C
Issuing Bank shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by such
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of any Person(s) executing or delivering any
such document.

 

SECTION 2.09                                      L/C Participations.

 

(a)                       The L/C Provider irrevocably agrees to grant and
hereby grants to each Committed Note Purchaser, and, to induce the L/C Provider
to provide Letters of Credit hereunder (and, if the L/C Provider is not the L/C
Issuing Bank for any Letter of Credit, to induce the L/C Provider to agree to
reimburse such L/C Issuing Bank for any payment of any drafts presented
thereunder), each Committed Note Purchaser irrevocably and unconditionally
agrees to accept and purchase and hereby accepts and purchases from the L/C
Provider, on the terms and conditions set forth below, for such Committed Note
Purchaser’s own account and risk an undivided interest equal to its Committed
Note Purchaser Percentage of the related Investor Group’s Commitment Percentage
of the L/C Provider’s obligations and rights under and in respect of each Letter
of Credit provided hereunder and the L/C Reimbursement Amount with respect to
each draft paid or reimbursed by the L/C Provider in connection therewith.
Subject to Section 2.07(c), each Committed Note Purchaser unconditionally and
irrevocably agrees with the L/C Provider that, if a draft is paid under any
Letter of Credit for which the L/C Provider is not paid in full by the Issuer in
accordance with the terms of this Agreement, such Committed Note Purchaser shall
pay to the Administrative Agent upon demand of the L/C Provider an amount equal
to its Committed Note Purchaser Percentage of the related Investor Group’s
Commitment Percentage of the

 

15

--------------------------------------------------------------------------------


 

L/C Reimbursement Amount with respect to such draft, or any part thereof, that
is not so paid.

 

(b)                       If any amount required to be paid by any Committed
Note Purchaser to the Administrative Agent for forwarding to the L/C Provider
pursuant to Section 2.09(a) in respect of any unreimbursed portion of any
payment made or reimbursed by the L/C Provider under any Letter of Credit is
paid to the Administrative Agent for forwarding to the L/C Provider within three
(3) Business Days after the date such payment is due, such Committed Note
Purchaser shall pay to Administrative Agent for forwarding to the L/C Provider
on demand an amount equal to the product of (i) such amount, times (ii) the
daily average Federal Funds Rate during the period from and including the date
such payment is required to the date on which such payment is immediately
available to the L/C Provider, times (iii) a fraction the numerator of which is
the number of days that elapse during such period and the denominator of which
is 360. If any such amount required to be paid by any Committed Note Purchaser
pursuant to Section 2.09(a) is not made available to the Administrative Agent
for forwarding to the L/C Provider by such Committed Note Purchaser within three
Business Days after the date such payment is due, the L/C Provider shall be
entitled to recover from such Committed Note Purchaser, on demand, such amount
with interest thereon calculated from such due date at the Base Rate. A
certificate of the L/C Provider submitted to any Committed Note Purchaser with
respect to any amounts owing under this Section 2.09(b), in the absence of
manifest error, shall be conclusive and binding on such Committed Note
Purchaser. Such amounts payable under this Section 2.09(b) shall be paid without
any deduction for any withholding taxes.

 

(c)                        Whenever, at any time after payment has been made
under any Letter of Credit and the L/C Provider has received from any Committed
Note Purchaser its pro rata share of such payment in accordance with
Section 2.09(a), the Administrative Agent or the L/C Provider receives any
payment related to such Letter of Credit (whether directly from the Issuer or
otherwise, including proceeds of collateral applied thereto by the L/C
Provider), or any payment of interest on account thereof, the Administrative
Agent or the L/C Provider, as the case may be, will distribute to such Committed
Note Purchaser its pro rata share thereof; provided, however, that in the event
that any such payment received by the Administrative Agent or the L/C Provider,
as the case may be, shall be required to be returned by the Administrative Agent
or the L/C Provider, such Committed Note Purchaser shall return to the
Administrative Agent for the account of the L/C Provider the portion thereof
previously distributed by the Administrative Agent or the L/C Provider, as the
case may be, to it.

 

(d)                       Each Committed Note Purchaser’s obligation to make the
Advances referred to in Section 2.08(a) and to pay its pro rata share of any
unreimbursed draft pursuant to Section 2.09(a) shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such Committed
Note Purchaser or the Issuer may have against the L/C Provider, any L/C Issuing
Bank, the Issuer or any other Person for any reason whatsoever; (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Article VII other than at the
time the related Letter of Credit was issued; (iii) an adverse change in the
condition (financial or otherwise) of the Issuer; (iv) any breach of this
Agreement or any other Indenture Document by the Issuer or any other Person;
(v) any amendment, renewal or extension of any Letter of Credit in compliance
with this Agreement or with the terms of such Letter of Credit, as applicable;
or (vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

ARTICLE III
INTEREST AND FEES

 

SECTION 3.01                                      Interest.

 

(a)                       To the extent that an Advance is funded or maintained
by a Conduit Investor through the issuance of Commercial Paper, such Advance
shall bear interest at the CP Rate applicable to such Conduit Investor. To the
extent that, and only for so long as, an Advance is funded or

 

16

--------------------------------------------------------------------------------


 

maintained by a Conduit Investor through means other than the issuance of
Commercial Paper (based on its determination in good faith that it is unable to
raise or is precluded or prohibited from raising, or that it is not advisable to
raise, funds through the issuance of Commercial Paper in the commercial paper
market of the United States to finance its purchase or maintenance of such
Advance or any portion thereof (which determination may be based on any
allocation method employed in good faith by such Conduit Investor), including by
reason of market conditions or by reason of insufficient availability under any
of its Program Support Agreement or the downgrading of any of its Program
Support Providers), such Advance shall bear interest at (i) the Base Rate or
(ii) if the required notice has been given pursuant to Section 3.01(b) with
respect to such Advance, for any Eurodollar Interest Accrual Period, the
Eurodollar Rate applicable to such Eurodollar Interest Accrual Period for such
Advance, in each case except as otherwise provided in the definition of
Eurodollar Interest Accrual Period or in Section 3.03 or 3.04.  Each Advance
funded or maintained by a Committed Note Purchaser or a Program Support Provider
shall bear interest at (i) the Base Rate or (ii) if the required notice has been
given pursuant to Section 3.01(b) with respect to such Advance, for any
Eurodollar Interest Accrual Period, the Eurodollar Rate applicable to such
Eurodollar Interest Accrual Period for such Advance, in each case except as
otherwise provided in the definition of Eurodollar Interest Accrual Period or in
Section 3.03 or 3.04. By (x) 11:00 a.m. (New York City time) on the second
Business Day preceding each Quarterly Calculation Date, each Funding Agent shall
notify the Administrative Agent of the applicable CP Rate for each Advance made
by its Investor Group that was funded or maintained through the issuance of
Commercial Paper and was outstanding during all or any portion of the Interest
Accrual Period ending immediately prior to such Quarterly Calculation Date and
(y) 3:00 p.m. (New York City time) on the second Business Day preceding each
Quarterly Calculation Date, the Administrative Agent shall notify the Issuer,
the Manager, the Trustee, the Servicer and the Funding Agents of such applicable
CP Rate and of the applicable interest rate for each other Advance for such
Interest Accrual Period and of the amount of interest accrued on Advances during
such Interest Accrual Period.

 

(b)                       With respect to any Advance (other than one funded or
maintained by a Conduit Investor through the issuance of Commercial Paper), so
long as no Rapid Amortization Period or Event of Default has commenced and is
continuing, the Issuer may elect that such Advance bear interest at the
Eurodollar Rate for any Eurodollar Interest Accrual Period (which shall be a
period with a term of, at the election of the Issuer subject to the proviso in
the definition of Eurodollar Interest Accrual Period, one month, two months,
three months or six months (or, at the discretion of the Holders of the
Class A-1 Notes, twelve months)) while such Advance is outstanding to the extent
provided in Section 3.01(a) by giving notice thereof (including notice of the
Issuer’s election of the term for the applicable Eurodollar Interest Accrual
Period) to the Funding Agents prior to 12:00 p.m. (New York City time) on the
date which is two (2) Eurodollar Business Days prior to the commencement of such
Eurodollar Interest Accrual Period. If such notice is not given in a timely
manner, such Advance shall bear interest at the Base Rate. Each such conversion
to or continuation of Eurodollar Advances for a new Eurodollar Interest Accrual
Period in accordance with this Section 3.01(b) shall be in an aggregate
principal amount of $100,000 or an integral multiple of $100,000 in excess
thereof.

 

(c)                        Any outstanding Swingline Loans and Unreimbursed L/C
Drawings shall bear interest at the Base Rate. By (x) 11:00 a.m. (New York City
time) on the second Business Day preceding each Quarterly Calculation Date, the
Swingline Lender shall notify the Administrative Agent in reasonable detail of
the amount of interest accrued on any Swingline Loans during the Interest
Accrual Period ending on such date and the L/C Provider shall notify the
Administrative Agent in reasonable detail of the amount of interest accrued on
any Unreimbursed L/C Drawings during such Interest Accrual Period and the amount
of fees accrued on any Undrawn L/C Face Amounts during such Interest Accrual
Period and (y) 3:00 p.m. on such date, the Administrative Agent shall notify the
Servicer, the Trustee, the Issuer and the Manager of the amount of such accrued
interest and fees as set forth in such notices.

 

(d)                       All accrued interest pursuant to Section 3.01(a) or
(c) shall be due and payable in arrears on each Quarterly Payment Date in
accordance with the applicable provisions of the Indenture.

 

17

--------------------------------------------------------------------------------


 

(e)                        In addition, under the circumstances set forth in
Section 3.4 of the Series 2016-1 Supplement, the Issuer shall pay quarterly
interest in respect of the Series 2016-1 Class A-1 Outstanding Principal Amount
in an amount equal to the Series 2016-1 Class A-1 Post-Renewal Date Additional
Interest payable pursuant to such Section 3.4 subject to and in accordance with
the Priority of Payments.

 

(f)                         All computations of interest at the CP Rate and the
Eurodollar Rate, all computations of Series 2016-1 Class A-1 Post-Renewal Date
Additional Interest (other than any accruing on any Base Rate Advances) and all
computations of fees shall be made on the basis of a year of 360 days and the
actual number of days elapsed. All computations of interest at the Base Rate and
all computations of Series 2016-1 Class A-1 Post-Renewal Date Additional
Interest accruing on any Base Rate Advances shall be made on the basis of a 365
(or 366, as applicable) day year and actual number of days elapsed. Whenever any
payment of interest, principal or fees hereunder shall be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day unless specified otherwise in the Indenture and such extension of time shall
be included in the computation of the amount of interest owed. Interest shall
accrue on each Advance, Swingline Loan and Unreimbursed L/C Drawing from and
including the day on which it is made to but excluding the date of repayment
thereof.

 

(g)                        For purposes of the Series 2016-1 Class A-1 Notes,
“Interest Accrual Period” means a period commencing on and including the day
that is two (2) Business Days prior to a Quarterly Calculation Date and ending
on but excluding the day that is two (2) Business Days prior to the next
succeeding Quarterly Calculation Date.

 

SECTION 3.02                                      Fees.

 

(a)                       The Issuer shall pay to the Administrative Agent for
its own account the Administrative Agent Fees (as defined in the Series 2016-1
Class A-1 Notes Fee Letter, collectively, the “Administrative Agent Fees”) in
accordance with the terms of the Series 2016-1 Class A-1 Notes Fee Letter and
subject to and in accordance with the Priority of Payments.

 

(b)                       On each Quarterly Payment Date on or prior to the
Commitment Termination Date, the Issuer shall, in accordance with Section 4.01,
pay to each Funding Agent, for the account of the related Committed Note
Purchaser(s), the Undrawn Commitment Fees (as defined in the Series 2016-1
Class A-1 Notes Fee Letter, the “Undrawn Commitment Fees”) in accordance with
the terms of the Series 2016-1 Class A-1 Notes Fee Letter and subject to and in
accordance with the Priority of Payments.

 

(c)                        The Issuer shall pay (i) the fees required pursuant
to Section 2.07 in respect of Letters of Credit and (ii) any other fees set
forth in the Series 2016-1 Class A-1 Notes Fee Letter (including, without
limitation, the Class A-1 Notes Upfront Fee and any Extension Fees (in each case
as defined in the Series 2016-1 Class A-1 Notes Fee Letter)) subject to and in
accordance with the Priority of Payments.

 

(d)                       All fees payable pursuant to this Section 3.02 shall
be calculated in accordance with Section 3.01(f) and paid on the date due in
accordance with the applicable provisions of the Indenture. Once paid, all fees
shall be nonrefundable under all circumstances other than manifest error.

 

SECTION 3.03                                      Eurodollar Lending Unlawful.
If any Investor or Program Support Provider shall determine that any Change in
Law makes it unlawful, or any Official Body asserts that it is unlawful, for any
such Person to fund or maintain any Advance as a Eurodollar Advance, the
obligation of such Person to fund or maintain any such Advance as a Eurodollar
Advance shall, upon such determination, forthwith be suspended until such Person
shall notify the Administrative Agent, the related Funding Agent, the Manager
and the Issuer that the circumstances causing such suspension no longer

 

18

--------------------------------------------------------------------------------


 

exist, and all then-outstanding Eurodollar Advances of such Person shall be
automatically converted into Base Rate Advances at the end of the then-current
Eurodollar Interest Accrual Period with respect thereto or sooner, if required
by such law or assertion.

 

SECTION 3.04                                      Deposits Unavailable. If the
Administrative Agent shall have determined that:

 

(a)                       by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining the interest
rate applicable hereunder to the Eurodollar Advances; or

 

(b)                       with respect to any interest rate otherwise applicable
hereunder to any Eurodollar Advances the Eurodollar Interest Accrual Period for
which has not then commenced, Investor Groups holding in the aggregate more than
50% of the Eurodollar Advances have determined that such interest rate will not
adequately reflect the cost to them of funding, agreeing to fund or maintaining
such Eurodollar Advances for such Eurodollar Interest Accrual Period,

 

then, upon notice from the Administrative Agent (which, in the case of clause
(b) above, the Administrative Agent shall give upon obtaining actual knowledge
that such percentage of the Investor Groups have so determined) to the Funding
Agents, the Manager and the Issuer, the obligations of the Investors to fund or
maintain any Advance as a Eurodollar Advance after the end of the then-current
Eurodollar Interest Accrual Period, if any, with respect thereto shall forthwith
be suspended and on the date such notice is given such Advances will convert to
Base Rate Advances until the Administrative Agent has notified the Funding
Agents and the Issuer that the circumstances causing such suspension no longer
exist.

 

SECTION 3.05                                      Increased Costs, etc. The
Issuer agrees to reimburse each Investor and any Program Support Provider (each,
an “Affected Person”, which term, for purposes of Sections 3.07 and 3.08, shall
also include the Swingline Lender and the L/C Issuing Bank) for any increase in
the cost of, or any reduction in the amount of any sum receivable by any such
Affected Person, including reductions in the rate of return on such Affected
Person’s capital, in respect of funding or maintaining (or of its obligation to
fund or maintain) any Advances that arise in connection with any Change in Law,
except for any Change in Law with respect to increased capital costs and
Class A-1 Taxes that are (i) Non-Excluded Taxes or (ii) described in clause (i),
(ii), (iii), (iv) or (v) of Section 3.08(a) which shall be governed by Sections
3.07 and 3.08, respectively (whether or not amounts are payable thereunder in
respect thereof). For purposes of this Agreement, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all regulations, requests, guidelines or
directives issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case,
pursuant to Basel III, are deemed to have gone into effect and been adopted
subsequent to the date hereof. Each such demand shall be provided to the related
Funding Agent and the Issuer in writing and shall state, in reasonable detail,
the reasons therefor and the additional amount required fully to compensate such
Affected Person for such increased cost or reduced amount of return. Such
additional amounts (“Increased Costs”) shall be deposited into the Collection
Account by the Issuer within ten (10) Business Days of receipt of such notice to
be payable as Series 2016-1 Class A-1 Notes Other Amounts, subject to and in
accordance with the Priority of Payments, to the Administrative Agent and by the
Administrative Agent to such Funding Agent and by such Funding Agent directly to
such Affected Person, and such notice shall, in the absence of manifest error,
be conclusive and binding on the Issuer; provided that with respect to any
notice given to the Issuer under this Section 3.05, the Issuer shall not be
under any obligation to pay any amount with respect to any period prior to the
date that is nine (9) months prior to such demand if the relevant Affected
Person knew or could reasonably have been expected to know of the circumstances
giving rise to such increased costs or reductions in the rate of return (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive,

 

19

--------------------------------------------------------------------------------


 

then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

SECTION 3.06                                      Funding Losses.  In the event
any Affected Person shall incur any loss or expense (including any loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Affected Person to fund or maintain any portion of
the principal amount of any Advance as a Eurodollar Advance) as a result of:

 

(a)                       any conversion, repayment, prepayment or redemption
(for any reason, including, without limitation, as a result of any Decrease or
the acceleration of the maturity of such Eurodollar Advance) of the principal
amount of any Eurodollar Advance on a date other than the scheduled last day of
the Eurodollar Interest Accrual Period applicable thereto;

 

(b)                       any Advance not being funded or maintained as a
Eurodollar Advance after a request therefor has been made in accordance with the
terms contained herein (for a reason other than the failure of such Affected
Person to make an Advance after all conditions thereto have been met); or

 

(c)                        any failure of the Issuer to make a Decrease,
prepayment or redemption with respect to any Eurodollar Advance after giving
notice thereof pursuant to the applicable provisions of the Series 2016-1
Supplement;

 

then, upon the written notice of any Affected Person to the related Funding
Agent and the Issuer, the Issuer shall pay, within ten (10) Business Days of
receipt of such notice, in the form of Series 2016-1 Class A-1 Notes Other
Amounts, subject to and in accordance with the Priority of Payments, to the
Administrative Agent and by the Administrative Agent to such Funding Agent and
such Funding Agent shall pay directly to such Affected Person such amount
(“Breakage Amount” or “Series 2016-1 Class A-1 Breakage Amount”) as will (in the
reasonable determination of such Affected Person) reimburse such Affected Person
for such loss or expense.  With respect to any notice given to the Issuer under
this Section 3.06 the Issuer shall not be under any obligation to pay any amount
with respect to any period prior to the date that is nine (9) months prior to
such demand if the relevant Affected Person knew or could reasonably have been
expected to know of the circumstances giving rise to such loss or expense. Such
written notice (which shall include calculations in reasonable detail) shall, in
the absence of manifest error, be conclusive and binding on the Issuer.

 

SECTION 3.07                                      Increased Capital or Liquidity
Costs. If any Change in Law affects or would affect the amount of capital or
liquidity required or reasonably expected to be maintained by any Affected
Person or any Person controlling such Affected Person and such Affected Person
determines in its sole and absolute discretion that the rate of return on its or
such controlling Person’s capital as a consequence of its commitment hereunder
or under a Program Support Agreement or the Advances, Swingline Loans or Letters
of Credit made or issued by such Affected Person is reduced to a level below
that which such Affected Person or such controlling Person would have achieved
but for the occurrence of any such circumstance, then, in any such case after
notice from time to time by such Affected Person (or in the case of an L/C
Issuing Bank, by the L/C Provider) to the related Funding Agent and the Issuer
(or, in the case of the Swingline Lender or the L/C Provider, to the Issuer),
the Issuer shall deposit into the Collection Account within ten (10) Business
Days of the Issuer’s receipt of such notice, to be payable as Series 2016-1
Class A-1 Notes Other Amounts, subject to and in accordance with the Priority of
Payments, to the Administrative Agent and by the Administrative Agent to such
Funding Agent (or, in the case of the Swingline Lender or the L/C Provider,
directly to such Person) and such Funding Agent shall pay to such Affected
Person, such amounts (“Increased Capital Costs”) as will be sufficient to
compensate such Affected Person or such controlling Person for such reduction in
rate of return; provided that with respect to any notice given to the Issuer
under this Section 3.07 the Issuer shall not be under any obligation to pay any
amount with respect to any period prior to the date that is nine (9) months
prior to such demand if the relevant Affected Person knew or could reasonably
have been expected to know of the

 

20

--------------------------------------------------------------------------------


 

Change in Law (except that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the nine-month period referred to above
shall be extended to include the period of retroactive effect thereof). A
statement of such Affected Person as to any such additional amount or amounts
(including calculations thereof in reasonable detail), in the absence of
manifest error, shall be conclusive and binding on the Issuer. In determining
such additional amount, such Affected Person may use any method of averaging and
attribution that it (in its reasonable discretion) shall deem applicable so long
as it applies such method to other similar transactions.

 

SECTION 3.08                                      Taxes.

 

(a)                       Except as otherwise required by law, all payments by
the Issuer of principal of, and interest on, the Advances, the Swingline Loans
and the L/C Obligations and all other amounts payable hereunder (including fees)
shall be made free and clear of and without deduction or withholding for or on
account of any present or future income, excise, documentary, property, stamp or
franchise taxes and other taxes, fees, duties, withholdings or other charges in
the nature of a tax imposed by any taxing authority including all interest,
penalties or additions to tax and other liabilities with respect thereto (all
such taxes, fees, duties, withholdings and other charges, and including all
interest, penalties or additions to tax applicable thereto, being called
“Class A-1 Taxes”), but excluding in the case of any Affected Person (i) net
income, franchise (imposed in lieu of net income) or similar Class A-1 Taxes
(and including branch profits or alternative minimum Class A-1 Taxes) and any
other Class A-1 Taxes imposed or levied on the Affected Person as a result of a
present or former connection between the Affected Person and the jurisdiction of
the governmental authority imposing such Class A-1 Taxes (or any political
subdivision or taxing authority thereof or therein) (other than any such
connection arising solely from such Affected Person having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Transaction Document), (ii) with respect to any Affected
Person organized under the laws of a jurisdiction other than the United States
or any state of the United States (a “Foreign Affected Person”), any withholding
tax that is imposed on amounts payable to the Foreign Affected Person at the
time the Foreign Affected Person becomes a party to this Agreement (or
designates a new lending office), except to the extent that such Foreign
Affected Person (or its assignor, if any) was already entitled, at the time of
the designation of the new lending office (or assignment), to receive additional
amounts from the Issuer with respect to withholding tax, (iii) any taxes imposed
under FATCA, (iv) any backup withholding tax and (v) any Class A-1 Taxes imposed
as a result of such Affected Person’s failure to comply with
Section 3.08(d) (such Class A-1 Taxes imposed on payments referenced in this
paragraph and not excluded by (i), (ii), (iii), (iv) and (v) above being called
“Non-Excluded Taxes”). If any Class A-1 Taxes are imposed and required by law to
be withheld or deducted from any amount payable by the Issuer hereunder to an
Affected Person, then if such Class A-1 Taxes are Non-Excluded Taxes, (x) the
amount of the payment shall be increased so that such payment is made, after
withholding or deduction for or on account of such Non-Excluded Taxes, in an
amount that is not less than the amount equal to the sum that would have been
received by the Affected Person had no such deduction or withholding been
required and (y) the Issuer shall withhold the amount of such Class A-1 Taxes
from such payment (as increased, if applicable, pursuant to the preceding clause
(x)) and shall pay such amount, subject to and in accordance with the Priority
of Payments, to the taxing authority imposing such Class A-1 Taxes in accordance
with applicable law.

 

(b)                       Without duplication of amounts payable under
Section 3.08(a), if any Non-Excluded Taxes are directly asserted against any
Affected Person with respect to any payment received by such Affected Person
from the Issuer or otherwise in respect of any Transaction Document or the
transactions contemplated therein, such Affected Person or its agent may pay
such Non-Excluded Taxes and the Issuer will, within fifteen (15) Business Days
of the related Funding Agent’s and Issuer’s receipt of written notice stating
the amount of such Non-Excluded Taxes (including the calculation thereof in
reasonable detail), deposit into the Collection Account, to be distributed as
Series 2016-1 Class A-1 Notes Other Amounts, subject to and in accordance with
the Priority of Payments, to the Administrative Agent and by the Administrative
Agent to such Funding Agent and by such Funding Agent directly to such Affected
Persons, such additional amounts (collectively, “Increased Tax Costs,” which
term shall include

 

21

--------------------------------------------------------------------------------


 

all amounts payable by or on behalf of the Issuer pursuant to this Section 3.08)
as is necessary in order that the net amount received by such Affected Person
after the payment of such Non-Excluded Taxes (including any Non-Excluded Taxes
on such Increased Tax Costs) shall equal the amount such Person would have
retained had no such Non-Excluded Taxes been asserted. Any amount payable to an
Affected Person under this Section 3.08 shall be reduced by, and Increased Tax
Costs shall not include, the amount of incremental damages (including Class A-1
Taxes) due or payable by the Issuer as a direct result of such Affected Person’s
failure to demand from the Issuer additional amounts pursuant to this
Section 3.08 within 180 days from the date on which the related Non-Excluded
Taxes were incurred.

 

(c)                        As promptly as practicable after the payment of any
Class A-1 Taxes, and in any event within thirty (30) days of any such payment
being due, the Issuer shall furnish to each applicable Affected Person or its
agents a certified copy of an official receipt (or other documentary evidence
satisfactory to such Affected Person and agents) evidencing the payment of such
Class A-1 Taxes.

 

(d)                       Each Affected Person on or prior to the date it
becomes a party to this Agreement (and from time to time thereafter as soon as
practicable after the obsolescence, expiration or invalidity of any form or
document previously delivered) or within a reasonable period of time following a
written request by the Issuer or the Administrative Agent, shall deliver to the
Issuer and the Administrative Agent a United States U.S. Internal Revenue
Service Form W-8BEN, Form W-8BEN-E, Form W-8ECI, Form W-8IMY or Form W-9, as
applicable, or applicable successor form, or such other forms or documents (or
successor forms or documents), appropriately completed and executed, as may be
applicable, as will permit the Issuer or the Administrative Agent, in their
reasonable determination, to establish the extent to which a payment to such
Affected Person is exempt from, or eligible for a reduced rate of, United States
federal withholding taxes including but not limited to, such information
necessary to claim the benefits of the exemption for portfolio interest under
section 881(c) of the Code and to determine whether or not such Affected Person
is subject to backup withholding or information reporting requirements. 
Promptly following the receipt of a written request by the Issuer or the
Administrative Agent, each Affected Person shall deliver to the Issuer and the
Administrative Agent any other forms or documents (or successor forms or
documents) appropriately completed and executed, as may be applicable to
establish the extent to which a payment to such Affected Person is exempt from
withholding or deduction of Non-Excluded Taxes other than United States federal
withholding taxes. The Issuer may rely on any form or document provided pursuant
to this Section 3.08(d) until notified otherwise by the Affected Person that
delivered such form or document. Notwithstanding anything to the contrary, no
Affected Person shall be required to deliver any documentation that it is not
legally eligible to deliver as a result of a change in applicable law after the
time the Affected Person becomes a party to this Agreement (or designates a new
lending office).

 

(e)                        The Issuer, Administrative Agent, Trustee, Paying
Agent or any other withholding agent may deduct and withhold any Class A-1 Taxes
required by any laws to be deducted and withheld from any payments pursuant to
this Agreement.

 

(f)                         If any governmental authority asserts that the
Issuer or the Administrative Agent or other withholding agent did not properly
withhold or backup withhold, as the case may be, any Class A-1 Taxes from
payments made to or for the account of any Affected Person, then to the extent
such improper withholding or backup withholding was caused by such Affected
Person’s actions or inactions, such Affected Person shall indemnify the Issuer,
Trustee, Paying Agent and the Administrative Agent for any Class A-1 Taxes
imposed by any jurisdiction on the amounts payable to the Issuer and the
Administrative Agent under this Section 3.08, and costs and expenses (including
attorney costs) of the Issuer, Trustee, Paying Agent and the Administrative
Agent. The obligation of the Affected Persons, severally, under this
Section 3.08 shall survive any assignment of rights by, or the replacement of,
an Affected Person or the termination of the aggregate Commitments, repayment of
all other Obligations hereunder and the resignation of the Administrative Agent.

 

22

--------------------------------------------------------------------------------


 

(g)                        Prior to the Closing Date, the Administrative Agent
will provide the Issuer with, as appropriate, (i) a properly executed and
completed U.S. Internal Revenue Service Form W-9 or (ii) (I) a properly executed
and completed U.S. Internal Revenue Service Form W-8ECI with respect to fees
received on its own behalf and (II) a properly executed and completed U.S.
Internal Revenue Service Form W-8IMY certifying that it is a “U.S. branch” and
that it is using such form as evidence of its agreement with the Borrower to be
treated as a United States person with respect to such payments (and the
Borrower agrees to so treat the Administrative Agent as a United States person
with respect to such payments as contemplated by Treasury Regulation
Section 1.1441-1(b)(2)(iv)(A).

 

(h)                       If an Affected Person determines, in its sole
reasonable discretion, that it has received a refund of any Non-Excluded Taxes
as to which it has been indemnified pursuant to this Section 3.08 or as to which
it has been paid additional amounts pursuant to this Section 3.08, it shall
promptly notify the Issuer and the Manager in writing of such refund and shall,
within thirty (30) days after receipt of a written request from the Issuer, pay
over such refund to the Issuer (but only to the extent of indemnity payments
made or additional amounts paid to such Affected Person under this Section 3.08
with respect to the Non-Excluded Taxes giving rise to such refund), net of all
out-of-pocket expenses (including the net amount of Class A-1 Taxes, if any,
imposed on or with respect to such refund or payment) of the Affected Person and
without interest (other than any interest paid by the relevant taxing authority
that is directly attributable to such refund of such Non-Excluded Taxes);
provided that the Issuer, upon the request of the Affected Person (which request
shall include a calculation in reasonable detail of the amount to be repaid),
agrees to repay the amount of the refund (and any applicable interest) (plus any
penalties, interest or other charges imposed by the relevant taxing authority
with respect to such amount) to the Affected Person in the event the Affected
Person is required to repay such refund to such taxing authority. This
Section 3.08 shall not be construed to require the Affected Person to make
available its tax returns (or any other information relating to its Class A-1
Taxes that it deems confidential) to the Issuer or any other Person.

 

SECTION 3.09                                      Change of Lending Office. Each
Committed Note Purchaser agrees that, upon the occurrence of any event giving
rise to the operation of Section 3.05 or 3.07 or the payment of additional
amounts to it under Section 3.08(a) or (b), in each case with respect to an
Affected Person in such Committed Note Purchaser’s Investor Group, it will, if
requested by the Issuer, use reasonable efforts (subject to overall policy
considerations of such Committed Note Purchaser) to designate, or cause the
designation of, another lending office for any Advances affected by such event
with the object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the sole judgment of such Committed Note
Purchaser, cause such Committed Note Purchaser and its lending office(s) or the
related Affected Person to suffer no economic, legal or regulatory disadvantage;
and provided, further, that nothing in this Section 3.09 shall affect or
postpone any of the obligations of the Issuer or the rights of any Committed
Note Purchaser pursuant to Section 3.05, 3.07 and 3.08. If a Committed Note
Purchaser notifies the Issuer in writing that such Committed Note Purchaser will
be unable to designate, or cause the designation of, another lending office, the
Issuer may replace every member (but not any subset thereof) of such Committed
Note Purchaser’s entire Investor Group by giving written notice to each member
of such Investor Group and the Administrative Agent designating one or more
Persons that are willing and able to purchase each member of such Investor
Group’s rights and obligations under this Agreement for a purchase price that
with respect to each such member of such Investor Group will equal the amount
owed to each such member of such Investor Group with respect to the
Series 2016-1 Class A-1 Advance Notes (whether arising under the Indenture, this
Agreement, the Series 2016-1 Class A-1 Advance Notes or otherwise). Upon receipt
of such written notice, each member of such Investor Group shall assign its
rights and obligations under this Agreement pursuant to and in accordance with
Sections 9.17(a), (b) and (c), as applicable, in consideration for such purchase
price and at the reasonable expense of the Issuer (including, without
limitation, the reasonable documented fees and out-of-pocket expenses of counsel
to each such member); provided, however, that no member of such Investor Group
shall be obligated to assign any of its rights and obligations under this
Agreement if the purchase price to be paid to such member is not at least equal
to the amount owed to such member with

 

23

--------------------------------------------------------------------------------


 

respect to the Series 2016-1 Class A-1 Advance Notes (whether arising under the
Indenture, this Agreement, the Series 2016-1 Class A-1 Advance Notes or
otherwise).

 

ARTICLE IV
OTHER PAYMENT TERMS

 

SECTION 4.01                                      Time and Method of Payment.
Except as otherwise provided in Section 4.02, all amounts payable to any Funding
Agent or Investor hereunder or with respect to the Series 2016-1 Class A-1
Advance Notes shall be made to the Administrative Agent for the benefit of the
applicable Person, by wire transfer of immediately available funds in Dollars
not later than 1:00 p.m. (New York City time) on the date due. The
Administrative Agent will promptly, and in any event by 5:00 p.m. (New York City
time) on the same Business Day as its receipt or deemed receipt of the same,
distribute to the applicable Funding Agent for the benefit of the applicable
Person, or upon the order of the applicable Funding Agent for the benefit of the
applicable Person, its pro rata share (or other applicable share as provided
herein) of such payment by wire transfer in like funds as received. Except as
otherwise provided in Section 2.07 and Section 4.02, all amounts payable to the
Swingline Lender or the L/C Provider hereunder or with respect to the Swingline
Loans and L/C Obligations shall be made to or upon the order of the Swingline
Lender or the L/C Provider, respectively, by wire transfer of immediately
available funds in Dollars not later than 1:00 p.m. (New York City time) on the
date due. Any funds received after that time will be deemed to have been
received on the next Business Day. The Issuer’s obligations hereunder in respect
of any amounts payable to any Investor shall be discharged to the extent funds
are disbursed by the Issuer to the Administrative Agent as provided herein or by
the Trustee or Paying Agent in accordance with Section 4.02 whether or not such
funds are properly applied by the Administrative Agent or by the Trustee or
Paying Agent. The Administrative Agent’s obligations hereunder in respect of any
amounts payable to any Investor shall be discharged to the extent funds are
disbursed by the Administrative Agent to the applicable Funding Agent as
provided herein whether or not such funds are properly applied by such Funding
Agent.

 

SECTION 4.02                                      Order of Distributions.
Subject to Section 9.18(c)(ii), any amounts deposited into the Series 2016-1
Class A-1 Distribution Account in respect of accrued interest, letter of credit
fees or undrawn commitment fees, but excluding amounts allocated for the purpose
of reducing the Series 2016-1 Class A-1 Outstanding Principal Balance, shall be
distributed by the Trustee or the Paying Agent, as applicable, on the date due
and payable under the Indenture and in the manner provided therein, to the
Series 2016-1 Class A-1 Noteholders of record on the applicable Record Date,
ratably in proportion to the respective amounts due to such payees at each
applicable level of the Priority of Payments in accordance with the applicable
Quarterly Noteholders’ Report or Weekly Manager’s Certificate, as applicable.

 

Subject to Section 9.18(c)(ii), any amounts deposited into the Series 2016-1
Class A-1 Distribution Account for the purpose of reducing the Series 2016-1
Class A-1 Outstanding Principal Balance shall be distributed by the Trustee or
the Paying Agent, as applicable, on the date due and payable under the Indenture
and in the manner provided therein, to the Series 2016-1 Class A-1 Noteholders
of record on the applicable Record Date, in the following order of priority
(which the Issuer shall cause to be set forth in the applicable Quarterly
Noteholders’ Report or Weekly Manager’s Certificate, as applicable): first, to
the Swingline Lender and the L/C Provider in respect of outstanding Swingline
Loans and Unreimbursed L/C Drawings, to the extent Unreimbursed L/C Drawings
cannot be reimbursed pursuant to Section 2.08, ratably in proportion to the
respective amounts due to such payees; second, to the other Series 2016-1
Class A-1 Noteholders in respect of their outstanding Advances, ratably in
proportion thereto; and, third, any balance remaining of such amounts (up to an
aggregate amount not to exceed the amount of Undrawn L/C Face Amounts at such
time) shall be paid to the L/C Provider, to be deposited by the L/C Provider
into a cash collateral account in the name of the L/C Provider in accordance
with Section 4.03(b).

 

Any amounts distributed to the Administrative Agent pursuant to the Priority of

 

24

--------------------------------------------------------------------------------


 

Payments in respect of any other amounts related to the Class A-1 Notes shall be
distributed by the Administrative Agent in accordance with Section 4.01 on the
date such amounts are due and payable hereunder to the applicable Series 2016-1
Class A-1 Noteholders and/or the Administrative Agent for its own account, as
applicable, ratably in proportion to the respective aggregate of such amounts
due to such payees.

 

SECTION 4.03                                      L/C Cash Collateral. (a) If as
of five (5) Business Days prior to the Commitment Termination Date, any Undrawn
L/C Face Amounts remain in effect, the Issuer shall either (i) provide cash
collateral (in an aggregate amount equal to the amount of Undrawn L/C Face
Amounts at such time, to the extent that such amount of cash collateral has not
been provided pursuant to Section 4.02 or 9.18(c)(ii)) to the L/C Provider, to
be deposited by the L/C Provider into a cash collateral account in the name of
the L/C Provider in accordance with Section 4.03(b) or (ii) other than with
respect to Interest Reserve Letters of Credit, make arrangements satisfactory to
the L/C Provider in its sole and absolute discretion with the L/C Provider (and,
if the L/C Provider is not the L/C Issuing Bank with respect to such Letter of
Credit, the L/C Issuing Bank) pursuant to Section 4.04 such that any Letters of
Credit that remain outstanding as of the date that is ten (10) Business Days
prior to the Commitment Termination Date shall cease to be deemed outstanding or
to be deemed “Letters of Credit” for purposes of this Agreement as of the
Commitment Termination Date.

 

(b)                                 All amounts to be deposited in a cash
collateral account pursuant to Section 4.02, Section 4.03(a) or
Section 9.18(c)(ii) shall be held by the L/C Provider as collateral to secure
the Issuer’s Reimbursement Obligations with respect to any outstanding Letters
of Credit. The L/C Provider shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposit in Eligible Investments, which
investments shall be made at the written direction, and at the risk and expense,
of the Issuer (provided that if an Event of Default has occurred and is
continuing, such investments shall be made solely at the option and sole
discretion of the L/C Provider), such deposits shall not bear interest. Interest
or profits, if any, on such investments shall accumulate in such account and all
Class A-1 Taxes on such amounts shall be payable by the Issuer. Moneys in such
account shall automatically be applied by such L/C Provider to reimburse it for
any Unreimbursed L/C Drawings. Upon expiration of all then-outstanding Letters
of Credit and payment in full of all Unreimbursed L/C Drawings, any balance
remaining in such account shall promptly be paid over (i) if the Base Indenture
and any Series Supplement remain in effect, to the Trustee to be deposited into
the Collection Account and distributed in accordance with the terms of the Base
Indenture and (ii) otherwise to the Issuer; provided that, upon an Investor
ceasing to be a Defaulting Investor in accordance with Section 9.18(d), any
amounts of cash collateral provided pursuant to Section 9.18(c)(ii) upon such
Investor becoming a Defaulting Investor shall be released and applied as such
amounts would have been applied had such Investor not become a Defaulting
Investor.

 

SECTION 4.04                                      Alternative Arrangements with
Respect to Letters of Credit. Notwithstanding any other provision of this
Agreement or any Transaction Document, a Letter of Credit (other than an
Interest Reserve Letter of Credit) shall cease to be deemed outstanding for all
purposes of this Agreement and each other Transaction Document if and to the
extent that provisions, in form and substance satisfactory to the L/C Provider
(and, if the L/C Provider is not the L/C Issuing Bank with respect to such
Letter of Credit, the L/C Issuing Bank) in its sole and absolute discretion,
have been made with respect to such Letter of Credit such that the L/C Provider
(and, if applicable, the L/C Issuing Bank) has agreed in writing, with a copy of
such agreement delivered to the Administrative Agent, the Control Party, the
Trustee and the Issuer, that such Letter of Credit shall be deemed to be no
longer outstanding hereunder, in which event such Letter of Credit shall cease
to be a “Letter of Credit” as such term is used herein and in the Transaction
Documents.

 

25

--------------------------------------------------------------------------------


 

ARTICLE V
THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS

 

SECTION 5.01                                      Authorization and Action of
the Administrative Agent. Each of the Lender Parties and the Funding Agents
hereby designates and appoints Coöperatieve Rabobank, U.A., New York Branch as
the Administrative Agent hereunder, and hereby authorizes the Administrative
Agent to take such actions as agent on their behalf and to exercise such powers
as are delegated to the Administrative Agent by the terms of this Agreement
together with such powers as are reasonably incidental thereto. The
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender Party
or any Funding Agent, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities on the part of the Administrative Agent shall
be read into this Agreement or otherwise exist for the Administrative Agent. In
performing its functions and duties hereunder, the Administrative Agent shall
act solely as agent for the Lender Parties and the Funding Agents and does not
assume nor shall it be deemed to have assumed any obligation or relationship of
trust or agency with or for the Issuer or any of its successors or assigns. The
provisions of this Article (other than the rights of the Issuer set forth in
Section 5.07) are solely for the benefit of the Administrative Agent, the Lender
Parties and the Funding Agents, and the Issuer shall not have any rights as a
third party beneficiary of any such provisions. The Administrative Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, exposes the Administrative Agent to personal liability or that is
contrary to this Agreement or any Requirement of Law. The appointment and
authority of the Administrative Agent hereunder shall terminate upon the
indefeasible payment in full of the Series 2016-1 Class A-1 Notes and all other
amounts owed by the Issuer hereunder to the Administrative Agent, all members of
the Investor Groups, the Swingline Lender and the L/C Provider (the “Aggregate
Unpaids”) and termination in full of all Commitments and the Swingline
Commitment and the L/C Commitment.

 

SECTION 5.02                                      Delegation of Duties. The
Administrative Agent may execute any of its duties under this Agreement by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The exculpatory provisions of
this Article shall apply to any such agents or attorneys-in-fact and shall apply
to their respective activities as Administrative Agent. The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it in good faith.

 

SECTION 5.03                                      Exculpatory Provisions.
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be (a) liable for any action lawfully taken or omitted to be
taken by it or them under or in connection with this Agreement (except for its,
their or such Person’s own gross negligence or willful misconduct as determined
by a court of competent jurisdiction by a final and nonappealable judgment), or
(b) responsible in any manner to any Lender Party or any Funding Agent for any
recitals, statements, representations or warranties made by the Issuer contained
in this Agreement or in any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement for the due execution, legality, value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
document furnished in connection herewith, or for any failure of the Issuer to
perform its obligations hereunder, or for the satisfaction of any condition
specified in Article VII. The Administrative Agent shall not be under any
obligation to any Investor or any Funding Agent to ascertain or to inquire as to
the observance or performance of any of the agreements or covenants contained
in, or conditions of, this Agreement, or to inspect the properties, books or
records of the Issuer. The Administrative Agent shall not be deemed to have
knowledge of any Potential Rapid Amortization Event, Rapid Amortization Event,
Default or Event of Default unless the Administrative Agent has received notice
in writing of such event from the Issuer, any Lender Party or any Funding Agent.

 

SECTION 5.04                                      Reliance. The Administrative
Agent shall in all cases be entitled to rely, and shall be fully protected in
relying, upon any document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to the Issuer), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other

 

26

--------------------------------------------------------------------------------


 

document furnished in connection herewith unless it shall first receive such
advice or concurrence of any Lender Party or any Funding Agent as it deems
appropriate or it shall first be indemnified to its satisfaction by any Lender
Party or any Funding Agent; provided that unless and until the Administrative
Agent shall have received such advice, the Administrative Agent may take or
refrain from taking any action, as the Administrative Agent shall deem advisable
and in the best interests of the Lender Parties and the Funding Agents. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, in accordance with a request of Investor Groups holding
more than 50% of the Commitments and such request and any action taken or
failure to act pursuant thereto shall be binding upon the Lender Parties and the
Funding Agents.

 

SECTION 5.05                                      Non-Reliance on the
Administrative Agent and Other Purchasers. Each of the Lender Parties and the
Funding Agents expressly acknowledges that neither the Administrative Agent nor
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereafter taken, including, without limitation, any
review of the affairs of the Issuer, shall be deemed to constitute any
representation or warranty by the Administrative Agent. Each of the Lender
Parties and the Funding Agents represents and warrants to the Administrative
Agent that it has and will, independently and without reliance upon the
Administrative Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of, and investigation into, the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Issuer and made its own decision to enter into this
Agreement.

 

SECTION 5.06                                      The Administrative Agent in
its Individual Capacity. The Administrative Agent and any of its Affiliates may
make loans to, accept deposits from, and generally engage in any kind of
business with the Issuer or any Affiliate of the Issuer as though the
Administrative Agent were not the Administrative Agent hereunder.

 

SECTION 5.07                                      Successor Administrative
Agent; Defaulting Administrative Agent.

 

(a)                       The Administrative Agent may, upon thirty (30) days’
notice to the Issuer and each of the Lender Parties and the Funding Agents, and
the Administrative Agent will, upon the direction of Investor Groups holding
100% of the Commitments (excluding any Commitments held by Defaulting
Investors), resign as Administrative Agent. If the Administrative Agent shall
resign, then the Investor Groups holding more than (i) if no single Investor
Group holds more than 50% of the Commitments, 50% of the Commitments or (ii) if
a single Investor Group holds more than 50% of the Commitments, two thirds of
the Commitments (excluding any Commitments held by the resigning Administrative
Agent or its Affiliates, and if all Commitments are held by the resigning
Administrative Agent or its Affiliates, then the Issuer), during such 30-day
period, shall appoint an Affiliate of a member of the Investor Groups as a
successor administrative agent, subject to the consent of (i) the Issuer at all
times other than while an Event of Default has occurred and is continuing (which
consent of the Issuer shall not be unreasonably withheld or delayed) and
(ii) the Control Party (which consent of the Control Party shall not be
unreasonably withheld or delayed); provided that the Commitment of any
Defaulting Investor shall be disregarded in the determination of whether any
threshold percentage of Commitments has been met under this Section 5.07(a). If
for any reason no successor Administrative Agent is appointed by the Investor
Groups during such 30-day period, then effective upon the expiration of such
30-day period, the Issuer shall make (or cause to be made) all payments in
respect of the Aggregate Unpaids or under any fee letter delivered in connection
herewith (including, without limitation, the Series 2016-1 Class A-1 Notes Fee
Letter) directly to the Funding Agents or the Swingline Lender or the L/C
Provider, as applicable, and the Issuer for all purposes shall deal directly
with the Funding Agents or the Swingline Lender or the L/C Provider, as
applicable, until such time, if any, as a successor administrative agent is
appointed as provided above, and the Issuer shall instruct the Trustee in
writing accordingly. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of Section 9.05 and this
Article V shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement.

 

27

--------------------------------------------------------------------------------


 

(b)                       The Issuer may, upon the occurrence of any of the
following events (any such event, a “Defaulting Administrative Agent Event”) and
with the consent of Investor Groups holding more than (i) if no single Investor
Group holds more than 50% of the Commitments, 50% of the Commitments or (ii) if
a single Investor Group holds more than 50% of the Commitments, two thirds of
the Commitments, remove the Administrative Agent and, upon such removal, the
Investor Groups holding more than 50% of the Commitments in the case of clause
(i) above or two thirds of the Commitments in the case of clause (ii) above
(provided that the Commitment of any Defaulting Investor shall be disregarded in
the determination of whether any threshold percentage of Commitments has been
met under this Section 5.07(b)) shall appoint an Affiliate of a member of the
Investor Groups as a successor administrative agent, subject to the consent of
(x) the Issuer at all times other than while an Event of Default has occurred
and is continuing (which consent of the Issuer shall not be unreasonably
withheld or delayed) and (y) the Control Party (which consent of the Control
Party shall not be unreasonably withheld or delayed): (i) an Event of Bankruptcy
with respect to the Administrative Agent; (ii) if the Person acting as
Administrative Agent or an Affiliate thereof is also an Investor, any other
event pursuant to which such Person becomes a Defaulting Investor; (iii) the
failure by the Administrative Agent to pay or remit any funds required to be
remitted when due (in each case, if amounts are available for payment or
remittance in accordance with the terms of this Agreement for application to the
payment or remittance thereof) which continues for two (2) Business Days after
such funds were required to be paid or remitted; (iv) any representation,
warranty, certification or statement made by the Administrative Agent under this
Agreement or in any agreement, certificate, report or other document furnished
by the Administrative Agent proves to have been false or misleading in any
material respect as of the time made or deemed made, and if such representation,
warranty, certification or statement is susceptible of remedy in all material
respects, is not remedied within thirty (30) calendar days after knowledge
thereof or notice by the Issuer to the Administrative Agent, and if not
susceptible of remedy in all material respects, upon notice by the Issuer to the
Administrative Agent or (v) any act constituting the gross negligence, bad faith
or willful misconduct of the Administrative Agent. If for any reason no
successor Administrative Agent is appointed by the Investor Groups within thirty
(30) days of the Administrative Agent’s removal pursuant to the immediately
preceding sentence, then effective upon the expiration of such 30-day period,
the Issuer shall make all payments in respect of the Aggregate Unpaids or under
any fee letter delivered in connection herewith (including, without limitation,
the Series 2016-1 Class A-1 Notes Fee Letter) directly to the Funding Agents or
the Swingline Lender or the L/C Provider, as applicable, and the Issuer for all
purposes shall deal directly with the Funding Agents or the Swingline Lender or
the L/C Provider, as applicable, until such time, if any, as a successor
administrative agent is appointed as provided above, and the Issuer shall
instruct the Trustee in writing accordingly. After any Administrative Agent’s
removal hereunder as Administrative Agent, the provisions of Section 9.05 and
this Article V shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was the Administrative Agent under this Agreement.

 

(c)                        If a Defaulting Administrative Agent Event has
occurred and is continuing, the Issuer may make (or cause to be made) all
payments in respect of the Aggregate Unpaids or under any fee letter delivered
in connection herewith (including, without limitation, the Series 2016-1
Class A-1 Notes Fee Letter) directly to the Funding Agents or the Swingline
Lender or the L/C Provider, as applicable, and the Issuer for all purposes may
deal directly with the Funding Agents or the Swingline Lender or the L/C
Provider, as applicable.

 

SECTION 5.08                                      Authorization and Action of
Funding Agents. Each Investor is hereby deemed to have designated and appointed
its related Funding Agent set forth next to such Investor’s name on Schedule I
(or identified as such Investor’s Funding Agent pursuant to any applicable
Assignment and Assumption Agreement or Investor Group Supplement) as the agent
of such Person hereunder, and hereby authorizes such Funding Agent to take such
actions as agent on its behalf and to exercise such powers as are delegated to
such Funding Agent by the terms of this Agreement together with such powers as
are reasonably incidental thereto. Each Funding Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with the related Investor Group, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on

 

28

--------------------------------------------------------------------------------


 

the part of such Funding Agent shall be read into this Agreement or otherwise
exist for such Funding Agent. In performing its functions and duties hereunder,
each Funding Agent shall act solely as agent for the related Investor Group and
does not assume nor shall it be deemed to have assumed any obligation or
relationship of trust or agency with or for the Issuer, any of its successors or
assigns or any other Person. Each Funding Agent shall not be required to take
any action that exposes such Funding Agent to personal liability or that is
contrary to this Agreement or any Requirement of Law. The appointment and
authority of the Funding Agents hereunder shall terminate upon the indefeasible
payment in full of the Aggregate Unpaids of the Investor Groups and the
termination in full of all the Commitments.

 

SECTION 5.09                                      Delegation of Duties. Each
Funding Agent may execute any of its duties under this Agreement by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Each Funding Agent shall not
be responsible for the actions of any agents or attorneys-in-fact selected by it
in good faith.

 

SECTION 5.10                                      Exculpatory Provisions. Each
Funding Agent and its Affiliates, and each of their directors, officers, agents
or employees shall not be (a) liable for any action lawfully taken or omitted to
be taken by it or them under or in connection with this Agreement (except for
its, their or such Person’s own gross negligence, bad faith or willful
misconduct), or (b) responsible in any manner to the related Investor Group for
any recitals, statements, representations or warranties made by the Issuer
contained in this Agreement or in any certificate, report, statement or other
document referred to or provided for in, or received under or in connection
with, this Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other document furnished
in connection herewith, or for any failure of the Issuer to perform its
obligations hereunder, or for the satisfaction of any condition specified in
Article VII. Each Funding Agent shall not be under any obligation to the related
Investor Group to ascertain or to inquire as to the observance or performance of
any of the agreements or covenants contained in, or conditions of, this
Agreement, or to inspect the properties, books or records of the Issuer. Each
Funding Agent shall not be deemed to have knowledge of any Potential Rapid
Amortization Event, Rapid Amortization Event, Default or Event of Default unless
such Funding Agent has received notice of such event from the Issuer or any
member of the related Investor Group.

 

SECTION 5.11                                      Reliance. Each Funding Agent
shall in all cases be entitled to rely, and shall be fully protected in relying,
upon any document or conversation believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of the Administrative Agent and legal counsel (including,
without limitation, counsel to the Issuer), independent accountants and other
experts selected by such Funding Agent. Each Funding Agent shall in all cases be
fully justified in failing or refusing to take any action under this Agreement
or any other document furnished in connection herewith unless it shall first
receive such advice or concurrence of the related Investor Group as it deems
appropriate or it shall first be indemnified to its satisfaction by the related
Investor Group; provided that unless and until such Funding Agent shall have
received such advice, such Funding Agent may take or refrain from taking any
action, as such Funding Agent shall deem advisable and in the best interests of
the related Investor Group. Each Funding Agent shall in all cases be fully
protected in acting, or in refraining from acting, in accordance with a request
of the related Investor Group and such request and any action taken or failure
to act pursuant thereto shall be binding upon the related Investor Group.

 

SECTION 5.12                                      Non-Reliance on the Funding
Agent and Other Purchasers. The related Investor Group expressly acknowledges
that its Funding Agent and any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates has not made any representations or warranties
to it and that no act by such Funding Agent hereafter taken, including, without
limitation, any review of the affairs of the Issuer, shall be deemed to
constitute any representation or warranty by such Funding Agent. The related
Investor Group represents and warrants to such Funding Agent that it has and
will, independently and without reliance upon such Funding Agent and based on
such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, operations, property,

 

29

--------------------------------------------------------------------------------


 

prospects, financial and other conditions and creditworthiness of the Issuer and
made its own decision to enter into this Agreement.

 

SECTION 5.13                                      The Funding Agent in its
Individual Capacity. Each Funding Agent and any of its Affiliates may make loans
to, accept deposits from, and generally engage in any kind of business with the
Issuer or any Affiliate of the Issuer as though such Funding Agent were not a
Funding Agent hereunder.

 

SECTION 5.14                                      Successor Funding Agent. Each
Funding Agent will, upon the direction of the related Investor Group, resign as
such Funding Agent. If such Funding Agent shall resign, then the related
Investor Group shall appoint an Affiliate of a member of the related Investor
Group as a successor funding agent (it being understood that such resignation
shall not be effective until such successor is appointed). After any retiring
Funding Agent’s resignation hereunder as Funding Agent, subject to the
limitations set forth herein, the provisions of Section 9.05 and this Article V
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Funding Agent under this Agreement.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

 

SECTION 6.01                                      The Issuer and Guarantors. The
Issuer and the Guarantors jointly and severally represent and warrant to the
Administrative Agent and each Lender Party, as of the date of this Agreement and
as of the date of each Advance made hereunder, that:

 

(a)                       each of their representations and warranties made in
favor of the Trustee or the Noteholders in the Indenture and the other
Transaction Documents (other than a Transaction Document relating solely to a
Series of Notes other than the Series 2016-1 Notes) is true and correct (a) if
not qualified as to materiality or Material Adverse Effect, in all material
respects and (b) if qualified as to materiality or Material Adverse Effect, in
all respects, as of the date originally made, as of the date hereof and as of
the Series 2016-1 Closing Date (unless stated to relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date);

 

(b)                       no Potential Rapid Amortization Event, Rapid
Amortization Event, Default or Event of Default has occurred and is continuing;

 

(c)                        assuming the representations and warranties of each
Lender Party set forth in Section 6.03 of this Agreement are true and correct,
neither they nor or any of their Affiliates, have, directly or through an agent,
engaged in any form of general solicitation or general advertising in connection
with the offering of the Series 2016-1 Class A-1 Notes under the Securities Act
or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act including, but not limited to, articles,
notices or other communications published in any newspaper, magazine, or similar
medium or broadcast over television or radio or any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising;
provided that no representation or warranty is made with respect to the Lender
Parties and their Affiliates; and none of the Issuer nor any of its Affiliates
has entered into any contractual arrangement with respect to the distribution of
the Series 2016-1 Class A-1 Notes, except for this Agreement and the other
Transaction Documents, and the Issuer will not enter into any such arrangement;

 

(d)                       neither they nor any of their Affiliates have,
directly or through any agent, sold, offered for sale, solicited offers to buy
or otherwise negotiated in respect of, any “security” (as defined in the
Securities Act) that is or will be integrated with the sale of the Series 2016-1
Class A-1 Notes in a manner that would require the registration of the
Series 2016-1 Class A-1 Notes under the Securities Act;

 

30

--------------------------------------------------------------------------------


 

(e)                        assuming the representations and warranties of each
Lender Party set forth in Section 6.03 of this Agreement are true and correct,
the offer and sale of the Series 2016-1 Class A-1 Notes in the manner
contemplated by this Agreement is a transaction exempt from the registration
requirements of the Securities Act, and the Base Indenture is not required to be
qualified under the Trust Indenture Act;

 

(f)                         the Issuer has furnished to the Administrative Agent
and each Funding Agent true, accurate and complete copies of all other
Transaction Documents (excluding Series Supplements and other Transaction
Documents relating solely to a Series of Notes other than the Series 2016-1
Notes) to which they are a party as of the Series 2016-1 Closing Date, all of
which Transaction Documents are in full force and effect as of the Series 2016-1
Closing Date and no terms of any such agreements or documents have been amended,
modified or otherwise waived as of such date, other than such amendments,
modifications or waivers about which the Issuer has informed each Funding Agent,
the Swingline Lender and the L/C Provider;

 

(g)                        the Issuer is not an “investment company” as defined
in Section 3(a)(1) of the 1940 Act, and therefore has no need to rely solely on
the exemption from the definition of “investment company” set forth in
Section 3(c)(1) and/or Section 3(c)(7) of the 1940 Act;

 

(h)                       neither the Issuer nor any Guarantor has during the
last five years (i) made any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any domestic governmental official or “foreign
official” (as defined in the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (collectively, the “FCPA”);
(iii) violated any provision of the FCPA, the Bribery Act of 2010 of the United
Kingdom or any applicable non-U.S. anti-bribery statute or regulation of any
other jurisdiction in which it operates its business; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment; and the
Issuer and Guarantors (or the Manager on its behalf) maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, compliance with the FCPA;

 

(i)                           to the knowledge of the Issuer and the Guarantors,
the operations of the Issuer and the Guarantors are and have been conducted at
all times in compliance with applicable financial record-keeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all applicable jurisdictions and the
rules and regulations thereunder (collectively, the “Money Laundering Laws”) and
no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Issuer or Guarantors with
respect to the Money Laundering Laws is pending or, to the knowledge of such
relevant entity, threatened; and

 

(j)                          neither the Issuer nor any Guarantor is currently
subject to any sanctions administered or enforced by the United States
Government, including, without limitation, the U.S. Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”), the U.S. Department of State or the
European Union (collectively, “Sanctions”); nor is such relevant entity located,
organized or resident in a country or territory that is subject to any
Sanctions; and neither the Issuer nor any Guarantor will directly or to their
knowledge indirectly use the proceeds of any Borrowing, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of making payments in violation of
Sanctions.

 

SECTION 6.02                                      The Manager. The Manager
represents and warrants to each Lender Party that no Manager Termination Event
has occurred and is continuing as a result of any representation and warranty
made by it in any Transaction Document (other than a Transaction Document
relating solely to a Series of Notes other than the Series 2016-1 Notes) to
which it is a party (including any representations and warranties made by it as
Manager) being inaccurate.

 

31

--------------------------------------------------------------------------------


 

SECTION 6.03                                      Lender Parties. Each of the
Lender Parties represents and warrants to the Issuer and the Manager as of the
date hereof (or, in the case of a successor or assign of an Investor, as of the
subsequent date on which such successor or assign shall become or be deemed to
become a party hereto) that:

 

(a)                       it has had an opportunity to discuss the Issuer’s and
the Manager’s business, management and financial affairs, and the terms and
conditions of the proposed purchase of the Series 2016-1 Class A-1 Notes, with
the Issuer and the Manager and their respective representatives;

 

(b)                       it is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act and has
sufficient knowledge and experience in financial and business matters to be
capable of evaluating the merits and risks of investing in, and is able and
prepared to bear the economic risk of investing in, the Series 2016-1 Class A-1
Notes;

 

(c)                        it is purchasing the Series 2016-1 Class A-1 Notes
for its own account, or for the account of one or more “accredited investors”
within the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the
Securities Act that meet the criteria described in clause (b) above and for
which it is acting with complete investment discretion, for investment purposes
only and not with a view to a distribution in violation of the Securities Act,
subject, nevertheless, to the understanding that the disposition of its property
shall at all times be and remain within its control, and neither it nor its
Affiliates has engaged in any general solicitation or general advertising within
the meaning of the Securities Act, or the rules and regulations promulgated
thereunder, with respect to the Series 2016-1 Class A-1 Notes;

 

(d)                       it understands that (i) the Series 2016-1 Class A-1
Notes have not been and will not be registered or qualified under the Securities
Act or any applicable state securities laws or the securities laws of any other
jurisdiction and are being offered only in a transaction not involving any
public offering within the meaning of the Securities Act and may not be resold
or otherwise transferred unless so registered or qualified or unless an
exemption from registration or qualification is available and an opinion of
counsel shall have been delivered in advance to the Issuer, (ii) the Issuer is
not required to register the Series 2016-1 Class A-1 Notes under the Securities
Act or any applicable state securities laws or the securities laws of any other
jurisdiction, (iii) any permitted transferee hereunder must meet the criteria in
clause (b) above and (iv) any transfer must comply with the provisions of
Section 2.8 of the Base Indenture, Section 4.3 of the Series 2016-1 Supplement
and Section 9.03 or 9.17, as applicable, of this Agreement;

 

(e)                        it will comply with the requirements of
Section 6.03(d), above, in connection with any transfer by it of the
Series 2016-1 Class A-1 Notes;

 

(f)                         it understands that the Series 2016-1 Class A-1
Notes will bear the legend set out in the form of Series 2016-1 Class A-1 Notes
attached to the Series 2016-1 Supplement and be subject to the restrictions on
transfer described in such legend;

 

(g)                        it will obtain for the benefit of the Issuer from any
purchaser of the Series 2016-1 Class A-1 Notes substantially the same
representations and warranties contained in the foregoing paragraphs; and

 

(h)                       it has executed a Purchaser’s Letter substantially in
the form of Exhibit D hereto.

 

32

--------------------------------------------------------------------------------


 

ARTICLE VII
CONDITIONS

 

SECTION 7.01                                      Conditions to Issuance and
Effectiveness. Each Lender Party will have no obligation to purchase the
Series 2016-1 Class A-1 Notes hereunder on the Series 2016-1 Closing Date, and
the Commitments, the Swingline Commitment and the L/C Commitment will not become
effective, unless:

 

(a)                       the Base Indenture, the Series 2016-1 Supplement, the
Guarantee and Collateral Agreement and the other Transaction Documents shall be
in full force and effect;

 

(b)                       on the Series 2016-1 Closing Date, the Administrative
Agent shall have received a letter, in form and substance reasonably
satisfactory to it, from S&P stating that the Series 2016-1 Class A-1 Notes have
received a rating of not less than “BBB”; and

 

(c)                        at the time of such issuance, the additional
conditions set forth in Schedule III and all other conditions to the issuance of
the Series 2016-1 Class A-1 Notes under the Indenture shall have been satisfied
or waived.

 

SECTION 7.02                                      Conditions to Initial
Extensions of Credit. The election of each Conduit Investor to fund, and the
obligation of each Committed Note Purchaser to fund, the initial Borrowing
hereunder, and the obligations of the Swingline Lender and the L/C Provider to
fund the initial Swingline Loan or provide the initial Letter of Credit
hereunder, respectively, shall be subject to the satisfaction of the conditions
precedent that (a) each Funding Agent shall have received a duly executed and
authenticated Series 2016-1 Class A-1 Advance Note registered in its name or in
such other name as shall have been directed by such Funding Agent and stating
that the principal amount thereof shall not exceed the Maximum Investor Group
Principal Amount of the related Investor Group, (b) each of the Swingline Lender
and the L/C Provider shall have received a duly executed and authenticated
Series 2016-1 Class A-1 Swingline Note or Series 2016-1 Class A-1 L/C Note, as
applicable, registered in its name or in such other name as shall have been
directed by it and stating that the principal amount thereof shall not exceed
the Swingline Commitment or L/C Commitment, respectively, and (c) the Issuer
shall have paid all fees required to be paid by it under the Transaction
Documents on the Series 2016-1 Closing Date, including all fees required
hereunder.

 

SECTION 7.03                                      Conditions to Each Extension
of Credit. The election of each Conduit Investor to fund, and the obligation of
each Committed Note Purchaser to fund, any Borrowing on any day (including the
initial Borrowing but excluding any Borrowings to repay Swingline Loans or L/C
Obligations pursuant to Section 2.05, 2.06 or 2.08, as applicable), and the
obligations of the Swingline Lender to fund any Swingline Loan (including the
initial one) and of the L/C Provider to provide any Letter of Credit (including
the initial one), respectively, shall be subject to the conditions precedent
that on the date of such funding or provision, before and after giving effect
thereto and to the application of any proceeds therefrom, the following
statements shall be true (without regard to any waiver, amendment or other
modification of this Section 7.03 or any definitions used herein consented to by
the Control Party unless Investors holding more than (i) if no single Investor
Group holds more than 50% of the Commitments, 50% of the Commitments or (ii) if
a single Investor Group holds more than 50% of the Commitments, two thirds of
the Commitments (provided that the Commitment of any Defaulting Investor shall
be disregarded in the determination of whether any threshold percentage of
Commitments has been met under this Section 7.03) have consented to such waiver,
amendment or other modification for purposes of this Section 7.03); provided,
however, that if a Rapid Amortization Event has occurred and been declared by
the Control Party pursuant to Section 9.1(a), (b), (c), (d) or (e) of the Base
Indenture (and shall be continuing and not have been waived as provided in the
Base Indenture) consent to such waiver, amendment or other modification from all
Investors (provided that it shall not be the obligation of the Control Party to
obtain such consent from the Investors) as well as the Control Party is required
for purposes of this Section 7.03; and provided further that if the second
proviso to Section 9.01 is applicable to such waiver, amendment or other
modification, then consent to such waiver, amendment or other modification from
the Persons required by such proviso shall also be required for purposes of this
Section 7.03):

 

33

--------------------------------------------------------------------------------


 

(a)                       (i) the representations and warranties of the Issuer
set out in this Agreement and (ii) the representations and warranties of the
Manager set out in this Agreement, in each such case, shall be true and correct
(A) if qualified as to materiality or Material Adverse Effect, in all respects
and (B) if not qualified as to materiality or Material Adverse Effect, in all
material respects, as of the date of such funding or issuance, with the same
effect as though made on that date (unless stated to relate solely to an earlier
date, in which case such representations and warranties shall have been true and
correct as of such earlier date);

 

(b)                       there shall be no Potential Rapid Amortization Event,
Cash Trapping Period or Rapid Amortization Event, Default or Event of Default in
existence at the time of, or after giving effect to, such funding or issuance;

 

(c)                        the DSCR as calculated as of the immediately
preceding Quarterly Calculation Date shall not be less than 1.75;

 

(d)                       in the case of any Borrowing, except to the extent an
advance request is expressly deemed to have been delivered hereunder, the Issuer
shall have delivered or have been deemed to have delivered to the Administrative
Agent an executed advance request in the form of Exhibit A-1 hereto with respect
to such Borrowing (each such request, an “Advance Request” or a “Series 2016-1
Class A-1 Advance Request”);

 

(e)                        the Issuer has furnished to the Class A-1
Administrative Agent true, accurate and complete copies of all other Transaction
Documents (excluding any Series Supplements and other Transaction Documents
relating solely to a Series of Notes other than the Series 2016-1 Notes) to
which the Issuer is a party as of the Closing Date, all of which Transaction
Documents are in full force and effect as of the Closing Date and no terms of
any such agreements or documents have been amended, modified or otherwise waived
as of such date other than in accordance with the Transaction Documents;

 

(f)                         no Manager Termination Event has occurred and is
continuing and each representation and warranty made by the Manager in any
Transaction Document (other than a Transaction Document relating solely to a
Series of Notes other than the Series 2016-1 Notes) to which the Manager is a
party (including any representations and warranties made by it in its capacity
as Manager) is true and correct (a) if not qualified as to materiality or
Material Adverse Effect, in all material respects and (b) if qualified as to
materiality or Material Adverse Effect, in all respects as of the date
originally made, as of the date hereof and as of the Closing Date (unless stated
to related solely to an earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date);

 

(g)                        the Senior Notes Interest Reserve Amount (including
any Senior Notes Interest Reserve Account Deficit Amount) will be funded and/or
an Interest Reserve Letter of Credit will be maintained for such amount as of
the date of such draw in the amounts required pursuant to the Indenture after
giving effect to such draw; provided that a portion of the proceeds of such draw
may be used to fund and/or maintain such Senior Notes Interest Reserve Amount;

 

(h)                       all Undrawn Commitment Fees, Administrative Agent Fees
and L/C Quarterly Fees due and payable on or prior to the date of such funding
or issuance shall have been paid in full; and

 

(i)                           all conditions to such extension of credit or
provision specified in Section 2.02, 2.03, 2.06 or 2.07 of this Agreement, as
applicable, shall have been satisfied.

 

The giving of any notice pursuant to Section 2.03, 2.06 or 2.07, as applicable,
shall constitute a representation and warranty by the Issuer and the Manager
that all conditions precedent to such funding or provision have been satisfied
or will be satisfied concurrently therewith.

 

34

--------------------------------------------------------------------------------


 

ARTICLE VIII
COVENANTS

 

SECTION 8.01                                      Covenants. Each of the Issuer
and the Manager, severally, covenants and agrees that, until all Aggregate
Unpaids have been paid in full and all Commitments, the Swingline Commitment and
the L/C Commitment have been terminated, it will:

 

(a)                       unless waived in writing by the Control Party in
accordance with Section 9.7 of the Base Indenture, duly and timely perform all
of its covenants (both affirmative and negative) and obligations under each
Transaction Document to which it is a party;

 

(b)                       not amend, modify, waive or give any approval, consent
or permission under any provision of the Base Indenture or any other Transaction
Document to which it is a party unless any such amendment, modification, waiver
or other action is in writing and made in accordance with the terms of the Base
Indenture or such other Transaction Document, as applicable;

 

(c)                        promptly following the time any report, notice or
other document is provided to the Rating Agencies and/or the Trustee, or caused
to be provided, by the Issuer or the Manager under the Base Indenture
(including, without limitation, under Sections 8.8, 8.9 and/or 8.11 thereof) or
under the Series 2016-1 Supplement, provide the Administrative Agent (who shall
promptly provide a copy thereof to the Lender Parties) with a copy of such
report, notice or other document; provided, however, that neither the Manager
nor the Issuer shall have any obligation under this Section 8.01(c) to deliver
to the Administrative Agent copies of any Quarterly Noteholders’ Reports that
relate solely to a Series of Notes other than the Series 2016-1 Notes or any
documents that have been or are being provided by or are available from the
Trustee;

 

(d)                       once per calendar year, following reasonable prior
written notice from the Administrative Agent (the “Annual Inspection Notice”),
and during regular business hours and without unreasonable interference with the
business and operation of the Manager, permit any one or more of such
Administrative Agent, any Funding Agent, the Swingline Lender or the L/C
Provider, or any of their respective agents, representatives or permitted
assigns, at the Issuer’s expense, access (as a group, and not individually
unless only one such Person desires such access) to the offices of the Manager,
the Issuer and the Guarantors, (i) to examine and make copies of and abstracts
from all documentation relating to the Collateral on the same terms as are
provided to the Trustee under Section 8.6 of the Base Indenture, and (ii) to
visit the offices and properties of the Manager, the Issuer and the Guarantors
for the purpose of examining such materials described in clause (i) above, and
to discuss matters relating to the Collateral, or the administration and
performance of the Base Indenture, the Series 2016-1 Supplement and the other
Transaction Documents with one or more officers or managers of the Manager that
have knowledge of such matters and that have been reasonably selected by the
Manager; provided, however, that upon the occurrence and continuation of a Rapid
Amortization Event, Cash Trapping Period or Event of Default, the Administrative
Agent, any Funding Agent, the Swingline Lender or the L/C Provider, or any of
their respective agents, representatives or permitted assigns, at the Issuer’s
expense may do any of the foregoing at any time during normal business hours and
without advance notice; and provided, further, that the Funding Agents, the
Swingline Lender and the L/C Provider will be permitted to provide input to the
Administrative Agent with respect to the timing of delivery, and content, of the
Annual Inspection Notice;

 

(e)                                  not take, or cause to be taken, any action,
including, without limitation, acquiring any margin stock (as such term is
defined under the regulations of the Board of Governors of the Federal Reserve
System, “Margin Stock”), that could cause the transactions contemplated by the
Transaction Documents to fail to comply with the regulations of the Board of
Governors of the Federal Reserve System, including Regulations T, U and X
thereof;

 

(f)                                   not permit any amounts owed with respect
to the Series 2016-1

 

35

--------------------------------------------------------------------------------


 

Class A-1 Notes to be secured, directly or indirectly, by any Margin Stock in a
manner that would violate the regulations of the Board of Governors of the
Federal Reserve System, including Regulations T, U and X thereof;

 

(g)                        promptly provide such additional financial and other
information with respect to the Transaction Documents (other than
Series Supplements and Transaction Documents relating solely to a Series of
Notes other than the Series 2016-1 Notes), the Issuer, the Manager or the
Guarantors as the Administrative Agent may from time to time reasonably request;
provided, however, that neither the Issuer nor the Manager shall be required to
produce reports or other information that it does not currently produce and
which, in the reasonable judgment of the Manager, would be unreasonably
expensive or burdensome to prepare or produce or for which the disclosure
thereof would violate any applicable law, statute, rule, regulation,
confidentiality provision or court order.

 

(h)                       deliver to the Administrative Agent (who shall
promptly provide a copy thereof to the Lender Parties), the financial statements
prepared pursuant to Section 4.1 of the Base Indenture promptly following the
delivery of such statements under the Base Indenture; and

 

(i)                           not designate equity contributions as Retained
Collections Contributions to the extent such equity contributions were funded
with the proceeds of a Borrowing under the Series 2016-1 Class A-1 Notes.

 

ARTICLE IX
MISCELLANEOUS PROVISIONS

 

SECTION 9.01                                      Amendments. No amendment to or
waiver or other modification of any provision of this Agreement, nor consent to
any departure therefrom by the Manager or the Issuer, shall in any event be
effective unless the same shall be in writing and signed by the Issuer with the
written consent of the Administrative Agent and Investor Groups holding more
than (i) if no single Investor Group holds more than 50% of the Commitments, 50%
of the Commitments or (ii) if a single Investor Group holds more than 50% of the
Commitments, two thirds of the Commitments; provided that the Commitment of any
Defaulting Investor shall be disregarded in the determination of whether such
threshold percentage of Commitments has been met; provided, however, that, in
addition, (i) the prior written consent of each affected Investor shall be
required in connection with any amendment, modification or waiver that
(x) increases the amount of the Commitment of such Investor, extends the
Commitment Termination Date or the Class A-1 Notes Renewal Date for such
Investor, modifies the conditions to funding the Commitment or otherwise
subjects such Investor to any increased or additional duties or obligations
hereunder or in connection herewith (it being understood and agreed that waivers
or modifications of conditions precedent, covenants, Defaults or Events of
Default or of a mandatory reduction in the aggregate Commitments shall not
constitute an increase of the Commitments of any Lender Party), (y) reduces the
amount or delays the timing of payment of any principal, interest, fees or other
amounts payable to such Investor hereunder or (z) would have an effect
comparable to any of those set forth in Section 13.2(a) of the Base Indenture
that require the consent of each Noteholder or each affected Noteholder;
(ii) any amendment, modification or waiver that affects the rights or duties of
any of the Swingline Lender, the L/C Provider, the Administrative Agent or the
Funding Agents shall require the prior written consent of such affected Person;
and (iii) the prior written consent of each Investor, the Swingline Lender, the
L/C Provider, the Administrative Agent and each Funding Agent shall be required
in connection with any amendment, modification or waiver of this Section 9.01.
For purposes of any provision of any other Indenture Document relating to any
vote, consent, direction or the like to be given by the Series 2016-1 Class A-1
Noteholders, such vote, consent, direction or the like shall be given by the
Holders of the Series 2016-1 Class A-1 Advance Notes only and not by the Holders
of any Series 2016-1 Class A-1 Swingline Notes or Series 2016-1 Class A-1 L/C
Notes except to the extent that such vote, consent, direction or the like is to
be given by each affected Noteholder and the Holders of any Series 2016-1
Class A-1 Swingline Notes or Series 2016-1 Class A-1 L/C Notes would be affected
thereby. The Issuer and the Lender Parties shall negotiate any amendments,
waivers, consents, supplements or other

 

36

--------------------------------------------------------------------------------


 

modifications to this Agreement or the other Transaction Documents that require
the consent of the Lender Parties in good faith. Pursuant to Section 9.05(a),
the Lender Parties shall be entitled to reimbursement by the Issuer for the
reasonable expenses incurred by the Lender Parties in reviewing and approving
any such amendment, waiver, consent, supplement or other modification to this
Agreement or any Transaction Document. The Administrative Agent agrees to
provide notice to each Investor Group of any amendment to this Agreement,
regardless of whether the consent of such Investor is required for such
amendment to become effective.

 

SECTION 9.02                                      No Waiver; Remedies. Any
waiver, consent or approval given by any party hereto shall be effective only in
the specific instance and for the specific purpose for which given, and no
waiver by a party of any breach or default under this Agreement shall be deemed
a waiver of any other breach or default. No failure on the part of any party
hereto to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder, or any abandonment or discontinuation of steps to enforce the
right, power or privilege, preclude any other or further exercise thereof or the
exercise of any other right. No notice to or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in the
same, similar or other circumstances. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

SECTION 9.03                                      Binding on Successors and
Assigns.

 

(a)                       This Agreement shall be binding upon, and inure to the
benefit of, the Issuer, the Manager, the Lender Parties, the Funding Agents, the
Administrative Agent and their respective successors and assigns; provided,
however, that none of the Issuer nor the Manager may assign its rights or
obligations hereunder or in connection herewith or any interest herein
(voluntarily, by operation of law or otherwise) without the prior written
consent of each Lender Party (other than any Defaulting Investor); provided
further that nothing herein shall prevent the Issuer from assigning its rights
(but none of its duties or liabilities) to the Trustee under the Base Indenture
and the Series 2016-1 Supplement; and provided, further that none of the Lender
Parties may transfer, pledge, assign, sell participations in or otherwise
encumber its rights or obligations hereunder or in connection herewith or any
interest herein except as permitted under Section 6.03, Section 9.17 and this
Section 9.03. Nothing expressed herein is intended or shall be construed to give
any Person other than the Persons referred to in the preceding sentence any
legal or equitable right, remedy or claim under or in respect of this Agreement
except as provided in Section 9.16.

 

(b)                       Notwithstanding any other provision set forth in this
Agreement, each Investor may at any time grant to one or more Program Support
Providers a participating interest in or lien on such Investor’s interests in
the Advances made hereunder and such Program Support Provider, with respect to
its participating interest, shall be entitled to the benefits granted to such
Investor under this Agreement.

 

(c)                        In addition to its rights under Section 9.17, each
Conduit Investor may at any time assign its rights in the Series 2016-1
Class A-1 Advance Notes (and its rights hereunder and under the Transaction
Documents) to its related Committed Note Purchaser or, subject to Section 6.03
and Section 9.17(f), its related Program Support Provider or any Affiliate of
any of the foregoing, in each case in accordance with the applicable provisions
of the Indenture. Furthermore, each Conduit Investor may at any time grant a
security interest in and lien on, all or any portion of its interests under this
Agreement, its Series 2016-1 Class A-1 Advance Note and all Transaction
Documents to (i) its related Committed Note Purchaser, (ii) its Funding Agent,
(iii) any Program Support Provider who, at any time now or in the future,
provides program liquidity or credit enhancement, including, without limitation,
an insurance policy for such Conduit Investor relating to the Commercial Paper
or the Series 2016-1 Class A-1 Advance Notes, (iv) any other Person who, at any
time now or in the future, provides liquidity or credit enhancement for the
Conduit Investors, including, without limitation, an insurance policy relating

 

37

--------------------------------------------------------------------------------


 

to the Commercial Paper or the Series 2016-1 Class A-1 Advance Notes or (v) any
collateral trustee or collateral agent for any of the foregoing; provided,
however, that any such security interest or lien shall be released upon
assignment of its Series 2016-1 Class A-1 Advance Note to its related Committed
Note Purchaser. Each Committed Note Purchaser may assign its Commitment, or all
or any portion of its interest under its Series 2016-1 Class A-1 Advance Note,
this Agreement and the Transaction Documents to any Person to the extent
permitted by Section 9.17. Notwithstanding any other provisions set forth in
this Agreement, each Committed Note Purchaser may at any time create a security
interest in all or any portion of its rights under this Agreement, its
Series 2016-1 Class A-1 Advance Note and the Transaction Documents in favor of
any Federal Reserve Bank in accordance with Regulation A of the F.R.S. Board or
any similar foreign entity.

 

SECTION 9.04                                      Survival of Agreement. All
covenants, agreements, representations and warranties made herein and in the
Series 2016-1 Class A-1 Notes delivered pursuant hereto shall survive the making
and the repayment of the Advances, the Swingline Loans and the Letters of Credit
and the execution and delivery of this Agreement and the Series 2016-1 Class A-1
Notes and shall continue in full force and effect until all interest on and
principal of the Series 2016-1 Class A-1 Notes, and all other amounts owed to
the Lender Parties, the Funding Agents and the Administrative Agent hereunder
and under the Series 2016-1 Supplement have been paid in full, all Letters of
Credit have expired or been fully cash collateralized in accordance with the
terms of this Agreement and the Commitments, the Swingline Commitment and the
L/C Commitment have been terminated. In addition, the obligations of the Issuer
and the Lender Parties under Sections 3.05, 3.06, 3.07, 3.08, 9.05, 9.10 and
9.11 shall survive the termination of this Agreement.

 

SECTION 9.05                                      Payment of Costs and Expenses;
Indemnification.

 

(a)                       Payment of Costs and Expenses. The Issuer and the
Guarantors jointly and severally agree to pay (subject to and in accordance with
the Priority of Payments), on the Series 2016-1 Closing Date (if invoiced at
least one (1) Business Day prior to such date) or on or before five (5) Business
Days after written demand (in all other cases), all reasonable documented
out-of-pocket expenses of the Administrative Agent, each initial Funding Agent
and each initial Lender Party (including the reasonable fees and out-of-pocket
expenses of one external counsel total for the foregoing, if any (but excluding,
for the avoidance of doubt, fees and expenses, whether allocated or otherwise,
in respect of in-house counsel), as well as the fees and expenses of the Rating
Agencies) in connection with (i) the negotiation, preparation, execution and
delivery of this Agreement and of each other Transaction Document, including
schedules and exhibits, whether or not the transactions contemplated hereby or
thereby are consummated; provided; however, that the aggregate fees of counsel
payable hereunder shall not exceed $60,000, and (ii) any amendments, waivers,
consents, supplements or other modifications to this Agreement or any other
Transaction Document as may from time to time hereafter be proposed by the
Manager or the Securitization Entities. The Issuer and the Guarantors further
jointly and severally agree to pay, subject to and in accordance with the
Priority of Payments, and to hold the Administrative Agent, each Funding Agent
and each Lender Party harmless from all liability for (x) any breach by the
Issuer of its obligations under this Agreement, (y) all reasonable documented
out-of-pocket costs incurred by the Administrative Agent, such Funding Agent or
such Lender Party including the reasonable fees and out-of-pocket expenses of
counsel to each of the foregoing, including, for the avoidance of doubt, fees
and expenses of in-house counsel, if any, in enforcing this Agreement or in
connection with the negotiation of any restructuring or “work-out”, whether or
not consummated, of the Transaction Documents and (z) any Non-Excluded Taxes
that may be payable in connection with (1) the execution or delivery of this
Agreement, (2) any Borrowing or Swingline Loan hereunder, (3) the issuance of
the Series 2016-1 Class A-1 Notes, (4) any Letter of Credit hereunder or (5) any
other Transaction Documents.    The Issuer and the Guarantors also jointly and
severally agree to reimburse, subject to and in accordance with the Priority of
Payments, the Administrative Agent, such Funding Agent and Lender Party upon
demand for all reasonable out-of-pocket expenses incurred by the Administrative
Agent, such Funding Agent and such Lender Party in connection with the
enforcement of this Agreement or any other Transaction Documents. 
Notwithstanding the foregoing, other than in connection with a sale or

 

38

--------------------------------------------------------------------------------


 

assignment pursuant to Section 9.18(a), the Issuer and/or the Guarantors shall
have no obligation to reimburse any Lender Party for any of the fees and/or
expenses incurred by such Lender Party with respect to its sale or assignment of
all or any part of its respective rights and obligations under this Agreement
and the Series 2016-1 Class A-1 Notes pursuant to Section 9.03 or Section 9.17.

 

(b)                       Indemnification of the Lender Parties. In
consideration of the execution and delivery of this Agreement by the Lender
Parties, the Issuer and the Guarantors hereby agree to jointly and severally
indemnify and hold each Lender Party, each Funding Agent and the Administrative
Agent (each in its capacity as such and to the extent not reimbursed by the
Issuer and without limiting the obligation of the Issuer to do so) and each of
their officers, directors, employees and agents (collectively, the “Indemnified
Parties”) harmless (subject to and in accordance with the Priority of Payments)
from and against any and all actions, causes of action, suits, losses,
liabilities and damages, and reasonable documented costs and expenses incurred
in connection therewith (irrespective of whether any such Indemnified Party is a
party to the action for which indemnification hereunder is sought and including,
without limitation, any liability in connection with the offering and sale of
the Series 2016-1 Class A-1 Notes), including reasonable documented attorneys’
fees and disbursements (collectively, the “Indemnified Liabilities”), incurred
by the Indemnified Parties or any of them (whether in prosecuting or defending
against such actions, suits or claims) to the extent resulting from, or arising
out of, or relating to:

 

(i)                                     any transaction financed or to be
financed in whole or in part, directly or indirectly, with the proceeds of any
Advance, Swingline Loan or Letter of Credit; or

 

(ii)                                  the entering into and performance of this
Agreement and any other Transaction Document by any of the Indemnified Parties;

 

except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s gross
negligence, bad faith or willful misconduct or breach of representations set
forth herein. If and to the extent that the foregoing undertaking may be
unenforceable for any reason, the Issuer and the Guarantors hereby jointly and
severally agree to make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities that is permissible under applicable
law.  The indemnity set forth in this Section 9.05(b) shall in no event include
indemnification for special, punitive, consequential or indirect damages of any
kind or for any Class A-1 Taxes which shall be covered by (or expressly excluded
from) the indemnification provided in Section 3.08 or for any transfer Class A-1
Taxes with respect to its sale or assignment of all or any part of its
respective rights and obligations under this Agreement and the Series 2016-1
Class A-1 Notes pursuant to Section 9.17. The Issuer shall give notice to the
Rating Agencies of any claim for Indemnified Liabilities made under this
Section 9.05(b).

 

(c)                        Indemnification of the Administrative Agent and each
Funding Agent. In consideration of the execution and delivery of this Agreement
by the Administrative Agent and the related Funding Agent, each Committed Note
Purchaser, ratably according to its respective Commitment, hereby agrees to
indemnify and hold the Administrative Agent and each of its officers, directors,
employees, affiliates and agents (collectively, the “Administrative Agent
Indemnified Parties”) and such Funding Agent and each of its officers,
directors, employees and agents (collectively, the “Funding Agent Indemnified
Parties,” and together with the Administrative Agent Indemnified Parties, the
“Applicable Agent Indemnified Parties”) harmless from and against any and all
actions, causes of action, suits, losses, liabilities and damages, and
reasonable costs and expenses incurred in connection therewith (solely to the
extent not reimbursed by or on behalf of the Issuer) (irrespective of whether
any such Applicable Agent Indemnified Party is a party to the action for which
indemnification hereunder is sought and including, without limitation, any
liability in connection with the offering and sale of the Series 2016-1
Class A-1 Notes), including reasonable attorneys’ fees and disbursements
(collectively, the “Applicable Agent Indemnified Liabilities”), incurred by the
Applicable Agent Indemnified Parties or any of them (whether

 

39

--------------------------------------------------------------------------------


 

in prosecuting or defending against such actions, suits or claims) to the extent
resulting from, or arising out of, or relating to the entering into and
performance of this Agreement and any other Transaction Document by any of the
Applicable Agent Indemnified Parties, except for any such Applicable Agent
Indemnified Liabilities arising for the account of a particular Applicable Agent
Indemnified Party by reason of the relevant Applicable Agent Indemnified Party’s
gross negligence or willful misconduct. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, each Committed Note Purchaser,
ratably according to its respective Commitment, hereby agrees to make the
maximum contribution to the payment and satisfaction of each of the Applicable
Agent Indemnified Liabilities that is permissible under applicable law. The
indemnity set forth in this Section 9.05(c) shall in no event include
indemnification for consequential or indirect damages of any kind or for any
Class A-1 Taxes which shall be covered by (or expressly excluded from) the
indemnification provided in Section 3.08.

 

SECTION 9.06                                      Characterization as
Transaction Document; Entire Agreement. This Agreement shall be deemed to be a
Transaction Document for all purposes of the Base Indenture and the other
Transaction Documents. This Agreement, together with the Base Indenture, the
Series 2016-1 Supplement, the documents delivered pursuant to Article VII and
the other Transaction Documents, including the exhibits and schedules thereto,
contains a final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof, superseding all previous oral statements and other writings with respect
thereto.

 

SECTION 9.07                                      Notices. All notices,
amendments, waivers, consents and other communications provided to any party
hereto under this Agreement shall be in writing and addressed, delivered or
transmitted to such party at its address, or e-mail address set forth on
Schedule II, in the case of the Issuer or the Manager, or on Schedule II, in the
case of the Lender Parties, the Administrative Agent and the Funding Agents, or
in each case at such other address or e-mail address as may be designated by
such party in a notice to the other parties. Any notice, if mailed and properly
addressed with postage prepaid or if properly addressed and sent by pre-paid
courier service, shall be deemed given when received; any notice, if transmitted
by e-mail, shall be deemed given when received.

 

SECTION 9.08                                      Severability of Provisions.
Any covenant, provision, agreement or term of this Agreement that is prohibited
or is held to be void or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of the prohibition or
unenforceability without invalidating the remaining provisions of this
Agreement.

 

SECTION 9.09                                      Tax
Characterization.       (a)    Each party to this Agreement (i) acknowledges
that it is the intent of the parties to this Agreement that, for accounting
purposes and for all federal, state and local income and franchise tax purposes,
the Series 2016-1 Class A-1 Notes will be treated as evidence of indebtedness,
(ii) agrees to treat the Series 2016-1 Class A-1 Notes for all such purposes as
indebtedness and (iii) agrees that the provisions of the Transaction Documents
shall be construed to further these intentions.

 

(b)                       Each Series 2016-1 Class A-1 Noteholder shall, acting
solely for this purpose as an agent of the Issuer, maintain a register on which
it enters the name and address of each related Lender Party (and, if applicable,
Program Support Provider) and the applicable portions of the Series 2016-1
Class A-1 Outstanding Principal Amount (and stated interest) with respect to
such Series 2016-1 Class A-1 Noteholder of each Lender Party (and, if
applicable, Program Support Provider) that has an interest in such Series 2016-1
Class A-1 Noteholder’s Series 2016-1 Class A-1 Notes (the “Series 2016-1
Class A-1 Notes Register”), provided that no Series 2016-1 Class A-1 Noteholder
shall have any obligation to disclose all or any portion of the Series 2016-1
Class A-1 Notes Register to any Person except to the extent that such disclosure
is necessary to establish that such Series 2016-1 Class A-1 Notes are in
registered form under Section 5f.103-1(c) of the U.S. Treasury regulations.

 

40

--------------------------------------------------------------------------------


 

SECTION 9.10                                      No Proceedings; Limited
Recourse.

 

(a)                       The Securitization Entities. Each of the parties
hereto (other than the Issuer) hereby covenants and agrees that, prior to the
date that is one year and one day after the payment in full of the last maturing
Note issued by the Issuer pursuant to the Base Indenture, it will not institute
against, or join with any other Person in instituting against, any
Securitization Entity, any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings, or other proceedings, under any federal or state
bankruptcy or similar law, all as more particularly set forth in Section 14.13
of the Base Indenture and subject to any retained rights set forth therein;
provided, however, that nothing in this Section 9.10(a) shall constitute a
waiver of any right to indemnification, reimbursement or other payment from the
Securitization Entities pursuant to this Agreement, the Series 2016-1
Supplement, the Base Indenture or any other Transaction Document.  In the event
that a Lender Party (solely in its capacity as such) takes action in violation
of this Section 9.10(a), each affected Securitization Entity shall file or cause
to be filed an answer with the bankruptcy court or otherwise properly contest or
cause to be contested the filing of such a petition by any such Person against
such Securitization Entity or the commencement of such action and raise or cause
to be raised the defense that such Person has agreed in writing not to take such
action and should be estopped and precluded therefrom and such other defenses,
if any, as its counsel advises that it may assert. The provisions of this
Section 9.10(a) shall survive the termination of this Agreement. Nothing
contained herein shall preclude participation by a Lender Party in the assertion
or defense of its claims in any such proceeding involving any Securitization
Entity. The obligations of the Issuer under this Agreement are solely the
limited liability company or corporate, as the case may be, obligations of the
Issuer.

 

(b)                       The Conduit Investors. Each of the parties hereto
hereby covenants and agrees that it will not, prior to the date that is one year
and one day after the payment in full of the latest maturing Commercial Paper or
other debt securities or instruments issued by a Conduit Investor, institute
against, or join with any other Person in instituting against, such Conduit
Investor, any bankruptcy, reorganization, arrangement, insolvency, examination
or liquidation proceedings, or other proceedings under any federal or state (or
any other jurisdiction with authority over such Conduit Investor) bankruptcy or
similar law; provided, however, that nothing in this Section 9.10(b) shall
constitute a waiver of any right to indemnification, reimbursement or other
payment from such Conduit Investor pursuant to this Agreement, the Series 2016-1
Supplement, the Base Indenture or any other Transaction Document. In the event
that any such party takes action in violation of this Section 9.10(b), such
related Conduit Investor may file an answer with the bankruptcy court or
otherwise properly contest or cause to be contested the filing of such a
petition by any such party against such Conduit Investor or the commencement of
such action and raise or cause to be raised the defense that such party has
agreed in writing not to take such action and should be estopped and precluded
therefrom and such other defenses, if any, as its counsel advises that it may
assert. The provisions of this Section 9.10(b) shall survive the termination of
this Agreement. Nothing contained herein shall preclude participation by the
Issuer, the Manager or a Lender Party in assertion or defense of its claims in
any such proceeding involving a Conduit Investor. The obligations of the Conduit
Investors under this Agreement are solely the corporate obligations of the
Conduit Investors. No recourse shall be had for the payment of any amount owing
in respect of this Agreement, including any obligation or claim arising out of
or based upon this Agreement, against any stockholder, employee, officer, agent,
director, member, affiliate or incorporator (or Person similar to an
incorporator under state business organization laws) of any Conduit Investor;
provided, however, nothing in this Section 9.10(b) shall relieve any of the
foregoing Persons from any liability that any such Person may otherwise have for
its gross negligence, bad faith or willful misconduct.  The parties hereto
acknowledge and agree that any fees, costs, indemnified amounts or expenses
payable by a Conduit Investor pursuant to this Agreement (“Conduit Investor
Amounts”) shall be payable by such Conduit Investor only in accordance with the
order of priorities set forth in such Conduit Investor’s commercial paper
program documents; provided, however, that each Committed Note Purchaser shall
pay any Conduit Investor Amounts, on behalf of any Conduit Investor in such
Committed Note Purchaser’s Investment Group, as and when due hereunder, to the
extent that such Conduit Investor is precluded by its commercial paper program
documents from paying such Conduit Investor Amounts in accordance with this
Agreement.

 

41

--------------------------------------------------------------------------------


 

SECTION 9.11                                      Confidentiality. Each Lender
Party, Funding Agent and the Administrative Agent agrees that it shall not
disclose any Confidential Information to any Person without the prior written
consent of the Manager and the Issuer, other than (a) to their Affiliates, and
their Affiliates’ officers, directors, employees, managers, administrators,
trustees, agents and advisors, including, without limitation, legal counsel and
accountants (it being understood that the Person to whom such disclosure is made
will be informed of the confidential nature of such Confidential Information and
instructed to keep it confidential), (b) to actual or prospective assignees and
participants, and then only on a confidential basis (after obtaining such actual
or prospective assignee’s or participant’s agreement to keep such Confidential
Information confidential in a manner substantially similar to this
Section 9.11), (c) as requested by a Governmental Authority or self-regulatory
organization or required by any law, rule or regulation or judicial process of
which the Issuer or the Manager, as the case may be, has knowledge; provided
that each Lender Party, Funding Agent and the Administrative Agent may disclose
Confidential Information as requested by a Governmental Authority or
self-regulatory organization or required by any law, rule or regulation or
judicial process of which the Issuer or the Manager, as the case may be, does
not have knowledge if such Lender Party, Funding Agent or the Administrative
Agent is prohibited by law, rule or regulation from disclosing such requirement
to the Issuer or the Manager, as the case may be, (d) to Program Support
Providers (after obtaining such Program Support Providers’ agreement to keep
such Confidential Information confidential in a manner substantially similar to
this Section 9.11), (e) to any Rating Agency providing a rating for any
Series or Class of Notes or any Conduit Investor’s debt or (f) in the course of
litigation with the Issuer or the Manager; provided that (in the case of any
disclosure under foregoing clause (c) the disclosing party will, to the extent
permitted by applicable law, give reasonable notice of such disclosure
requirement to the Issuer and the Manager prior to disclosure of the
Confidential Information, and will disclose only that portion of the
Confidential Information that is necessary to comply with such requirement in a
manner reasonably designed to maintain the confidentiality thereof; and provided
further that no such notice shall be required for any disclosure by the
Administrative Agent and/or its affiliates to regulatory authorities asserting
jurisdiction in connection with an examination of any such party in the normal
course.

 

“Confidential Information” means information that the Issuer, any Guarantor or
the Manager furnishes to a Lender Party, but does not include (i) any such
information that is or becomes generally available to the public other than as a
result of a disclosure in violation of this Section 9.11 or a disclosure by a
Person to which a Lender Party, a Funding Agent or the Administrative Agent
delivered such information, (ii) any such information that was in the possession
of a Lender Party prior to its being furnished to such Lender Party by the
Issuer or the Manager, or (iii) any such information that is or becomes
available to a Lender Party from a source other than the Issuer or the Manager;
provided that with respect to clauses (ii) and (iii) herein, such source is not
(x) known to a Lender Party to be bound by a confidentiality agreement with the
Issuer or the Manager, as the case may be, with respect to the information or
(y) known to a Lender Party to be otherwise prohibited from transmitting the
information by a contractual, legal or fiduciary obligation.

 

SECTION 9.12                                      GOVERNING LAW; CONFLICTS WITH
INDENTURE. THIS AGREEMENT AND ALL MATTERS ARISING UNDER OR IN ANY MANNER
RELATING TO THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW OR CONFLICT PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAW. IN THE EVENT
OF ANY CONFLICTS BETWEEN THIS AGREEMENT AND THE INDENTURE, THE INDENTURE SHALL
GOVERN.

 

SECTION 9.13                                      JURISDICTION. ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST ANY OF THE PARTIES HEREUNDER WITH RESPECT TO THIS
AGREEMENT

 

42

--------------------------------------------------------------------------------


 

MAY BE BROUGHT IN ANY STATE OR (TO THE EXTENT PERMITTED BY LAW) FEDERAL COURT OF
COMPETENT JURISDICTION SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW
YORK AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREUNDER
ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH THIS AGREEMENT.

 

SECTION 9.14                                      WAIVER OF JURY TRIAL. ALL
PARTIES HEREUNDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF THE PARTIES IN CONNECTION HEREWITH OR THEREWITH. ALL PARTIES
ACKNOWLEDGE AND AGREE THAT THEY HAVE RECEIVED FULL AND SIGNIFICANT CONSIDERATION
FOR THIS PROVISION AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR ALL
PARTIES TO ENTER INTO THIS AGREEMENT.

 

SECTION 9.15                                      Counterparts. This Agreement
may be executed in any number of counterparts (which may include electronic
transmission of counterparts) and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original,
and all of which together shall constitute one and the same instrument.

 

SECTION 9.16                                      Third Party Beneficiary. The
Trustee, on behalf of the Secured Parties, and the Control Party are express
third party beneficiaries of this Agreement.

 

SECTION 9.17                                      Assignment.

 

(a)                       Subject to Sections 6.03 and 9.17(f), any Committed
Note Purchaser may at any time sell or assign all or any part of its rights and
obligations under this Agreement, the Series 2016-1 Class A-1 Advance Notes and,
in connection therewith, any other Transaction Documents to which it is a party,
with the prior written consent (not to be unreasonably withheld or delayed) of
the Issuer, the Swingline Lender and the L/C Provider, to one or more financial
institutions (an “Acquiring Committed Note Purchaser”) pursuant to an assignment
and assumption agreement, substantially in the form of Exhibit B (the
“Assignment and Assumption Agreement”), executed by such Acquiring Committed
Note Purchaser, such assigning Committed Note Purchaser, the Funding Agent with
respect to such Committed Note Purchaser, the Issuer, the Swingline Lender and
the L/C Provider and delivered to the Administrative Agent; provided that no
consent of the Issuer shall be required for an assignment to another Committed
Note Purchaser or any Affiliate of a Committed Note Purchaser or if a Rapid
Amortization Event or an Event of Default has occurred and is continuing;
provided, further, that no assignment pursuant to this Section 9.17 shall be
made to a Competitor.

 

(b)                       Without limiting the foregoing, subject to Sections
6.03 and 9.17(f), each Conduit Investor may assign all or a portion of the
Investor Group Principal Amount with respect to such Conduit Investor and its
rights and obligations under this Agreement, the Series 2016-1 Class A-1 Advance
Notes and, in connection therewith, any other Transaction Documents to which it
is a party to a Conduit Assignee with respect to such Conduit Investor, without
the prior written consent of the Issuer. Upon such assignment by a Conduit
Investor to a Conduit Assignee, (i) such Conduit Assignee shall be the owner of
the Investor Group Principal Amount or such portion thereof with respect to such
Conduit Investor, (ii) the related administrative or managing agent for such
Conduit Assignee will act as the Funding Agent for such Conduit Assignee
hereunder, with all corresponding rights and powers, express or implied, granted
to the Funding Agent hereunder or under the other Transaction Documents,
(iii) such

 

43

--------------------------------------------------------------------------------


 

Conduit Assignee and its liquidity support provider(s) and credit support
provider(s) and other related parties, in each case relating to the Commercial
Paper and/or the Series 2016-1 Class A-1 Advance Notes, shall have the benefit
of all the rights and protections provided to such Conduit Investor herein and
in the other Transaction Documents (including, without limitation, any
limitation on recourse against such Conduit Assignee as provided in this
paragraph), (iv) such Conduit Assignee shall assume all of such Conduit
Investor’s obligations, if any, hereunder or under the Base Indenture or under
any other Transaction Document with respect to such portion of the Investor
Group Principal Amount and such Conduit Investor shall be released from such
obligations, (v) all distributions in respect of the Investor Group Principal
Amount or such portion thereof with respect to such Conduit Investor shall be
made to the applicable Funding Agent on behalf of such Conduit Assignee,
(vi) the definition of the term “CP Funding Rate” with respect to the portion of
the Investor Group Principal Amount with respect to such Conduit Investor, as
applicable, funded or maintained with commercial paper issued by such Conduit
Assignee from time to time shall be determined in the manner set forth in the
definition of “CP Funding Rate” applicable to such Conduit Assignee on the basis
of the interest rate or discount applicable to Commercial Paper issued by or for
the benefit of such Conduit Assignee (rather than any other Conduit Investor),
(vii) the defined terms and other terms and provisions of this Agreement and the
other Transaction Documents shall be interpreted in accordance with the
foregoing, and (viii) if requested by the Funding Agent with respect to such
Conduit Assignee, the parties will execute and deliver such further agreements
and documents and take such other actions as the Funding Agent may reasonably
request to evidence and give effect to the foregoing. No assignment by any
Conduit Investor to a Conduit Assignee of all or any portion of the Investor
Group Principal Amount with respect to such Conduit Investor shall in any way
diminish the obligation of the Committed Note Purchasers in the same Investor
Group as such Conduit Investor under Section 2.03 to fund any Increase not
funded by such Conduit Investor or such Conduit Assignee.

 

(c)                        Subject to Sections 6.03 and 9.17(f), any Conduit
Investor and the related Committed Note Purchaser(s) may at any time sell all or
any part of their respective rights and obligations under this Agreement, the
Series 2016-1 Class A-1 Advance Notes and, in connection therewith, any other
Transaction Documents to which it is a party, with the prior written consent
(not to be unreasonably withheld or delayed) of the Issuer, the Swingline Lender
and the L/C Provider, to a multi-seller commercial paper conduit, whose
commercial paper is rated at least “A-1” (or then equivalent grade) from S&P,
and one or more financial institutions providing support to such multi-seller
commercial paper conduit (an “Acquiring Investor Group”) pursuant to a transfer
supplement, substantially in the form of Exhibit C (the “Investor Group
Supplement” or the “Series 2016-1 Class A-1 Investor Group Supplement”),
executed by such Acquiring Investor Group, the Funding Agent with respect to
such Acquiring Investor Group (including the Conduit Investor and the Committed
Note Purchasers with respect to such Investor Group), such assigning Conduit
Investor and the Committed Note Purchasers with respect to such Conduit
Investor, the Funding Agent with respect to such assigning Conduit Investor and
Committed Note Purchasers, the Issuer, the Swingline Lender and the L/C Provider
and delivered to the Administrative Agent; provided that no consent of the
Issuer shall be required for an assignment to another Committed Note Purchaser
or any Affiliate of a Committed Note Purchaser and its related Conduit Investor
or if a Rapid Amortization Event or an Event of Default has occurred and is
continuing. For the avoidance of doubt, this Section 9.17(c) is intended to
permit and provide for (i) assignments from a Committed Note Purchaser to a
Conduit Investor in a different Investor Group and (ii) assignments from a
Conduit Investor to a Committed Note Purchaser in a different Investor group,
and, in each of (i) and (ii), Exhibit C shall be revised to reflect such
assignments.

 

(d)                       Subject to Sections 6.03 and 9.17(f), the Swingline
Lender may at any time assign all its rights and obligations hereunder and under
the Series 2016-1 Class A-1 Swingline Note, in whole but not in part, with the
prior written consent of the Issuer and the Administrative Agent, which consent
shall not be unreasonably withheld or delayed, to a financial institution
pursuant to an agreement with, and in form and substance reasonably satisfactory
to, the Administrative Agent and the Issuer, whereupon the assignor shall be
released from its obligations hereunder; provided that no consent of the Issuer
shall be required if a Rapid Amortization Event or an Event of Default has
occurred and is

 

44

--------------------------------------------------------------------------------


 

continuing; provided, further, that the prior written consent of each Funding
Agent (other than any Funding Agent with respect to which all of the Committed
Note Purchasers in such Funding Agent’s Investor Group are Defaulting
Investors), which consent shall not be unreasonably withheld or delayed, shall
be required if such financial institution is not a Committed Note Purchaser.

 

(e)                        Subject to Sections 6.03 and 9.17(f), the L/C
Provider may at any time assign all or any portion of its rights and obligations
hereunder and under the Series 2016-1 Class A-1 L/C Note with the prior written
consent of the Issuer and the Administrative Agent, which consent shall not be
unreasonably withheld or delayed, to a financial institution pursuant to an
agreement with, and in form and substance reasonably satisfactory to, the
Administrative Agent and the Issuer, whereupon the assignor shall be released
from its obligations hereunder to the extent so assigned; provided that no
consent of the Issuer shall be required if a Rapid Amortization Event or an
Event of Default has occurred and is continuing.

 

(f)                         Any assignment of the Series 2016-1 Class A-1 Notes
shall be made in accordance with the applicable provisions of the Indenture.

 

(g)                        Notwithstanding anything to the contrary set forth
herein or in any other Transaction Document, each of the Lender Parties hereby
acknowledges and agrees that (i) no Conduit Investor is a party to this
Agreement as of the Series 2016-1 Closing Date and (ii) no Conduit Investor
shall become a party to this Agreement, pursuant to an assignment or otherwise,
without the prior written consent of the Issuer and the Manager, which consent
shall be granted or withheld in their sole and absolute discretion.

 

SECTION 9.18                                      Defaulting Investors.

 

(a)                       The Issuer may, at its sole expense and effort, upon
notice to such Defaulting Investor and the Administrative Agent, (i) require any
Defaulting Investor to sell all of its rights, obligations and commitments under
this Agreement, the Series 2016-1 Class A-1 Notes and, in connection therewith,
any other Transaction Documents to which it is a party, to an assignee; provided
that (x) such assignment is made in compliance with Section 9.17 and (y) such
Defaulting Investor shall have received from such assignee an amount equal to
such Defaulting Investor’s Committed Note Purchaser Percentage of the related
Investor Group Principal Amount of such Defaulting Investor and all accrued
interest thereon, accrued fees and all other amounts payable to such Defaulting
Investor hereunder or (ii) remove any Defaulting Investor as an Investor by
paying to such Defaulting Investor an amount equal to such Defaulting Investor’s
Committed Note Purchaser Percentage of the related Investor Group Principal
Amount of such Defaulting Investor and all accrued interest thereon, accrued
fees and all other amounts payable to such Defaulting Investor hereunder.

 

(b)                       In the event that a Defaulting Investor desires to
sell all or any portion of it rights, obligations and commitments under this
Agreement, the Series 2016-1 Class A-1 Notes and, in connection therewith, any
other Transaction Documents to which it is a party, to an unaffiliated third
party assignee for an amount less than 100% (or, if only a portion of such
rights, obligations and commitments are proposed to be sold, such portion) of
such Defaulting Investor’s Committed Note Purchaser Percentage of the related
Investor Group Principal Amount of such Defaulting Investor and all accrued
interest thereon, accrued fees and all other amounts payable to such Defaulting
Investor hereunder, such Defaulting Investor shall promptly notify the Issuer of
the proposed sale (the “Sale Notice”). Each Sale Notice shall certify that such
Defaulting Investor has received a firm offer from the prospective unaffiliated
third party and shall contain the material terms of the proposed sale,
including, without limitation, the purchase price of the proposed sale and the
portion of such Defaulting Investor’s rights, obligations and commitments
proposed to be sold. The Issuer and any of its Affiliates shall have an option
for a period of three (3) Business Days from the date the Sale Notice is given
to elect to purchase such rights, obligations and commitments at the same price
and subject to the same material terms as described in the Sale Notice. The
Issuer or any of its Affiliates may exercise such purchase option by

 

45

--------------------------------------------------------------------------------


 

notifying such Defaulting Investor before expiration of such three (3) Business
Days period that it wishes to purchase all (but not a portion) of the rights,
obligations and commitments of such Defaulting Investor proposed to be sold to
such unaffiliated third party. If the Issuer or any of its Affiliates gives
notice to such Defaulting Investor that it desires to purchase such, rights,
obligations and commitments, the Issuer or such Affiliate shall promptly pay the
purchase price to such Defaulting Investor. If the Issuer or any of its
Affiliates does not respond to any Sale Notice within such three (3) Business
Days period, the Issuer and its Affiliates shall be deemed not to have exercised
such purchase option.

 

(c)                        Notwithstanding anything to the contrary contained in
this Agreement, if any Investor becomes a Defaulting Investor, then, until such
time as such Investor is no longer a Defaulting Investor, to the extent
permitted by applicable law:

 

(i)             Such Defaulting Investor’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in Section 9.01.

 

(ii)          Any payment of principal, interest, fees or other amounts payable
to the account of such Defaulting Investor (whether voluntary or mandatory, at
maturity or otherwise) shall be applied (and the Issuer shall instruct the
Trustee to apply such amounts) as follows: first, to the payment of any amounts
owing by such Defaulting Investor to the Administrative Agent hereunder; second,
to the payment on a pro rata basis of any amounts owing by such Defaulting
Investor to the L/C Provider or the Swingline Lender hereunder; third, to
provide cash collateral to the L/C Provider in accordance with
Section 4.03(b) in an amount equal to the amount of Undrawn L/C Face Amounts at
such time multiplied by the Commitment Percentage of such Defaulting Investor’s
Investor Group multiplied by the Committed Note Purchaser Percentage of such
Defaulting Investor; fourth, as the Issuer may request (so long as no Default or
Event of Default exists), to the funding of any Advance in respect of which such
Defaulting Investor has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Issuer, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Investor’s potential
future funding obligations with respect to Advances under this Agreement and
(y) to provide cash collateral to the L/C Provider in accordance with
Section 4.03(b) in an amount equal to the amount of any future Undrawn L/C Face
Amounts multiplied by the Commitment Percentage of such Defaulting Investor’s
Investor Group multiplied by the Committed Note Purchaser Percentage of such
Defaulting Investor; sixth, to the payment of any amounts owing to the
Investors, the L/C Provider or the Swingline Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Investor, the L/C Provider
or the Swingline Lender against such Defaulting Investor as a result of such
Defaulting Investor’s breach of its obligations under this Agreement; seventh,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to the Issuer as a result of any judgment of a court of competent
jurisdiction obtained by the Issuer against such Defaulting Investor as a result
of such Defaulting Investor’s breach of its obligations under this Agreement;
and eighth, to such Defaulting Investor or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Advances or any extensions of credit resulting from a
drawing under any Letter of Credit that has not been reimbursed as an Advance
pursuant to Section 2.08(a) in respect of which such Defaulting Investor has not
fully funded its appropriate share, and (y) such Advances were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 7.03 were satisfied or waived, such payment shall be applied solely to
pay the Advances of, and extensions of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed as an Advance pursuant to
Section 2.08(a) owed to, all non-Defaulting Investors on a pro rata basis prior
to being applied to the payment of any Advances of, participations required to
be purchased pursuant to Section 2.09(a) owed to, such Defaulting Investor until
such time as all Advances and funded and unfunded participations in L/C
Obligations and Swingline Loans are held by the Investors pro

 

46

--------------------------------------------------------------------------------


 

rata in accordance with the Commitments without giving effect to
Section 9.18(c)(iii). Any payments, prepayments or other amounts paid or payable
to a Defaulting Investor that are applied (or held) to pay amounts owed by a
Defaulting Investor or to post cash collateral pursuant to this
Section 9.18(c)(ii) shall be deemed paid to and redirected by such Defaulting
Investor, and each Investor irrevocably consents hereto.

 

(iii)       All or any part of such Defaulting Investor’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the non-Defaulting
Investors pro rata based on their Commitments (calculated without regard to such
Defaulting Investor’s Commitment) but only to the extent that (x) the conditions
set forth in Section 7.03 are satisfied at the time of such reallocation (and,
unless the Issuer shall have otherwise notified the Administrative Agent at such
time, the Issuer shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the product of any non-Defaulting Investor’s related Investor Group Principal
Amount multiplied by such non-Defaulting Investor’s Committed Note Purchaser
Percentage to exceed such non-Defaulting Investor’s Commitment Amount.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Investor arising from that Investor having
become a Defaulting Investor, including any claim of a non-Defaulting Investor
as a result of such non-Defaulting Investor’s increased exposure following such
reallocation.

 

(iv)      If the reallocation described in clause (iii) above cannot, or can
only partially, be effected, the Issuer shall, without prejudice to any right or
remedy available to them hereunder or under law, prepay Swingline Loans in an
amount equal to the amount that cannot be so reallocated.

 

(d)                       If the Issuer, the Administrative Agent, the Swingline
Lender and the L/C Provider agree in writing that an Investor is no longer a
Defaulting Investor, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Investor will, to the extent applicable, purchase that
portion of outstanding Advances of the other Investors or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Advances and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Investors in accordance with their
respective Commitments (without giving effect to Section 9.18(c)(iii)),
whereupon such Investor will cease to be a Defaulting Investor; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Issuer while that Investor was a Defaulting
Investor; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Investor to
Investor will constitute a waiver or release of any claim of any party hereunder
arising from that Investor’s having been a Defaulting Investor.

 

SECTION 9.19                                      No Fiduciary Duties.  The
Issuer, the Manager and the Guarantors acknowledge and agree that in connection
with the transaction contemplated in this Agreement, or any other services the
Lender Parties may be deemed to be providing hereunder, notwithstanding any
preexisting relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Lender
Parties: (a) no fiduciary or agency relationship between any of the Issuer, the
Manager, the Guarantors and any other person, on the one hand, and the Lender
Parties, on the other, exists; (b) the Lender Parties are not acting as advisor,
expert or otherwise, to the Issuer, the Manager or the Guarantors, and such
relationship between the Issuer, the Manager and the Guarantors, on the one
hand, and the Lender Parties, on the other, is entirely and solely commercial,
based on arms-length negotiations; (c) any duties and obligations that the
Lender Parties may have to the Issuer, the Manager and the Guarantors shall be
limited to those duties and obligations specifically stated herein; (d) the
Lender Parties and their respective affiliates may have interests that differ
from those of the Issuer, the Manager and the Guarantors; and (e) the Issuer,
the Manager and the Guarantors have consulted their own legal and financial
advisors to the extent they deemed appropriate. The Issuer, the

 

47

--------------------------------------------------------------------------------


 

Manager and the Guarantors hereby waive any claims that the Issuer, the Manager
and the Guarantors may have against the Lender Parties with respect to any
breach of fiduciary duty in connection with the Series 2016-1 Class A-1 Notes.

 

SECTION 9.20                                      No Guarantee by Manager.  The
execution and delivery of this Agreement by Manager shall not be construed as a
guarantee or other credit support by Manager of the obligations of the
Securitization Entities hereunder.  The Manager shall not be liable in any
respect for any obligation of the Securitization Entities hereunder or any
violation by any Securitization Entity of its covenants, representations and
warranties or other agreements and obligations hereunder.

 

SECTION 9.21                                      Term; Termination of
Agreement.  This Agreement shall terminate upon the earlier to occur of (x) the
permanent reduction of the Series 2016-1 Class A-1 Notes Maximum Principal
Amount to zero in accordance with Section 2.05(a) and payment in full of all
monetary Obligations in respect of the Series 2016-1 Class A-1 Notes, (y) the
payment in full of all monetary Obligations in respect of the Series 2016-1
Class A-1 Notes on or after the Class A-1 Notes Renewal Date (as may be extended
from time to time) and (z) the satisfaction and discharge of the Indenture
pursuant to Article Twelve of the Base Indenture.

 

SECTION 9.22                                      Contractual Recognition of
Bail-in Powers.  Notwithstanding any other term of this Agreement or any other
agreements, arrangements or understanding between the parties, each counterparty
to a BRRD Party under this Agreement acknowledges, accepts, and agrees to be
bound by:

 

(a)                       the effect of the exercise of Bail-in Powers by an EEA
Resolution Authority in relation to any BRRD Liability of any BRRD Party to it
under this Agreement, that (without limitation) may include and result in any of
the following, or some combination thereof:

 

(i)             the reduction of all, or a portion, of the BRRD Liability or
outstanding amounts due thereon;

 

(ii)          the conversion of all, or a portion, of the BRRD Liability into
shares, other securities or other obligations of the relevant BRRD Party or
another person (and the issue to or conferral on it of such shares, securities
or obligations);

 

(iii)       the cancellation of the BRRD Liability;

 

(iv)      the amendment or alteration of any interest, if applicable, thereon,
the maturity or the dates on which any payments are due, including by suspending
payment for a temporary period; and

 

(b)                       the variation of the terms of this Agreement, in
connection with the exercise of the Bail-in Powers of any EEA Resolution
Authority.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers and delivered as of the day and year
first above written.

 

 

TACO BELL FUNDING, LLC,

 

as Issuer

 

 

 

 

 

 

 

By:

/s/ William L. Gathof

 

 

Name: William L. Gathof

 

 

Title: Authorized Signatory

 

 

 

 

Address:

 

Email:

 

Attention:

 

 

 

 

 

 

 

TACO BELL CORP., as Manager

 

 

 

 

 

 

 

By:

/s/ Elizabeth Williams

 

 

Name: Elizabeth Williams

 

 

Title: President and Treasurer

 

 

 

 

Address:

 

Email:

 

Attention:

 

 

 

 

 

 

 

TACO BELL FRANCHISOR HOLDINGS, LLC

 

 as a Guarantor

 

 

 

 

 

 

 

By:

/s/ William L. Gathof

 

 

Name: William L. Gathof

 

 

Title: Authorized Signatory

 

Signature Page to Class A-1 Note Purchase Agreement (Series 2016-1 Class A-1)

 

--------------------------------------------------------------------------------


 

 

TACO BELL FRANCHISE HOLDER 1, LLC

 

as a Guarantor

 

 

 

 

 

 

 

By:

/s/ William L. Gathof

 

 

Name: William L. Gathof

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

TACO BELL FRANCHISOR, LLC

 

as a Guarantor

 

 

 

 

 

 

 

By:

/s/ William L. Gathof

 

 

Name: William L. Gathof

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

TACO BELL IP HOLDER, LLC

 

 as a Guarantor

 

 

 

 

 

 

 

By:

/s/ William L. Gathof

 

 

Name: William L. Gathof

 

 

Title: Authorized Signatory

 

Signature Page to Class A-1 Note Purchase Agreement (Series 2016-1 Class A-1)

 

--------------------------------------------------------------------------------


 

 

COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH, as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Martin Snyder

 

 

Name: Martin Snyder

 

 

Title: Executive Director

 

 

 

 

 

 

 

By:

/s/ David Braakenburg

 

 

Name: David Braakenburg

 

 

Title: Vice President

 

 

 

 

 

 

 

COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH, as L/C Provider

 

 

 

 

 

 

 

By:

/s/ Martin Snyder

 

 

Name: Martin Snyder

 

 

Title: Executive Director

 

 

 

 

 

 

 

By:

/s/ David Braakenburg

 

 

Name: David Braakenburg

 

 

Title: Vice President

 

 

 

 

 

 

 

COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH, as Swingline Lender

 

 

 

 

 

 

 

By:

/s/ Martin Snyder

 

 

Name: Martin Snyder

 

 

Title: Executive Director

 

 

 

 

 

 

 

By:

/s/ David Braakenburg

 

 

Name: David Braakenburg

 

 

Title: Vice President

 

Signature Page to Class A-1 Note Purchase Agreement (Series 2016-1 Class A-1)

 

--------------------------------------------------------------------------------


 

 

COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH,

 

as Committed Note Purchaser

 

 

 

 

 

 

 

By:

/s/ Martin Snyder

 

 

Name: Martin Snyder

 

 

Title: Executive Director

 

 

 

 

 

 

 

By:

/s/ David Braakenburg

 

 

Name: David Braakenburg

 

 

Title: Vice President

 

 

 

 

 

 

 

COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH,

 

as related Funding Agent

 

 

 

 

 

 

 

By:

/s/ Martin Snyder

 

 

Name: Martin Snyder

 

 

Title: Executive Director

 

 

 

 

 

 

 

By:

/s/ David Braakenburg

 

 

Name: David Braakenburg

 

 

Title: Vice President

 

Signature Page to Class A-1 Note Purchase Agreement (Series 2016-1 Class A-1)

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO CLASS A-1

NOTE PURCHASE AGREEMENT

 

INVESTOR GROUPS AND COMMITMENTS

 

Investor
Group/Funding
Agent

 

Maximum Investor
Group Principal
Amount

 

Conduit Lender
(if any)

 

Committed Note
Purchaser(s)

 

Commitment
Amount

 

 

 

 

 

 

 

 

 

 

 

Coöperatieve Rabobank, U.A., New York Branch

 

$

100,000,000

 

N/A

 

Coöperatieve Rabobank, U.A., New York Branch

 

$

100,000,000

 

 

Schedule I-2

--------------------------------------------------------------------------------


 

SCHEDULE II TO CLASS A-1

NOTE PURCHASE AGREEMENT

 

NOTICE ADDRESSES FOR LENDER PARTIES AND AGENTS

 

Conduit Investors

 

N/A

 

Committed Note Purchasers

 

Coöperatieve Rabobank, U.A., New York Branch

245 Park Avenue

New York, NY 10167

Attention: General Counsel

Email: tmteam@rabobank.com

 

and

 

Coöperatieve Rabobank, U.A., New York Branch

245 Park Avenue, 38th Floor

New York, NY 10167

Attention: Susan Williams, Assistant Vice President

Fax: 914-304-9326

Email: fm.us.bilateralloansfax@rabobank.com

 

Funding Agents

 

Coöperatieve Rabobank, U.A., New York Branch

245 Park Avenue

New York, NY 10167

Attention: General Counsel

Email: tmteam@rabobank.com

 

and

 

Coöperatieve Rabobank, U.A., New York Branch

245 Park Avenue, 38th Floor

New York, NY 10167

Attention: Susan Williams, Assistant Vice President

Fax: 914-304-9326

Email: fm.us.bilateralloansfax@rabobank.com

 

Schedule II-1

--------------------------------------------------------------------------------


 

Administrative Agent

 

Coöperatieve Rabobank, U.A., New York Branch

245 Park Avenue

New York, NY 10167

Attention: General Counsel

Email: tmteam@rabobank.com

 

and

 

Coöperatieve Rabobank, U.A., New York Branch

245 Park Avenue, 38th Floor

New York, NY 10167

Attention: Susan Williams, Assistant Vice President

Fax: 914-304-9326

Email: fm.us.bilateralloansfax@rabobank.com

 

Swingline Lender

 

Coöperatieve Rabobank, U.A., New York Branch

245 Park Avenue

New York, NY 10167

Attention: General Counsel

Email: tmteam@rabobank.com

 

and

 

Coöperatieve Rabobank, U.A., New York Branch

245 Park Avenue, 38th Floor

New York, NY 10167

Attention: Susan Williams, Assistant Vice President

Fax: 914-304-9326

Email: fm.us.bilateralloansfax@rabobank.com

 

Schedule II-2

--------------------------------------------------------------------------------


 

L/C Provider

 

Coöperatieve Rabobank, U.A., New York Branch

245 Park Avenue

New York, NY 10167

Attention: General Counsel

Email: tmteam@rabobank.com

 

and

 

Coöperatieve Rabobank, U.A., New York Branch

245 Park Avenue, 38th Floor

New York, NY 10167

Attention: Bibi Mohamed, Vice President

Fax: 201-499-5479

Email: rabonysblc@rabobank.com

 

Schedule II-3

--------------------------------------------------------------------------------


 

SCHEDULE III TO CLASS A-1

NOTE PURCHASE AGREEMENT

 

ADDITIONAL CLOSING CONDITIONS

 

The following are the additional conditions to initial issuance and
effectiveness referred to in Section 7.01(c):

 

(a)                                 All corporate proceedings and other legal
matters incident to the authorization, form and validity of each of the
Transaction Documents, and all other legal matters relating to the Transaction
Documents and the transactions contemplated thereby, shall be reasonably
satisfactory in all material respects to the Administrative Agent, and the
Issuer, the Manager and the Guarantors shall have furnished to the
Administrative Agent all documents and information that the Administrative Agent
or its counsel may reasonably request to enable them to pass upon such matters.

 

(b)                                 K&L Gates LLP, as counsel to the Issuer and
the Guarantors, shall have furnished to the Administrative Agent written
opinions with respect to certain corporate and security interest matters, and
addressed to the Administrative Agent and dated the Closing Date.

 

(c)                                  Mayer Brown LLP, as counsel to the Issuer,
the Manager and the Guarantors, shall have furnished to the Administrative Agent
written opinions with respect to certain corporate, securities and investment
company act matters, security interest matters, “true contribution” and
“non-consolidation” matters and tax matters, and in each case addressed to the
Administrative Agent and dated the Closing Date.

 

(d)                                 Kaufmann Gildin & Robbins LLP, as franchise
counsel to the Issuer, the Manager and the Guarantors, shall have furnished to
the Administrative Agent written opinions that are customary for transactions of
this type and addressed to the Administrative Agent and dated the Closing Date.

 

(e)                                  Dentons US LLP, as counsel to the Trustee,
shall have furnished to the Administrative Agent written opinions that are
customary for transactions of this type and addressed to the Administrative
Agent and dated the Closing Date.

 

(f)                                   The Administrative Agent shall have
received an opinion of Andrascik & Tita LLC, counsel to the Servicer, dated the
Closing Date and addressed to the Administrative Agent.

 

(g)                                  The Administrative Agent shall have
received an opinion of in-house counsel to the Back-Up Manager, dated as of the
Closing Date and addressed to the Administrative Agent.

 

(h)                                 Each of the Issuer, the Manager and the
Guarantors, as applicable, shall have furnished or caused to be furnished to the
Administrative Agent a certificate of a financial officer of the Issuer, the
Manager and the Guarantors, as applicable, or other officers reasonably
satisfactory to the Administrative Agent, dated as of the Closing Date, as to
such matters as the Administrative Agent may reasonably request, including,
without limitation, a statement that:

 

(i)                                     the representations, warranties and
agreements of the Issuer, the Manager and the Guarantors, as applicable, in any
other Transaction Document to which any of the Issuer, the Manager and the
Guarantors, as applicable, is a party are true and correct (A) if qualified as
to materiality, in all respects, and (B) if not so qualified, in all material
respects, on and as of the Closing Date (unless stated to relate solely to an
earlier date, in which case such representations and warranties shall be true
and correct (x) if qualified as to materiality, in all respects, and (y) if not
so qualified, in all material respects, as of such earlier date), and the
Issuer,

 

Schedule III-1

--------------------------------------------------------------------------------


 

the Manager, and each Guarantor, as applicable, has complied in all material
respects with all its agreements contained herein and in any other Transaction
Document to which it is a party and satisfied all the conditions on its part to
be performed or satisfied hereunder or thereunder at or prior to the Closing
Date; and

 

(ii)                                  subsequent to the date as of which
information is given in the Pricing Disclosure Package (as defined in the
Series 2016-1 Class A-2 Note Purchase Agreement), there has not been any
development in the general affairs, business, properties, capitalization,
condition (financial or otherwise) or results of operation of any of the Issuer,
the Manager or the Guarantors, as applicable, that could reasonably be expected
to result in a Material Adverse Effect, except as set forth or contemplated in
the Pricing Disclosure Package or the Offering Memorandum.

 

(i)                                     The Manager, the Securitization Entities
and the Trustee shall have executed and delivered the Management Agreement, and
the Administrative Agent shall have received a copy thereof, duly executed by
the Manager, the Issuer and the Trustee.

 

(j)                                    The Issuer and the Trustee shall have
executed and delivered the Base Indenture, and the Administrative Agent shall
have received a copy thereof, duly executed by the Issuer and the Trustee.

 

(k)                                 The Series 2016-1 Supplement shall have been
duly executed and delivered by the Issuer and the Trustee, the Notes shall have
been duly executed and delivered by the Issuer and duly authenticated by the
Trustee, and the Administrative Agent shall have received copies thereof.

 

(l)                                     The Guarantee and Collateral Agreement
shall have been duly executed and delivered by the Guarantors and the Trustee,
and the Administrative Agent shall have received a copy thereof.

 

(m)                             Each other Transaction Documents (excluding any
Series Supplements and other Transaction Documents relating solely to a
Series of Notes other than the Series 2016-1 Notes) shall have been duly
executed and delivered by the respective parties thereto, and the Administrative
Agent shall have received copies thereof.

 

(n)                                 There shall exist at and as of the
Series 2016-1 Closing Date no condition that would constitute an “Event of
Default” (or an event that with notice or the lapse of time, or both, would
constitute an “Event of Default”) under, and as defined in, the Indenture or a
material breach under any of the Transaction Documents as in effect at the
Series 2016-1 Closing Date (or an event that with notice or lapse of time, or
both, would constitute such a material breach). On the Series 2016-1 Closing
Date, each of the Transaction Documents shall be in full force and effect.

 

(o)                                 YBI, the Manager and the Issuer shall have
furnished to the Administrative Agent a certificate, in form and substance
reasonably satisfactory to the Administrative Agent and dated as of the Closing
Date, of a financial officer of such entity (or other officers reasonably
satisfactory to the Administrative Agent) that such entity will be Solvent (as
defined in the Series 2016-1 Class A-2 Note Purchase Agreement) immediately
after the consummation of the transactions contemplated by this Agreement.

 

(p)                                 None of the transactions contemplated by
this Agreement shall be subject to an injunction (temporary or permanent) and no
restraining order or other injunctive order shall have been issued; and there
shall not have been any legal action, order, decree or other administrative
proceeding instituted or (to the knowledge of the Issuer or the Manager) overtly
threatened against the Issuer, the Manager and the Guarantors or the
Administrative Agent that would reasonably be expected to adversely

 

Schedule III-2

--------------------------------------------------------------------------------


 

impact the issuance of the Series 2016-1 Notes and the Guarantee or the
Administrative Agent’ activities in connection therewith or any other
transactions contemplated by the Transaction Documents.

 

(q)                                 The representations and warranties of each
of the Issuer, the Manager and the Guarantors (to the extent a party thereto)
contained in the Transaction Documents to which any of the Issuer, the Manager
and the Guarantors is a party will be true and correct (i) if qualified as to
materiality, in all respects, and (ii) if not so qualified, in all material
respects, as of the Closing Date (unless stated to relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct (x) if qualified as to materiality, in all respects, and (y) if not so
qualified, in all material respects, as of such earlier date).

 

(r)                                    The Issuer shall have delivered
$2,300,000,000 of the Series 2016-1 Class A-2 Notes to the Initial Purchasers on
the Series 2016-1 Closing Date.

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Administrative Agent.

 

Schedule III-3

--------------------------------------------------------------------------------


 

SCHEDULE IV TO CLASS A-1

NOTE PURCHASE AGREEMENT

 

Letters of Credit

 

Applicant

 

Beneficiary

 

L/C Number

 

LC
Effective Date

 

LC Expiry
Date*

 

Face Amount

 

 

 

 

 

 

 

 

 

 

 

$

[     ]

 

 

 

 

 

 

 

 

 

 

 

$

[     ]

 

 

 

 

 

 

 

 

 

 

 

$

[     ]

 

 

 

 

 

 

 

 

 

 

 

$

[     ]

 

 

--------------------------------------------------------------------------------

* Each letter of credit is subject to automatic renewal.

 

Schedule IV-1

--------------------------------------------------------------------------------


 

EXHIBIT A-1 TO CLASS A-1

NOTE PURCHASE AGREEMENT

 

ADVANCE REQUEST

 

TACO BELL FUNDING, LLC

 

SERIES 2016-1 SENIOR NOTES, CLASS A-1

 

TO:

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A., “RABOBANK NEDERLAND,” NEW
YORK BRANCH, as Administrative Agent

[   ]

[   ]

Attention: [   ]

Telephone: [   ]

Email: [   ]

 

and

 

Coöperatieve Rabobank, U.A., New York Branch

[   ]

[   ]

Attention: [   ]

Telephone: [   ]

Email: [   ]

 

Ladies and Gentlemen:

 

This Advance Request is delivered to you pursuant to Section 2.03 of that
certain Series 2016-1 Class A-1 Note Purchase Agreement, dated as of May 11,
2016 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Series 2016-1 Class A-1 Note Purchase Agreement”; terms
defined therein being used herein as therein defined) among Taco Bell Funding,
LLC, as Issuer, Taco Bell Franchise Holdings, LLC, Taco Bell Franchise Holder 1,
LLC, Taco Bell Franchisor, LLC, and Taco Bell IP Holder, LLC (each, a
“Guarantor” and, collectively, the “Guarantors”), Taco Bell Corp., as the
Manager, the Conduit Investors, the Committed Note Purchasers for each Investor
Group, the Funding Agents and Coöperatieve Rabobank, U.A., New York Branch, as
L/C Provider, Swingline Lender and Administrative Agent;

 

Unless otherwise defined herein or as the context otherwise requires, terms used
herein have the meaning assigned thereto under or as provided in the Recitals
and Section 1.01 of the Series 2016-1 Class A-1 Note Purchase Agreement.

 

The undersigned hereby requests that Advances be made in the aggregate principal
amount of $        on        , 20   .

 

[IF ISSUER IS ELECTING EURODOLLAR RATE FOR THESE ADVANCES ON THE DATE MADE IN
ACCORDANCE WITH SECTION 3.01(b) OF THE CLASS A-1 NOTE PURCHASE AGREEMENT, ADD
THE FOLLOWING SENTENCE: The undersigned hereby elects that the Advances that are
not funded at the CP Rate by an Eligible Conduit Investor shall be Eurodollar
Advances and the related Eurodollar Interest Accrual Period shall commence on
the date of such Eurodollar Advances and end on but excluding the date [one
month subsequent to

 

A-1-1

--------------------------------------------------------------------------------


 

such date] [two months subsequent to such date] [three months subsequent to such
date] [six months subsequent to such date] [twelve months subsequent to such
date].]

 

The undersigned hereby acknowledges that the delivery of this Advance Request
and the acceptance by the undersigned of the proceeds of the Advances requested
hereby constitute a representation and warranty by the undersigned that, on the
date of such Advances, and before and after giving effect thereto and to the
application of the proceeds therefrom, all conditions set forth in Section 7.03
of the Series 2016-1 Class A-1 Note Purchase Agreement have been satisfied and
all statements set forth in Section 6.01 of the Series 2016-1 Class A-1 Note
Purchase Agreement are true and correct.

 

The undersigned agrees that if prior to the time of the Advances requested
hereby any matter certified to herein by it will not be true and correct at such
time as if then made, it will immediately so notify both you and each Investor.
Except to the extent, if any, that prior to the time of the Advances requested
hereby you and each Investor shall receive written notice to the contrary from
the undersigned, each matter certified to herein shall be deemed once again to
be certified as true and correct at the date of such Advances as if then made.

 

Please wire transfer the proceeds of the Advances, first, $[           ] to the
Swingline Lender and $[       ] to the L/C Provider for application to repayment
of outstanding Swingline Loans and Unreimbursed L/C Drawings, as applicable,
and, second, to the Issuer pursuant to the following instructions:

 

[insert payment instruction for payment to Issuer]

 

A-1-2

--------------------------------------------------------------------------------


 

The undersigned has caused this Advance Request to be executed and delivered,
and the certification and warranties contained herein to be made, by its duly
Authorized Officer this      day of           , 20   .

 

 

TACO BELL CORP., as Manager on behalf of the Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-1-3

--------------------------------------------------------------------------------


 

EXHIBIT A-2 TO CLASS A-1

NOTE PURCHASE AGREEMENT

 

SWINGLINE LOAN REQUEST

 

TACO BELL FUNDING, LLC

 

SERIES 2016-1 SENIOR NOTES, CLASS A-1

 

TO:

 

COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH, as Swingline Lender

[   ]

[   ]

Attention: [   ]

Telephone: [   ]

Email: [   ]

 

and

 

COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH [   ]

[   ]

Attention: [   ]

Telephone: [   ]

Email: [   ]

 

Ladies and Gentlemen:

 

This Swingline Loan Request is delivered to you pursuant to Section 2.06 of that
certain Series 2016-1 Class A-1 Note Purchase Agreement, dated as of May 11,
2016 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Series 2016-1 Class A-1 Note Purchase Agreement”; terms
defined therein being used herein as therein defined) among Taco Bell Funding,
LLC, as Issuer, Taco Bell Franchise Holdings, LLC, Taco Bell Franchise Holder 1,
LLC, Taco Bell Franchisor, LLC, and Taco Bell IP Holder, LLC (each, a
“Guarantor” and, collectively, the “Guarantors”), Taco Bell Corp., as the
Manager, the Conduit Investors, the Committed Note Purchasers for each Investor
Group, the Funding Agents and Coöperatieve Rabobank, U.A., New York Branch, as
L/C Provider, Swingline Lender and Administrative Agent;

 

Unless otherwise defined herein or as the context otherwise requires, terms used
herein have the meaning assigned thereto under or as provided in the Recitals
and Section 1.01 of the Series 2016-1 Class A-1 Note Purchase Agreement.

 

The undersigned hereby requests that Swingline Loans be made in the aggregate
principal amount of $    on      , 20   .

 

The undersigned hereby acknowledges that the delivery of this Swingline Loan
Request and the acceptance by the undersigned of the proceeds of the Swingline
Loans requested hereby constitute a representation and warranty by the
undersigned that, on the date of such Advances, and before and after giving
effect thereto and to the application of the proceeds therefrom, all conditions
set forth in Section 7.03 of the Series 2016-1 Class A-1 Note Purchase Agreement
have been satisfied and all statements set forth in Section 6.01 of the
Series 2016-1 Class A-1 Note Purchase Agreement are true and correct.

 

The undersigned agrees that if prior to the time of the Swingline Loans
requested hereby any matter certified to herein by it will not be true and
correct at such time as if then made, it will

 

A-2-1

--------------------------------------------------------------------------------


 

immediately so notify you. Except to the extent, if any, that prior to the time
of the Swingline Loans requested hereby you shall receive written notice to the
contrary from the undersigned, each matter certified to herein shall be deemed
once again to be certified as true and correct at the date of such Swingline
Loans as if then made.

 

Please wire transfer the proceeds of the Swingline Loans to the Issuer pursuant
to the following instructions:

 

[insert payment instructions for payment to the Issuer]

 

A-2-2

--------------------------------------------------------------------------------


 

The undersigned has caused this Swingline Loan Request to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly Authorized Officer this      day of          , 20   .

 

 

TACO BELL CORP., as Manager on behalf of the Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2-3

--------------------------------------------------------------------------------


 

EXHIBIT B TO CLASS A-1

NOTE PURCHASE AGREEMENT

 

ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of [  ], among [        ] (the
“Transferor”), each purchaser listed as an Acquiring Committed Note Purchaser on
the signature pages hereof (each, an “Acquiring Committed Note Purchaser”), the
Funding Agent with respect to such Acquiring Committed Note Purchaser listed on
the signature pages hereof (each, a “Funding Agent”), and the Issuer, Swingline
Lender and L/C Provider listed on the signature pages hereof.

 

W I T N E S S E T H:

 

WHEREAS, this Assignment and Assumption Agreement is being executed and
delivered in accordance with Section 9.17(a) of that certain Series 2016-1
Class A-1 Note Purchase Agreement, dated as of May 11, 2016 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Series 2016-1 Class A-1 Note Purchase Agreement”; terms defined therein being
used herein as therein defined) among Taco Bell Funding, LLC, as Issuer, Taco
Bell Franchise Holdings, LLC, Taco Bell Franchise Holder 1, LLC, Taco Bell
Franchisor, LLC, and Taco Bell IP Holder, LLC (each, a “Guarantor” and,
collectively, the “Guarantors”), Taco Bell Corp., as the Manager, the Conduit
Investors, the Committed Note Purchasers for each Investor Group, the Funding
Agents and Coöperatieve Rabobank, U.A., New York Branch, as L/C Provider,
Swingline Lender and Administrative Agent;

 

WHEREAS, each Acquiring Committed Note Purchaser (if it is not already an
existing Committed Note Purchaser) wishes to become a Committed Note Purchaser
party to the Series 2016-1 Class A-1 Note Purchase Agreement; and

 

WHEREAS, the Transferor is selling and assigning to each Acquiring Committed
Note Purchaser, [all] [a portion of] its rights, obligations and commitments
under the Series 2016-1 Class A-1 Note Purchase Agreement, the Series 2016-1
Class A-1 Advance Notes and each other Transaction Document to which it is a
party with respect to the percentage of its Commitment Amount specified on
Schedule I attached hereto;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

Upon the execution and delivery of this Assignment and Assumption Agreement by
each Acquiring Committed Note Purchaser, each related Funding Agent, the
Transferor, the Swingline Lender, the L/C Provider and, to the extent required
by Section 9.17(a) of the Series 2016-1 Class A-1 Note Purchase Agreement, the
Issuer (the date of such execution and delivery, the “Transfer Issuance Date”),
each Acquiring Committed Note Purchaser shall be a Committed Note Purchaser
party to the Series 2016-1 Class A-1 Note Purchase Agreement for all purposes
thereof.

 

The Transferor acknowledges receipt from each Acquiring Committed Note Purchaser
of an amount equal to the purchase price, as agreed between the Transferor and
such Acquiring Committed Note Purchaser (the “Purchase Price”), of the portion
being purchased by such Acquiring Committed Note Purchaser (such Acquiring
Committed Note Purchaser’s “Purchased Percentage”) of (i) the Transferor’s
Commitment under the Series 2016-1 Class A-1 Note Purchase Agreement and
(ii) the Transferor’s Committed Note Purchaser Percentage of the related
Investor Group Principal Amount. The Transferor hereby irrevocably sells,
assigns and transfers to each Acquiring Committed Note Purchaser, without
recourse, representation or warranty, and each Acquiring Committed Note
Purchaser hereby irrevocably purchases, takes and assumes from the Transferor,
such Acquiring Committed Note Purchaser’s Purchased Percentage of (x) the
Transferor’s Commitment under the Series 2016-1 Class A-1 Note Purchase
Agreement and (y) the Transferor’s Committed Note Purchaser Percentage of the
related Investor Group Principal Amount.

 

B-1

--------------------------------------------------------------------------------


 

The Transferor has made arrangements with each Acquiring Committed Note
Purchaser with respect to [(i)] the portion, if any, to be paid, and the date or
dates for payment, by the Transferor to such Acquiring Committed Note Purchaser
of any program fees, undrawn facility fee, structuring and commitment fees or
other fees (collectively, the “Fees”) [heretofore received] by the Transferor
pursuant to Section 3.02 of the Series 2016-1 Class A-1 Note Purchase Agreement
prior to the Transfer Issuance Date [and (ii) the portion, if any, to be paid,
and the date or dates for payment, by such Acquiring Committed Note Purchaser to
the Transferor of Fees or [                 ] received by such Acquiring
Committed Note Purchaser pursuant to the Series 2016-1 Supplement from and after
the Transfer Issuance Date].

 

From and after the Transfer Issuance Date, amounts that would otherwise be
payable to or for the account of the Transferor pursuant to the Series 2016-1
Supplement or the Series 2016-1 Class A-1 Note Purchase Agreement shall,
instead, be payable to or for the account of the Transferor and the Acquiring
Committed Note Purchasers, as the case may be, in accordance with their
respective interests as reflected in this Assignment and Assumption Agreement,
whether such amounts have accrued prior to the Transfer Issuance Date or accrue
subsequent to the Transfer Issuance Date.

 

Each of the parties to this Assignment and Assumption Agreement agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Assignment and Assumption Agreement.

 

By executing and delivering this Assignment and Assumption Agreement, the
Transferor and each Acquiring Committed Note Purchaser confirm to and agree with
each other and the other parties to the Series 2016-1 Class A-1 Note Purchase
Agreement as follows: (i) other than the representation and warranty that it is
the legal and beneficial owner of the interest being assigned hereby free and
clear of any adverse claim, the Transferor makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Series 2016-1 Supplement, the
Series 2016-1 Class A-1 Note Purchase Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Indenture,
the Series 2016-1 Class A-1 Notes, the Transaction Documents or any instrument
or document furnished pursuant thereto; (ii) the Transferor makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Issuer or the performance or observance by the Issuer
of any of the Issuer’s obligations under the Indenture, the Series 2016-1
Class A-1 Note Purchase Agreement, the Transaction Documents or any other
instrument or document furnished pursuant hereto; (iii) each Acquiring Committed
Note Purchaser confirms that it has received a copy of the Indenture, the
Series 2016-1 Class A-1 Note Purchase Agreement and such other Transaction
Documents and other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption Agreement; (iv) each Acquiring Committed Note Purchaser will,
independently and without reliance upon the Administrative Agent, the
Transferor, the Funding Agent or any other Investor Group and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Series 2016-1 Class A-1 Note Purchase Agreement; (v) each Acquiring Committed
Note Purchaser appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the
Series 2016-1 Class A-1 Note Purchase Agreement as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, all in accordance with Article V of the
Series 2016-1 Class A-1 Note Purchase Agreement; (vi) each Acquiring Committed
Note Purchaser appoints and authorizes its related Funding Agent to take such
action as agent on its behalf and to exercise such powers under the
Series 2016-1 Class A-1 Note Purchase Agreement as are delegated to such Funding
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, all in accordance with Article V of the Series 2016-1
Class A-1 Note Purchase Agreement; (vii) each Acquiring Committed Note Purchaser
agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Series 2016-1 Class A-1 Note Purchase
Agreement are required to be performed by it as an Acquiring Committed Note
Purchaser; and (viii) each Acquiring Committed Note Purchaser hereby represents
and

 

B-2

--------------------------------------------------------------------------------


 

warrants to the Issuer and the Manager that: (A) it has had an opportunity to
discuss the Issuer’s and the Manager’s business, management and financial
affairs, and the terms and conditions of the proposed purchase, with the Issuer,
and the Manager and their respective representatives; (B) it is an “accredited
investor” within the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D
under the Securities Act and has sufficient knowledge and experience in
financial and business matters to be capable of evaluating the merits and risks
of investing in, and is able and prepared to bear the economic risk of investing
in, the Series 2016-1 Class A-1 Notes; (C) it is purchasing the Series 2016-1
Class A-1 Notes for its own account, or for the account of one or more
“accredited investors” within the meaning of Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act that meet the criteria described in clause
(viii)(B) above and for which it is acting with complete investment discretion,
for investment purposes only and not with a view to distribution, subject,
nevertheless, to the understanding that the disposition of its property shall at
all times be and remain within its control, and neither it nor its Affiliates
has engaged in any general solicitation or general advertising within the
meaning of the Securities Act with respect to the Series 2016-1 Class A-1 Notes;
(D) it understands that (I) the Series 2016-1 Class A-1 Notes have not been and
will not be registered or qualified under the Securities Act or any applicable
state securities laws or the securities laws of any other jurisdiction and are
being offered only in a transaction not involving any public offering within the
meaning of the Securities Act and may not be resold or otherwise transferred
unless so registered or qualified or unless an exemption from registration or
qualification is available and an opinion of counsel shall have been delivered
in advance to the Issuer, (II) the Issuer is not required to register the
Series 2016-1 Class A-1 Notes, (III) any permitted transferee hereunder must
meet the criteria described under clause (viii)(B) above and (IV) any transfer
must comply with the provisions of Section 2.8 of the Base Indenture,
Section 4.3 of the Series 2016-1 Supplement and Section 9.03 or 9.17, as
applicable, of the Series 2016-1 Class A-1 Note Purchase Agreement; (E) it will
comply with the requirements of clause (viii)(D) above in connection with any
transfer by it of the Series 2016-1 Class A-1 Notes; (F) it understands that the
Series 2016-1 Class A-1 Notes will bear the legend set out in the form of
Series 2016-1 Class A-1 Notes attached to the Series 2016-1 Supplement and be
subject to the restrictions on transfer described in such legend; (G) it will
obtain for the benefit of the Issuer from any purchaser of the Series 2016-1
Class A-1 Notes substantially the same representations and warranties contained
in the foregoing paragraphs; and (H) it has executed a Purchaser’s Letter
substantially in the form of Exhibit D to the Series 2016-1 Class A-1 Note
Purchase Agreement.

 

Schedule I hereto sets forth (i) the Purchased Percentage for each Acquiring
Committed Note Purchaser, (ii) the revised Commitment Amounts of the Transferor
and each Acquiring Committed Note Purchaser, and (iii) the revised Maximum
Investor Group Principal Amounts for the Investor Groups of the Transferor and
each Acquiring Committed Note Purchaser (it being understood that if the
Transferor was part of a Conduit Investor’s Investor Group and the Acquiring
Committed Note Purchaser is intended to be part of the same Investor Group,
there will not be any change to the Maximum Investor Group Principal Amount for
that Investor Group) and (iv) administrative information with respect to each
Acquiring Committed Note Purchaser and its related Funding Agent.

 

This Assignment and Assumption Agreement and all matters arising under or in any
manner relating to this Assignment and Assumption Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York without
giving effect to any choice of law or conflict provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other that the State of New York, and the
obligations, rights and remedies of the parties hereto shall be determined in
accordance with such law.

 

ALL PARTIES HEREUNDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ON THE SERIES 2016-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH, THIS ASSIGNMENT AND ASSUMPTION AGREEMENT OR
THE SERIES 2016-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
PARTIES IN

 

B-3

--------------------------------------------------------------------------------


 

CONNECTION HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE THAT THEY
HAVE RECEIVED FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION AND THAT
THIS PROVISION IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS
ASSIGNMENT AND ASSUMPTION AGREEMENT.

 

B-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective duly authorized officers
as of the date first set forth above.

 

 

[                     ], as Transferor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[                     ], as Acquiring Committed Note Purchaser

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[                     ], as Funding Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-5

--------------------------------------------------------------------------------


 

 

CONSENTED AND ACKNOWLEDGED BY THE ISSUER:

 

 

 

TACO BELL FUNDING, LLC, as Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-6

--------------------------------------------------------------------------------


 

 

CONSENTED BY:

 

 

 

COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH, as Swingline Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH, as L/C Provider

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-7

--------------------------------------------------------------------------------


 

SCHEDULE I TO

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

LIST OF ADDRESSES FOR NOTICES
AND OF COMMITMENT AMOUNTS

 

[                    ], as Transferor

 

 

 

Prior Commitment Amount:

$[            ]

 

 

Revised Commitment Amount:

$[            ]

 

 

Prior Maximum Investor Group
Principal Amount:

$[            ]

 

 

Revised Maximum Investor
Group Principal Amount:

$[            ]

 

 

Related Conduit Investor (if applicable)

[              ]

 

 

[                                                       ], as

 

Acquiring Committed Note Purchaser Address:

 

 

Attention:

 

 

 

Telephone:

 

 

Email:

 

 

 

Purchased Percentage of Transferor’s Commitment:

[            ]%

 

 

Prior Commitment Amount:

$[            ]

 

 

Revised Commitment Amount:

$[            ]

 

 

Prior Maximum Investor Group

 

 

 

Principal Amount:

$[            ]

 

B-8

--------------------------------------------------------------------------------


 

Revised Maximum Investor Group Principal Amount:

$[            ]

 

 

Related Conduit Investor (if applicable)

[            ]

 

 

[                              ], as related Funding Agent

 

 

 

Address:

 

 

 

Attention:

 

 

 

Telephone:

 

 

 

Email:

 

 

B-9

--------------------------------------------------------------------------------


 

EXHIBIT C TO CLASS A-1

NOTE PURCHASE AGREEMENT

 

INVESTOR GROUP SUPPLEMENT, dated as of [    ], among (i) [       ] (the
“Transferor Investor Group”), (ii) [            ] (the “Acquiring Investor
Group”), (iii) the Funding Agent with respect to the Acquiring Investor Group
listed on the signature pages hereof (each, a “Funding Agent”), and (iv) the
Issuer, the Swingline Lender and the L/C Provider listed on the signature
pages hereof.

 

W I T N E S S E T H:

 

WHEREAS, this Investor Group Supplement is being executed and delivered in
accordance with Section 9.17(c) of that certain Series 2016-1 Class A-1 Note
Purchase Agreement, dated as of May 11, 2016 (as amended, supplemented, amended
and restated or otherwise modified from time to time, the “Series 2016-1
Class A-1 Note Purchase Agreement”; terms defined therein being used herein as
therein defined) among Taco Bell Funding, LLC, as Issuer, Taco Bell Franchise
Holdings, LLC, Taco Bell Franchise Holder 1, LLC, Taco Bell Franchisor, LLC, and
Taco Bell IP Holder, LLC (each, a “Guarantor” and, collectively, the
“Guarantors”), Taco Bell Corp., as the Manager, the Conduit Investors, the
Committed Note Purchasers for each Investor Group, the Funding Agents and
Coöperatieve Rabobank, U.A., New York Branch, as L/C Provider, Swingline Lender
and Administrative Agent;

 

WHEREAS, the Acquiring Investor Group wishes to become a Conduit Investor and
[a] Committed Note Purchaser[s] with respect to such Conduit Investor under the
Series 2016-1 Class A-1 Note Purchase Agreement; and

 

WHEREAS, the Transferor Investor Group is selling and assigning to the Acquiring
Investor Group [all] [a portion of] its respective rights, obligations and
commitments under the Series 2016-1 Class A-1 Note Purchase Agreement, the
Series 2016-1 Class A-1 Advance Notes and each other Transaction Document to
which it is a party with respect to the percentage of its Commitment Amount
specified on Schedule I attached hereto;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

Upon the execution and delivery of this Investor Group Supplement by the
Acquiring Investor Group, each related Funding Agent with respect thereto, the
Transferor Investor Group, the Swingline Lender, the L/C Provider and, to the
extent required by Section 9.17(c) of the Series 2016-1 Class A-1 Note Purchase
Agreement (the date of such execution and delivery, the “Transfer Issuance
Date”) the Issuer, the Conduit Investor and the Committed Note Purchaser[s] with
respect to the Acquiring Investor Group shall be parties to the Series 2016-1
Class A-1 Note Purchase Agreement for all purposes thereof.

 

The Transferor Investor Group acknowledges receipt from the Acquiring Investor
Group of an amount equal to the purchase price, as agreed between the Transferor
Investor Group and the Acquiring Investor Group (the “Purchase Price”), of the
portion being purchased by the Acquiring Investor Group (the Acquiring Investor
Group’s “Purchased Percentage”) of (i) the aggregate Commitment[s] of the
Committed Note Purchaser[s] included in the Transferor Investor Group under the
Series 2016-1 Class A-1 Note Purchase Agreement and (ii) the aggregate related
Committed Note Purchaser Percentage[s] of the related Investor Group Principal
Amount. The Transferor Investor Group hereby irrevocably sells, assigns and
transfers to the Acquiring Investor Group, without recourse, representation or
warranty, and the Acquiring Investor Group hereby irrevocably purchases, takes
and assumes from the Transferor Investor Group, such Acquiring Investor Group’s
Purchased Percentage of (x) the aggregate Commitment[s] of the Committed Note
Purchaser[s] included in the Transferor Investor Group under the Series 2016-1
Class A-1 Note Purchase Agreement and (y) the aggregate related Committed Note
Purchaser Percentage[s] of the related Investor Group Principal Amount.

 

C-1

--------------------------------------------------------------------------------


 

The Transferor Investor Group has made arrangements with the Acquiring Investor
Group with respect to (i) the portion, if any, to be paid, and the date or dates
for payment, by the Transferor Investor Group to such Acquiring Investor Group
of any program fees, undrawn facility fee, structuring and commitment fees or
other fees (collectively, the “Fees”) [heretofore received] by the Transferor
Investor Group pursuant to Section 3.02 of the Series 2016-1 Class A-1 Note
Purchase Agreement prior to the Transfer Issuance Date [and (ii) the portion, if
any, to be paid, and the date or dates for payment, by such Acquiring Investor
Group to the Transferor Investor Group of Fees or [              ] received by
such Acquiring Investor Group pursuant to the Series 2016-1 Supplement from and
after the Transfer Issuance Date].

 

From and after the Transfer Issuance Date, amounts that would otherwise be
payable to or for the account of the Transferor Investor Group pursuant to the
Series 2016-1 Supplement or the Series 2016-1 Class A-1 Note Purchase Agreement
shall, instead, be payable to or for the account of the Transferor Investor
Group and the Acquiring Investor Group, as the case may be, in accordance with
their respective interests as reflected in this Investor Group Supplement,
whether such amounts have accrued prior to the Transfer Issuance Date or accrue
subsequent to the Transfer Issuance Date.

 

Each of the parties to this Investor Group Supplement agrees that at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Investor Group Supplement.

 

The Acquiring Investor Group has executed and delivered to the Administrative
Agent a Purchaser’s Letter substantially in the form of Exhibit D to the
Series 2016-1 Class A-1 Note Purchase Agreement.

 

By executing and delivering this Investor Group Supplement, the Transferor
Investor Group and the Acquiring Investor Group confirm to and agree with each
other and the other parties to the Series 2016-1 Class A-1 Note Purchase
Agreement as follows: (i) other than the representation and warranty that it is
the legal and beneficial owner of the interest being assigned hereby free and
clear of any adverse claim, the Transferor Investor Group makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Series 2016-1 Supplement, the Series 2016-1 Class A-1 Note Purchase Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Indenture, the Series 2016-1 Class A-1 Notes, the Transaction
Documents or any instrument or document furnished pursuant thereto; (ii) the
Transferor Investor Group makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Issuer or the
performance or observance by the Issuer of any of the Issuer’s obligations under
the Indenture, the Series 2016-1 Class A-1 Note Purchase Agreement, the
Transaction Documents or any other instrument or document furnished pursuant
hereto; (iii) the Acquiring Investor Group confirms that it has received a copy
of the Indenture, the Series 2016-1 Class A-1 Note Purchase Agreement and such
other Transaction Documents and other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Investor Group Supplement; (iv) the Acquiring Investor Group will, independently
and without reliance upon the Administrative Agent, the Transferor Investor
Group, the Funding Agents or any other Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Series 2016-1
Class A-1 Note Purchase Agreement; (v) the Acquiring Investor Group appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Series 2016-1 Class A-1 Note Purchase
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, all in
accordance with Article V of the Series 2016-1 Class A-1 Note Purchase
Agreement; (vi) each member of the Acquiring Investor Group appoints and
authorizes its related Funding Agent, listed on Schedule I hereto, to take such
action as agent on its behalf and to exercise such powers under the
Series 2016-1 Class A-1 Note Purchase Agreement as are delegated to such Funding
Agent by the terms thereof, together with such powers as are reasonably

 

C-2

--------------------------------------------------------------------------------


 

incidental thereto, all in accordance with Article V of the Series 2016-1
Class A-1 Note Purchase Agreement; (vii) each member of the Acquiring Investor
Group agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Series 2016-1 Class A-1 Note Purchase
Agreement are required to be performed by it as a member of the Acquiring
Investor Group; and (viii) each member of the Acquiring Investor Group hereby
represents and warrants to the Issuer and the Manager that: (A) it has had an
opportunity to discuss the Issuer’s and the Manager’s business, management and
financial affairs, and the terms and conditions of the proposed purchase, with
the Issuer and the Manager and their respective representatives; (B) it is an
“accredited investor” within the meaning of Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act and has sufficient knowledge and
experience in financial and business matters to be capable of evaluating the
merits and risks of investing in, and is able and prepared to bear the economic
risk of investing in, the Series 2016-1 Class A-1 Notes; (C) it is purchasing
the Series 2016-1 Class A-1 Notes for its own account, or for the account of one
or more “accredited investors” within the meaning of Rule 501(a)(1), (2), (3) or
(7) of Regulation D under the Securities Act that meet the criteria described in
clause (viii)(B) above and for which it is acting with complete investment
discretion, for investment purposes only and not with a view to distribution,
subject, nevertheless, to the understanding that the disposition of its property
shall at all times be and remain within its control, and neither it nor its
Affiliates has engaged in any general solicitation or general advertising within
the meaning of the Securities Act with respect to the Series 2016-1 Class A-1
Notes; (D) it understands that (I) the Series 2016-1 Class A-1 Notes have not
been and will not be registered or qualified under the Securities Act or any
applicable state securities laws or the securities laws of any other
jurisdiction and are being offered only in a transaction not involving any
public offering within the meaning of the Securities Act and may not be resold
or otherwise transferred unless so registered or qualified or unless an
exemption from registration or qualification is available and an opinion of
counsel shall have been delivered in advance to the Issuer, (II) the Issuer is
not required to register the Series 2016-1 Class A-1 Notes, (III) any permitted
transferee hereunder must meet the criteria described under clause
(viii)(B) above and (IV) any transfer must comply with the provisions of
Section 2.8 of the Base Indenture, Section 4.3 of the Series 2016-1 Supplement
and Section 9.03 or 9.17, as applicable, of the Series 2016-1 Class A-1 Note
Purchase Agreement; (E) it will comply with the requirements of clause
(viii)(D) above in connection with any transfer by it of the Series 2016-1
Class A-1 Notes; (F) it understands that the Series 2016-1 Class A-1 Notes will
bear the legend set out in the form of Series 2016-1 Class A-1 Notes attached to
the Series 2016-1 Supplement and be subject to the restrictions on transfer
described in such legend; (G) it will obtain for the benefit of the Issuer from
any purchaser of the Series 2016-1 Class A-1 Notes substantially the same
representations and warranties contained in the foregoing paragraphs; and (H) it
has executed a Purchaser’s Letter substantially in the form of Exhibit D to the
Series 2016-1 Class A-1 Note Purchase Agreement.

 

Schedule I hereto sets forth (i) the Purchased Percentage for the Acquiring
Investor Group, (ii) the revised Commitment Amounts of the Transferor Investor
Group and the Acquiring Investor Group, and (iii) the revised Maximum Investor
Group Principal Amounts for the Transferor Investor Group and the Acquiring
Investor Group and (iv) administrative information with respect to the Acquiring
Investor Group and its related Funding Agent.

 

This Investor Group Supplement and all matters arising under or in any manner
relating to this Investor Group Supplement shall be governed by, and construed
in accordance with, the laws of the State of New York without giving effect to
any choice of law or conflict provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other that the State of New York, and the obligations, rights
and remedies of the parties hereto shall be determined in accordance with such
law.

 

ALL PARTIES HEREUNDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON OR ON THE SERIES 2016-1 CLASS A-1 NOTE PURCHASE AGREEMENT, OR ARISING OUT
OF, UNDER, OR IN CONNECTION WITH, THIS INVESTOR GROUP SUPPLEMENT OR THE SERIES
2016-1 CLASS A-1 NOTE PURCHASE

 

C-3

--------------------------------------------------------------------------------


 

AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE PARTIES IN CONNECTION HEREWITH OR THEREWITH. ALL
PARTIES ACKNOWLEDGE AND AGREE THAT THEY HAVE RECEIVED FULL AND SIGNIFICANT
CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS INVESTOR GROUP SUPPLEMENT.

 

IN WITNESS WHEREOF, the parties hereto have caused this Investor Group
Supplement to be executed by their respective duly authorized officers as of the
date first set forth above.

 

 

[                    ], as Transferor Investor Group

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

 

 

 

 

[                   ], as Acquiring Investor Group

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[                   ], as Funding Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

C-4

--------------------------------------------------------------------------------


 

 

CONSENTED AND ACKNOWLEDGED BY THE ISSUER:

 

 

 

TACO BELL FUNDING, LLC, as Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-5

--------------------------------------------------------------------------------


 

 

CONSENTED BY:

 

 

 

 

 

COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH, as Swingline Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH, as L/C Provider

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-6

--------------------------------------------------------------------------------


 

SCHEDULE I TO

INVESTOR GROUP SUPPLEMENT

 

LIST OF ADDRESSES FOR NOTICES

 

AND OF COMMITMENT AMOUNTS

 

[                    ], as Transferor Investor Group

 

 

Prior Commitment Amount:

$[   ]

 

 

Revised Commitment Amount:

$[         ]

 

 

Prior Maximum Investor Group

 

Principal Amount:

$[         ]

 

 

Revised Maximum Investor

 

Group Principal Amount:

$[         ]

 

 

[                                      ], as Acquiring Investor Group

 

 

Address:

 

 

 

Attention:

 

 

 

Telephone:

 

Email:

 

 

 

Purchased Percentage of

 

Transferor Investor Group’s Commitment:

[             ]%

 

 

Prior Commitment Amount:

$[             ]

 

 

Revised Commitment Amount:

$[          ]

 

 

Prior Maximum Investor Group

 

Principal Amount:

$[              

Revised Maximum Investor

 

Group Principal Amount:

$[              

 

 

[                                                     ], as related Funding
Agent

 

 

Address:

 

Attention:

 

Telephone:

 

Email:

 

 

C-7

--------------------------------------------------------------------------------


 

EXHIBIT D TO CLASS A-1

NOTE PURCHASE AGREEMENT

 

[FORM OF PURCHASER’S LETTER]

 

[INVESTOR]

 

[INVESTOR ADDRESS]

 

Attention: [INVESTOR CONTACT]

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Class A-1 Note Purchase Agreement dated May 11,
2016 (the “NPA”) relating to the offer and sale (the “Offering”) of up to
$100,000,000 of Series 2016-1 Variable Funding Senior Notes, Class A-1 (the
“Securities”) of Taco Bell Funding, LLC (the “Issuer”). The Offering will not be
required to be registered with the Securities and Exchange Commission pursuant
to the Securities Act of 1933, as amended (the “Act”) under an exemption from
registration granted in Section 4(a)(2) of the Act and Regulation D promulgated
under the Act. Coöperatieve Rabobank, U.A., New York Branch is acting as
administrative agent (the “Administrative Agent”) in connection with the
Offering.  Unless otherwise defined herein, capitalized terms have the
definitions ascribed to them in the NPA. Please confirm with us your
acknowledgement and agreement with the following:

 

(a)                                 You are an “accredited investor” within the
meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities
Act (an “Accredited Investor”) and have sufficient knowledge and experience in
financial and business matters to be capable of evaluating the merits and risks
of investing in, and are able and prepared to bear the economic risk of
investing in, the Securities.

 

(b)                                 Neither the Administrative Agent nor its
Affiliates (i) has provided you with any information with respect to the Issuer,
the Securities or the Offering other than the information contained in the NPA,
which was prepared by the Issuer, or (ii) makes any representation as to the
credit quality of the Issuer or the merits of an investment in the Securities.
The Administrative Agent has not provided you with any legal, business, tax or
other advice in connection with the Offering or your possible purchase of the
Securities.

 

(c)                                  You acknowledge that you have completed
your own diligence investigation of the Issuer and the Securities and have had
sufficient access to the agreements, documents, records, officers and directors
of the Issuer to make your investment decision related to the Securities. You
further acknowledge that you have had an opportunity to discuss the Issuer’s and
the Manager’s business, management and financial affairs, and the terms and
conditions of the proposed purchase, with the Issuer and the Manager and their
respective representatives.

 

(d)                                 The Administrative Agent may currently or in
the future own securities issued by, or have business relationships (including,
among others, lending, depository, risk management, advisory and banking
relationships) with, the Issuer and its affiliates, and the Administrative Agent
will manage such security positions and business relationships as it determines
to be in its best interests, without regard to the interests of the holders of
the Securities.

 

(e)                                  You are purchasing the Securities for your
own account, or for the account of one or more Persons who are Accredited
Investors and who meet the criteria described in paragraph (a) above and for
whom you are acting with complete investment discretion,

 

D-1

--------------------------------------------------------------------------------


 

for investment purposes only and not with a view to a distribution in violation
of the Securities Act, subject, nevertheless, to the understanding that the
disposition of your property shall at all times be and remain within your
control, and neither you nor your Affiliates has engaged in any general
solicitation or general advertising within the meaning of the Act, or the
rules and regulations promulgated thereunder with respect to the Securities. You
confirm that, to the extent you are purchasing the Securities for the account of
one or more other Persons, (i) you have been duly authorized to make the
representations, warranties, acknowledgements and agreements set forth herein on
their behalf and (ii) the provisions of this letter constitute legal, valid and
binding obligations of you and any other Person for whose account you are
acting;

 

(f)                                   You understand that (i) the Securities
have not been and will not be registered or qualified under the Act or any
applicable state securities laws or the securities laws of any other
jurisdiction and are being offered only in a transaction not involving any
public offering within the meaning of the Act and may not be resold or otherwise
transferred unless so registered or qualified or unless an exemption from
registration or qualification is available and an opinion of counsel shall have
been delivered in advance to the Issuer, (ii) the Issuer is not required to
register the Securities, (iii) any permitted transferee under the NPA must be an
Accredited Investor and (iv) any transfer must comply with the provisions of
Section 2.8 of the Base Indenture, Section 4.3 of the Series 2016-1 Supplement
and Section 9.03 or 9.17 of the NPA, as applicable;

 

(g)                                  You will comply with the requirements of
paragraph (f) above in connection with any transfer by you of the Securities;

 

(h)                                 You understand that the Securities will bear
the legend set out in the form of Securities attached to the Series 2016-1
Supplement and be subject to the restrictions on transfer described in such
legend;

 

(i)                                     Either (i) you are not acquiring or
holding the Securities for or on behalf of, or with the assets of, any plan,
account or other arrangement that is subject to Section 406 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), Section 4975 of
the Internal Revenue Code of 1986, as amended (the “Code”), or provisions under
any Similar Law (as defined in the Series 2016-1 Supplemental Definitions List
attached to the Series 2016-1 Supplement as Annex A) or (ii) your purchase and
holding of the Securities will not constitute or result in  a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code or
a violation of any applicable Similar Law; and

 

(j)                                    You will obtain for the benefit of the
Issuer from any purchaser of the Securities substantially the same
representations and warranties contained in the foregoing paragraphs.

 

This letter agreement will be governed by and construed in accordance with the
laws of the State of New York without giving effect to any choice of law or
conflict provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other that the State of New York.

 

D-2

--------------------------------------------------------------------------------


 

You understand that the Administrative Agent will rely upon this letter
agreement in acting as an Administrative Agent in connection with the Offering.
You agree to notify the Administrative Agent promptly in writing if any of your
representations, acknowledgements or agreements herein cease to be accurate and
complete. You irrevocably authorize the Administrative Agent to produce this
letter to any interested party in any administrative or legal proceeding or
official inquiry with respect to the matters set forth herein.

 

 

COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Agreed and Acknowledged:

 

 

 

[INVESTOR]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

D-3

--------------------------------------------------------------------------------